Exhibit 10.4

 

 

 

LNG TERMINAL USE AGREEMENT

 

between

 

CHEVRON U.S.A. INC.

 

and

 

SABINE PASS LNG, L.P.

 

dated November 8, 2004

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

PART ONE

 

PRINCIPAL COMMERCIAL TERMS AND CONDITIONS

 

 

 

 

 

A.

 

 

Term

 

 

 

 

 

 

B.

 

 

Services Quantity

 

 

 

 

 

 

C.

 

 

Fees

 

 

 

 

 

 

D.

 

 

Credit Support

 

 

 

 

 

 

E.

 

 

Notices

 

 

 

 

 

PART TWO

 

GENERAL TERMS AND CONDITIONS

 

 

 

 

 

ARTICLE 1

 

DEFINITIONS

 

 

 

 

 

ARTICLE 2

 

SERVICES AND SCOPE

 

 

 

 

 

2.1

 

 

Services to be Provided by SABINE

 

 

 

 

 

 

2.2

 

 

Additional Services

 

 

 

 

 

 

2.3

 

 

Activities Outside Scope of this Agreement

 

 

 

 

 

ARTICLE 3

 

SALE AND PURCHASE OF SERVICES

 

 

 

 

 

3.1

 

 

Services

 

 

 

 

 

 

3.2

 

 

Customer’s Use of Services Quantity

 

 

 

 

 

 

3.3

 

 

No Pre-Delivery Right

 

 

 

 

 

 

3.4

 

 

Failure to Take Delivery of Gas at Delivery Point

 

 

 

 

 

 

3.5

 

 

Sabine Pass Services Manual

 

 

 

 

 

ARTICLE 4

 

COMPENSATION FOR SERVICES

 

 

 

 

 

4.1

 

 

Fee

 

 

 

 

 

 

4.2

 

 

SABINE Taxes and New Regulatory Costs

 

 

 

 

 

 

4.3

 

 

Services Unavailability

 

 

 

 

 

 

4.4 [a04-13178_1ex10d4.htm#ServicesProvidedToOtherCustomers]

 

 

Services Provided to Other Customers
[a04-13178_1ex10d4.htm#ServicesProvidedToOtherCustomers]

 

 

 

 

 

ARTICLE 5 [a04-13178_1ex10d4.htm#Article5]

 

SCHEDULING [a04-13178_1ex10d4.htm#Scheduling]

 

 

 

 

 

5.1 [a04-13178_1ex10d4.htm#AnnualDeliveryProgram]

 

 

Annual Delivery Program [a04-13178_1ex10d4.htm#AnnualDeliveryProgram]

 

 

 

 

 

 

5.2 [a04-13178_1ex10d4.htm#ThreeMonthSchedules]

 

 

Three Month Schedules [a04-13178_1ex10d4.htm#ThreeMonthSchedules]

 

 

 

 

 

 

5.3 [a04-13178_1ex10d4.htm#GasDelivery]

 

 

Gas Delivery [a04-13178_1ex10d4.htm#GasDelivery]

 

 

 

 

 

 

5.4 [a04-13178_1ex10d4.htm#Standard]

 

 

Standard [a04-13178_1ex10d4.htm#Standard]

 

 

 

 

 

 

5.5 [a04-13178_1ex10d4.htm#SchedulingRepresentative]

 

 

Scheduling Representative [a04-13178_1ex10d4.htm#SchedulingRepresentative]

 

 

 

 

 

 

5.6 [a04-13178_1ex10d4.htm#SchedulingCoordination]

 

 

Scheduling Coordination Among Customer and Other Customers
[a04-13178_1ex10d4.htm#SchedulingCoordination]

 

 

 

 

 

ARTICLE 6 [a04-13178_1ex10d4.htm#Article6]

 

COMMERCIAL START DATE [a04-13178_1ex10d4.htm#CommercialStartDate]

 

 

 

 

 

6.1 [a04-13178_1ex10d4.htm#CommencementOfDeliveries]

 

 

Commencement of Deliveries [a04-13178_1ex10d4.htm#CommencementOfDeliveries]

 

 

 

 

 

 

6.2 [a04-13178_1ex10d4.htm#DelayCausedByForceMajeure]

 

 

Delay Caused by Force Majeure [a04-13178_1ex10d4.htm#DelayCausedByForceMajeure]

 

 

 

--------------------------------------------------------------------------------


ARTICLE 7 [a04-13178_1ex10d4.htm#Article7]

 

SABINE PASS FACILITY [a04-13178_1ex10d4.htm#SabinePassFacility]

 

 

 

 

 

7.1 [a04-13178_1ex10d4.htm#Sabinepassfacility71]

 

 

Sabine Pass Facility [a04-13178_1ex10d4.htm#Sabinepassfacility71]

 

 

 

 

 

 

7.2 [a04-13178_1ex10d4.htm#CompatibilityOfSabinePass]

 

 

Compatibility of Sabine Pass Facility with LNG Vessels
[a04-13178_1ex10d4.htm#CompatibilityOfSabinePass]

 

 

 

 

 

 

7.3 [a04-13178_1ex10d4.htm#CustomerInspectionRights]

 

 

Customer Inspection Rights [a04-13178_1ex10d4.htm#CustomerInspectionRights]

 

 

 

 

 

ARTICLE 8 [a04-13178_1ex10d4.htm#Article8]

 

TRANSPORTATION AND UNLOADING [a04-13178_1ex10d4.htm#TransportationAndUnloading]

 

 

 

 

 

8.1 [a04-13178_1ex10d4.htm#LngVessels]

 

 

LNG Vessels [a04-13178_1ex10d4.htm#LngVessels]

 

 

 

 

 

 

8.2 [a04-13178_1ex10d4.htm#SabinePassMarineOperationsManual]

 

 

Sabine Pass Marine Operations Manual
[a04-13178_1ex10d4.htm#SabinePassMarineOperationsManual]

 

 

 

 

 

 

8.3 [a04-13178_1ex10d4.htm#LngVesselInspections]

 

 

LNG Vessel Inspections; Right to Reject LNG Vessel
[a04-13178_1ex10d4.htm#LngVesselInspections]

 

 

 

 

 

 

8.4 [a04-13178_1ex10d4.htm#AdvanceNoticesRegarding]

 

 

Advance Notices Regarding LNG Vessel and Cargoes
[a04-13178_1ex10d4.htm#AdvanceNoticesRegarding]

 

 

 

 

 

 

8.5 [a04-13178_1ex10d4.htm#NoticeOfReadiness]

 

 

Notice of Readiness [a04-13178_1ex10d4.htm#NoticeOfReadiness]

 

 

 

 

 

 

8.6 [a04-13178_1ex10d4.htm#BerthingAssignment]

 

 

Berthing Assignment [a04-13178_1ex10d4.htm#BerthingAssignment]

 

 

 

 

 

 

8.7 [a04-13178_1ex10d4.htm#UnloadingTime]

 

 

Unloading Time [a04-13178_1ex10d4.htm#UnloadingTime]

 

 

 

 

 

 

8.8 [a04-13178_1ex10d4.htm#UnloadingAtTheSabinePassFacility]

 

 

Unloading at the Sabine Pass Facility
[a04-13178_1ex10d4.htm#UnloadingAtTheSabinePassFacility]

 

 

 

 

 

 

8.9 [a04-13178_1ex10d4.htm#LngVesselNotReadyForUnloadingExce]

 

 

LNG Vessel Not Ready for Unloading; Excess Berth Time
[a04-13178_1ex10d4.htm#LngVesselNotReadyForUnloadingExce]

 

 

 

 

 

ARTICLE 9 [a04-13178_1ex10d4.htm#Article9]

 

RECEIPT OF LNG [a04-13178_1ex10d4.htm#ReceiptOfLng]

 

 

 

 

 

9.1 [a04-13178_1ex10d4.htm#Title]

 

 

Title, Custody and Risk of Loss [a04-13178_1ex10d4.htm#Title]

 

 

 

 

 

 

9.2 [a04-13178_1ex10d4.htm#NoEncumbrance]

 

 

No Encumbrance [a04-13178_1ex10d4.htm#NoEncumbrance]

 

 

 

 

 

 

9.3 [a04-13178_1ex10d4.htm#Receiptoflng93]

 

 

Receipt of LNG [a04-13178_1ex10d4.htm#Receiptoflng93]

 

 

 

 

 

 

9.4 [a04-13178_1ex10d4.htm#QualityAndMeasurement]

 

 

Quality and Measurement of Customer’s LNG
[a04-13178_1ex10d4.htm#QualityAndMeasurement]

 

 

 

 

 

 

9.5 [a04-13178_1ex10d4.htm#OffspecificationLng]

 

 

Off-Specification LNG [a04-13178_1ex10d4.htm#OffspecificationLng]

 

 

 

 

 

ARTICLE 10 [a04-13178_1ex10d4.htm#Article10]

 

REDELIVERY OF GAS [a04-13178_1ex10d4.htm#RedeliveryOfGas]

 

 

 

 

 

10.1 [a04-13178_1ex10d4.htm#General]

 

 

General [a04-13178_1ex10d4.htm#General]

 

 

 

 

 

 

10.2 [a04-13178_1ex10d4.htm#CustomersResponsibility]

 

 

Customer’s Responsibility [a04-13178_1ex10d4.htm#CustomersResponsibility]

 

 

 

 

 

 

10.3 [a04-13178_1ex10d4.htm#SpecificationsAndMeasurement]

 

 

Specifications and Measurement of Gas at the Delivery Point
[a04-13178_1ex10d4.htm#SpecificationsAndMeasurement]

 

 

 

 

 

 

10.4 [a04-13178_1ex10d4.htm#NonconformingGas]

 

 

Nonconforming Gas [a04-13178_1ex10d4.htm#NonconformingGas]

 

 

 

 

 

ARTICLE 11 [a04-13178_1ex10d4.htm#Article11]

 

PAYMENT [a04-13178_1ex10d4.htm#Payment]

 

 

 

 

 

11.1 [a04-13178_1ex10d4.htm#MonthlyStatements]

 

 

Monthly Statements [a04-13178_1ex10d4.htm#MonthlyStatements]

 

 

 

 

 

 

11.2 [a04-13178_1ex10d4.htm#OtherStatements]

 

 

Other Statements [a04-13178_1ex10d4.htm#OtherStatements]

 

 

 

 

 

 

11.3 [a04-13178_1ex10d4.htm#Adjustments]

 

 

Adjustments, Audit [a04-13178_1ex10d4.htm#Adjustments]

 

 

 

 

 

 

11.4 [a04-13178_1ex10d4.htm#PaymentDueDates]

 

 

Payment Due Dates [a04-13178_1ex10d4.htm#PaymentDueDates]

 

 

 

 

 

 

11.5 [a04-13178_1ex10d4.htm#Payment115]

 

 

Payment [a04-13178_1ex10d4.htm#Payment115]

 

 

 

 

 

 

11.6 [a04-13178_1ex10d4.htm#Nonpayment]

 

 

Nonpayment [a04-13178_1ex10d4.htm#Nonpayment]

 

 

 

 

 

 

11.7 [a04-13178_1ex10d4.htm#DisputedStatements]

 

 

Disputed Statements [a04-13178_1ex10d4.htm#DisputedStatements]

 

 

 

 

 

 

11.8 [a04-13178_1ex10d4.htm#FinalSettlement]

 

 

Final Settlement [a04-13178_1ex10d4.htm#FinalSettlement]

 

 

 

 

 

ARTICLE 12 [a04-13178_1ex10d4.htm#Article12]

 

DUTIES, TAXES AND OTHER GOVERNMENTAL CHARGES [a04-13178_1ex10d4.htm#Duties]

 

 

 

 

 

ARTICLE 13 [a04-13178_1ex10d4.htm#Article13]

 

INSURANCE [a04-13178_1ex10d4.htm#Insurance]

 

 

 

 

 

13.1 [a04-13178_1ex10d4.htm#SabinesInsurance]

 

 

SABINE’s Insurance [a04-13178_1ex10d4.htm#SabinesInsurance]

 

 

 

 

 

 

13.2 [a04-13178_1ex10d4.htm#CustomersInsurance]

 

 

Customer’s Insurance [a04-13178_1ex10d4.htm#CustomersInsurance]

 

 

 

 

 

 

13.3 [a04-13178_1ex10d4.htm#PortLiabilityAgreement]

 

 

Port Liability Agreement [a04-13178_1ex10d4.htm#PortLiabilityAgreement]

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 14 [a04-13178_1ex10d4.htm#Article14]

 

LIABILITIES [a04-13178_1ex10d4.htm#Liabilities]

 

 

 

 

 

14.1 [a04-13178_1ex10d4.htm#LimitationOfLiabilityOfSabine]

 

 

Limitation of Liability of SABINE
[a04-13178_1ex10d4.htm#LimitationOfLiabilityOfSabine]

 

 

 

 

 

 

14.2 [a04-13178_1ex10d4.htm#ConsequentialLossOrDamage]

 

 

Consequential Loss or Damage [a04-13178_1ex10d4.htm#ConsequentialLossOrDamage]

 

 

 

 

 

 

14.3 [a04-13178_1ex10d4.htm#PartiesLiability]

 

 

Parties’ Liability [a04-13178_1ex10d4.htm#PartiesLiability]

 

 

 

 

 

ARTICLE 15 [a04-13178_1ex10d4.htm#Article15]

 

FORCE MAJEURE [a04-13178_1ex10d4.htm#ForceMajeure]

 

 

 

 

 

15.1 [a04-13178_1ex10d4.htm#EventsOfForceMajeure]

 

 

Events of Force Majeure [a04-13178_1ex10d4.htm#EventsOfForceMajeure]

 

 

 

 

 

 

15.2 [a04-13178_1ex10d4.htm#LimitationOnScopeOfForce]

 

 

Limitation on Scope of Force Majeure for Customer
[a04-13178_1ex10d4.htm#LimitationOnScopeOfForce]

 

 

 

 

 

 

15.3 [a04-13178_1ex10d4.htm#Notice]

 

 

Notice [a04-13178_1ex10d4.htm#Notice]

 

 

 

 

 

 

15.4 [a04-13178_1ex10d4.htm#Measures]

 

 

Measures [a04-13178_1ex10d4.htm#Measures]

 

 

 

 

 

 

15.5 [a04-13178_1ex10d4.htm#NoExtensionOfTerm]

 

 

No Extension of Term [a04-13178_1ex10d4.htm#NoExtensionOfTerm]

 

 

 

 

 

 

15.6 [a04-13178_1ex10d4.htm#SettlementOfIndustrialDisturbances]

 

 

Settlement of Industrial Disturbances
[a04-13178_1ex10d4.htm#SettlementOfIndustrialDisturbances]

 

 

 

 

 

 

15.7 [a04-13178_1ex10d4.htm#AllocationOfServices]

 

 

Allocation of Services [a04-13178_1ex10d4.htm#AllocationOfServices]

 

 

 

 

 

 

15.8 [a04-13178_1ex10d4.htm#Termination]

 

 

Termination [a04-13178_1ex10d4.htm#Termination]

 

 

 

 

 

ARTICLE 16 [a04-13178_1ex10d4.htm#Article16]

 

CURTAILMENT OF SERVICES OR TEMPORARY DISCONTINUATION OF SERVICES
[a04-13178_1ex10d4.htm#CurtailmentOfServices]

 

 

 

 

 

16.1 [a04-13178_1ex10d4.htm#ScheduledCurtailmentOrTemporary]

 

 

Scheduled Curtailment or Temporary Discontinuation of Services
[a04-13178_1ex10d4.htm#ScheduledCurtailmentOrTemporary]

 

 

 

 

 

 

16.2 [a04-13178_1ex10d4.htm#UnscheduledCurtailmentOrTemporary]

 

 

Unscheduled Curtailment or Temporary Discontinuation of Services
[a04-13178_1ex10d4.htm#UnscheduledCurtailmentOrTemporary]

 

 

 

 

 

ARTICLE 17 [a04-13178_1ex10d4.htm#Article17]

 

ASSIGNMENT [a04-13178_1ex10d4.htm#Assignment]

 

 

 

 

 

17.1 [a04-13178_1ex10d4.htm#RestrictionsOnAssignment]

 

 

Restrictions on Assignment [a04-13178_1ex10d4.htm#RestrictionsOnAssignment]

 

 

 

 

 

 

17.2 [a04-13178_1ex10d4.htm#PermittedAssignments]

 

 

Permitted Assignments [a04-13178_1ex10d4.htm#PermittedAssignments]

 

 

 

 

 

 

17.3 [a04-13178_1ex10d4.htm#AssignmentAsNovation]

 

 

Assignment as Novation [a04-13178_1ex10d4.htm#AssignmentAsNovation]

 

 

 

 

 

ARTICLE 18 [a04-13178_1ex10d4.htm#Article18]

 

TERMINATION [a04-13178_1ex10d4.htm#Termination18]

 

 

 

 

 

18.1 [a04-13178_1ex10d4.htm#EarlyTerminationEvents]

 

 

Early Termination Events [a04-13178_1ex10d4.htm#EarlyTerminationEvents]

 

 

 

 

 

 

18.2 [a04-13178_1ex10d4.htm#OtherTerminationProvisions]

 

 

Other Termination Provisions [a04-13178_1ex10d4.htm#OtherTerminationProvisions]

 

 

 

 

 

 

18.3 [a04-13178_1ex10d4.htm#ConsequencesOfTermination]

 

 

Consequences of Termination [a04-13178_1ex10d4.htm#ConsequencesOfTermination]

 

 

 

 

 

ARTICLE 19 [a04-13178_1ex10d4.htm#Article19]

 

APPLICABLE LAW [a04-13178_1ex10d4.htm#ApplicableLaw]

 

 

 

 

 

ARTICLE 20 [a04-13178_1ex10d4.htm#Article20]

 

DISPUTE RESOLUTION [a04-13178_1ex10d4.htm#DisputeResolution]

 

 

 

 

 

20.1 [a04-13178_1ex10d4.htm#Disputeresolution201]

 

 

Dispute Resolution [a04-13178_1ex10d4.htm#Disputeresolution201]

 

 

 

 

 

 

20.2 [a04-13178_1ex10d4.htm#ExpertDetermination]

 

 

Expert Determination [a04-13178_1ex10d4.htm#ExpertDetermination]

 

 

 

 

 

ARTICLE 21 [a04-13178_1ex10d4.htm#Article21Confidentiality]

 

CONFIDENTIALITY [a04-13178_1ex10d4.htm#Article21Confidentiality]

 

 

 

 

 

21.1 [a04-13178_1ex10d4.htm#ConfidentialityObligation]

 

 

Confidentiality Obligation [a04-13178_1ex10d4.htm#ConfidentialityObligation]

 

 

 

 

 

 

21.2 [a04-13178_1ex10d4.htm#PublicAnnouncements]

 

 

Public Announcements [a04-13178_1ex10d4.htm#PublicAnnouncements]

 

 

 

 

 

ARTICLE 22 [a04-13178_1ex10d4.htm#Article22RepresentationsAndWarrantie]

 

REPRESENTATIONS AND WARRANTIES
[a04-13178_1ex10d4.htm#Article22RepresentationsAndWarrantie]

 

 

 

 

 

22.1 [a04-13178_1ex10d4.htm#RepresentationsAndWarrantiesOfCustom]

 

 

Representations and Warranties of Customer
[a04-13178_1ex10d4.htm#RepresentationsAndWarrantiesOfCustom]

 

 

 

 

 

 

22.2 [a04-13178_1ex10d4.htm#RepresentationsAndWarrantiesOfSabine]

 

 

Representations and Warranties of SABINE
[a04-13178_1ex10d4.htm#RepresentationsAndWarrantiesOfSabine]

 

 

 

 

 

ARTICLE 23 [a04-13178_1ex10d4.htm#Article23Notices]

 

NOTICES [a04-13178_1ex10d4.htm#Article23Notices]

 

 

 

 

 

ARTICLE 24 [a04-13178_1ex10d4.htm#Article24Coordination]

 

TERMINAL OPERATIONS COORDINATION COMMITTEE
[a04-13178_1ex10d4.htm#Article24Coordination]

 

 

 

 

 

24.1 [a04-13178_1ex10d4.htm#TerminalOperationsCoordinationCommitt]

 

 

Terminal Operations Coordination Committee
[a04-13178_1ex10d4.htm#TerminalOperationsCoordinationCommitt]

 

 

iii

--------------------------------------------------------------------------------


 

24.2 [a04-13178_1ex10d4.htm#CoordinationPriorToCommercialStartD]

 

 

Coordination Prior to Commercial Start Date
[a04-13178_1ex10d4.htm#CoordinationPriorToCommercialStartD]

 

 

 

 

 

 

24.3 [a04-13178_1ex10d4.htm#CoordinationAfterCommercialStartDate]

 

 

Coordination after Commercial Start Date
[a04-13178_1ex10d4.htm#CoordinationAfterCommercialStartDate]

 

 

 

 

 

ARTICLE 25 [a04-13178_1ex10d4.htm#Article25Miscellaneous]

 

MISCELLANEOUS [a04-13178_1ex10d4.htm#Article25Miscellaneous]

 

 

 

 

 

25.1 [a04-13178_1ex10d4.htm#Amendments]

 

 

Amendments [a04-13178_1ex10d4.htm#Amendments]

 

 

 

 

 

 

25.2 [a04-13178_1ex10d4.htm#Approvals]

 

 

Approvals [a04-13178_1ex10d4.htm#Approvals]

 

 

 

 

 

 

25.3 [a04-13178_1ex10d4.htm#SuccessorsAndAssigns]

 

 

Successors and Assigns [a04-13178_1ex10d4.htm#SuccessorsAndAssigns]

 

 

 

 

 

 

25.4 [a04-13178_1ex10d4.htm#Waiver]

 

 

Waiver [a04-13178_1ex10d4.htm#Waiver]

 

 

 

 

 

 

25.5 [a04-13178_1ex10d4.htm#NoThirdPartyBeneficiaries]

 

 

No Third Party Beneficiaries [a04-13178_1ex10d4.htm#NoThirdPartyBeneficiaries]

 

 

 

 

 

 

25.6 [a04-13178_1ex10d4.htm#RulesOfConstruction]

 

 

Rules of Construction [a04-13178_1ex10d4.htm#RulesOfConstruction]

 

 

 

 

 

 

25.7 [a04-13178_1ex10d4.htm#SurvivalOfRights]

 

 

Survival of Rights [a04-13178_1ex10d4.htm#SurvivalOfRights]

 

 

 

 

 

 

25.8 [a04-13178_1ex10d4.htm#RightsAndRemedies]

 

 

Rights and Remedies [a04-13178_1ex10d4.htm#RightsAndRemedies]

 

 

 

 

 

 

25.9 [a04-13178_1ex10d4.htm#Interpretation]

 

 

Interpretation [a04-13178_1ex10d4.htm#Interpretation]

 

 

 

 

 

 

25.10 [a04-13178_1ex10d4.htm#DisclaimerOfAgency]

 

 

Disclaimer of Agency [a04-13178_1ex10d4.htm#DisclaimerOfAgency]

 

 

 

 

 

 

25.11 [a04-13178_1ex10d4.htm#NoSovereignImmunity]

 

 

No Sovereign Immunity [a04-13178_1ex10d4.htm#NoSovereignImmunity]

 

 

 

 

 

 

25.12 [a04-13178_1ex10d4.htm#SeveranceOfInvalidProvisions]

 

 

Severance of Invalid Provisions
[a04-13178_1ex10d4.htm#SeveranceOfInvalidProvisions]

 

 

 

 

 

 

25.13 [a04-13178_1ex10d4.htm#ComplianceWithLaws]

 

 

Compliance with Laws [a04-13178_1ex10d4.htm#ComplianceWithLaws]

 

 

 

 

 

 

25.14 [a04-13178_1ex10d4.htm#ConflictsOfInterest]

 

 

Conflicts of Interest [a04-13178_1ex10d4.htm#ConflictsOfInterest]

 

 

 

 

 

 

25.15 [a04-13178_1ex10d4.htm#Expenses]

 

 

Expenses [a04-13178_1ex10d4.htm#Expenses]

 

 

 

 

 

 

25.16 [a04-13178_1ex10d4.htm#Scope]

 

 

Scope [a04-13178_1ex10d4.htm#Scope]

 

 

 

 

 

 

25.17 [a04-13178_1ex10d4.htm#CounterpartExecution]

 

 

Counterpart Execution [a04-13178_1ex10d4.htm#CounterpartExecution]

 

 

Annex I [a04-13178_1ex10d4.htm#AnnexI]

Measurements and Tests of LNG at Receipt Point [a04-13178_1ex10d4.htm#AnnexI]

 

 

Annex II [a04-13178_1ex10d4.htm#AnnexIi]

Measurements and Tests for Gas at Delivery Point [a04-13178_1ex10d4.htm#AnnexIi]

 

 

 

 

Exhibit A [a04-13178_1ex10d4.htm#ExhibitA]

Sabine Pass Services Manual Summary [a04-13178_1ex10d4.htm#ExhibitA]

 

 

Exhibit B [a04-13178_1ex10d4.htm#ExhibitB]

Form of Port Liability Agreement — Port of Sabine Pass, Louisiana
[a04-13178_1ex10d4.htm#ExhibitB]

 

 

Exhibit C [a04-13178_1ex10d4.htm#ExhibitC]

Form of Guarantee of ChevronTexaco Corporation [a04-13178_1ex10d4.htm#ExhibitC]

 

 

Exhibit D [a04-13178_1ex10d4.htm#ExhibitD]

Form of Assignment and Consent [a04-13178_1ex10d4.htm#ExhibitD]

 

iv

--------------------------------------------------------------------------------


 

LNG TERMINAL USE AGREEMENT

 

This LNG TERMINAL USE AGREEMENT (“Agreement”), dated as of this 8th day of
November, 2004 (“Effective Date”) is made by and between Chevron U.S.A. Inc., a
company incorporated under the laws of the state of Pennsylvania with an office
at 1111 Bagby Street, Houston, Texas 77002 (“Customer”); and Sabine Pass LNG,
L.P., a Delaware limited partnership with a place of business at 717 Texas
Avenue, Suite 3100, Houston, Texas,  77002 (“SABINE”).  Capitalized terms
defined in Article 1 of Part Two of this Agreement shall have the meaning
assigned therein for all purposes of this Agreement.

 

RECITALS

 

WHEREAS, SABINE intends to construct, own and operate an LNG terminal facility
in Cameron Parish, Louisiana capable of performing certain LNG terminalling
services, including: the berthing of LNG vessels; the unloading, receiving and
storing of LNG; the regasification of LNG; and delivery of natural gas to the
Delivery Point;

 

WHEREAS, Customer desires to purchase such LNG terminalling services from
SABINE;

 

WHEREAS, SABINE desires to make such LNG terminalling services available to
Customer and to Other Customers in accordance with the terms hereof; and

 

WHEREAS, as an essential inducement for SABINE entering into this Agreement,
ChevronTexaco Corporation (“Guarantor”), will execute in favor of SABINE the
Guarantee.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the Parties hereto and for the mutual
covenants contained herein, SABINE and Customer hereby agree as follows:

 

PART ONE
PRINCIPAL COMMERCIAL TERMS AND CONDITIONS

 

The Parties hereby incorporate the General Terms and Conditions included as Part
Two of this Agreement.

 

A.                                    Term

 

1.                                      General.  Subject to the provisions of
this Agreement, the term of this Agreement (“Term”) shall consist of the Initial
Term and, if applicable, any Extension Term.

 

2.                                      Initial Term.  The initial term of this
Agreement (“Initial Term”) shall commence on the Effective Date and shall
continue in full force and effect until the expiration of twenty (20) years from
the Commercial Start Date.

 

3.                                      Extension Term.  Customer shall have the
option of up to two (2) additional ten (10) year extension terms (each an
“Extension Term”).  Customer must (a) notify SABINE in writing of its good faith
desire to elect the applicable Extension Term at least five (5) years prior to
the expiration of the then current Term and (b) no

 

--------------------------------------------------------------------------------


 

later than four (4) years prior to the expiration of the then current Term send
SABINE a binding confirmation (“Binding Confirmation”) that the Term is extended
by an Extension Term.  Upon Customer’s delivery of a Binding Confirmation to
SABINE, this Agreement will then be automatically extended for the applicable
Extension Term.  The Fee for an Extension Term shall be determined in the same
manner as the Fee for the Initial Term, except that the Reservation Fee shall be
adjusted for inflation based on the increase in the United States Consumer Price
Index (all Urban Consumers) from a basis set on January 1 following the
Commercial Start Date to the beginning of such Extension Term.

 

B.                                    Services Quantity

 

1.                                      The “Maximum LNG Reception Quantity”
shall be the quantity of LNG that Customer shall have the right to deliver to
SABINE in any Contract Year which shall be 282,761,850 MMBTUs per Contract Year.

 

2.                                      The “Gas Redelivery Rate” shall be the
quantity of Gas that Customer shall have the right to nominate for redelivery
each day for its account at the Delivery Point and is equal to 759,500 MMBTUs
per day.

 

C.                                    Fees

 

Each month during the Initial Term, the fees to be paid under this Agreement
shall consist of the following:

 

1.                                      The “Reservation Fee” calculated as:

 

a.                                       The quotient of the Maximum LNG
Reception Quantity divided by twelve (12), multiplied by the Unit Price;

 

b.                                      The “Unit Price” of U.S. twenty eight
cents ($0.28) per MMBTU for the Initial Term and adjusted pursuant to Clause A
for Extension Terms.

 

2.                                      An “Operating Fee” equal to the product
of four cents ($0.04) multiplied by the amount calculated in Clause C.1.a above.
 The Operating Fee shall be adjusted for inflation on January 1 of each Contract
Year based on the increase in the United States Consumer Price Index (All Urban
Consumers) from a basis set on January 1 of the year in which the Commercial
Start Date occurs.

 

3.                                      “Retainage” equal to two percent (2%) of
the LNG delivered at the Receipt Point for Customer’s account.  Included in such
Retainage is fuel, including fuel for self-generated power or Gas unavoidably
lost.

 

D.                                    Credit Support

 

As an essential inducement for SABINE entering into this Agreement,
ChevronTexaco Corporation, a Delaware corporation (“Guarantor”), shall execute
in favor of SABINE, the Guarantee attached as Exhibit C (“Guarantee”).

 

2

--------------------------------------------------------------------------------


 

E.                                      Notices

 

Pursuant to Article 23, the Parties have designated the following addresses for
purposes of notices:

 

Sabine Pass LNG, L.P.
717 Texas Avenue, Suite 3100
Houston, Texas 77002
Attention: President
Fax: (713) 659-5459
Telephone: (713) 659-1361

 

ChevronTexaco Global Gas a division of
Chevron U.S.A. Inc.
1111 Bagby Street
Houston, Texas 77002
Attention: President
Fax: 713-752-3184
Telephone: 713-752-6384

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed and signed by its duly authorized officer as of the Effective Date.

 

 

 

Sabine Pass LNG, L.P.

 

 

 

 

 

By: Sabine Pass LNG-GP, Inc., its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Charif Souki

 

 

 

Name:

Charif Souki

 

 

 

Title:

Chairman

 

 

 

 

 

 

 

 

 

Chevron U.S.A. Inc.

 

 

 

 

 

 

 

 

By:

/s/ John D. Gass

 

 

 

Name:

John D. Gass

 

 

 

Title:

President

 

 

3

--------------------------------------------------------------------------------


 

PART TWO
GENERAL TERMS AND CONDITIONS

 


ARTICLE 1
DEFINITIONS


 

In addition to any terms or expressions defined elsewhere in this Agreement, the
terms or expressions set forth below shall have the following meanings in this
Agreement:

 


1.1                               “ADVERSE WEATHER CONDITIONS” MEANS WEATHER AND
SEA CONDITIONS ACTUALLY EXPERIENCED AT OR NEAR THE SABINE PASS FACILITY THAT ARE
SUFFICIENTLY SEVERE EITHER: (A) TO PREVENT AN LNG VESSEL FROM PROCEEDING TO
BERTH, OR UNLOADING OR DEPARTING FROM BERTH, IN ACCORDANCE WITH ONE OR MORE OF
THE FOLLOWING: (I) REGULATIONS PUBLISHED BY A GOVERNMENTAL AUTHORITY; (II) AN
APPROVAL; OR (III) AN ORDER OF A PILOT; OR (B) TO CAUSE AN ACTUAL DETERMINATION
BY THE MASTER OF AN LNG VESSEL THAT IT IS UNSAFE FOR SUCH VESSEL TO BERTH,
UNLOAD OR DEPART FROM BERTH.


 


1.2                               “AFFILIATE” MEANS A PERSON (OTHER THAN A
PARTY) THAT DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER
COMMON CONTROL WITH, A PARTY TO THIS AGREEMENT, AND FOR SUCH PURPOSES THE TERMS
“CONTROL”, “CONTROLLED BY” AND OTHER DERIVATIVES SHALL MEAN THE DIRECT OR
INDIRECT OWNERSHIP OF FIFTY PERCENT (50%) OR MORE OF THE VOTING RIGHTS IN A
PERSON.


 


1.3                               “AGGREGATE CONTRACTED CAPACITY” MEANS THE SUM
OF: (A) THE MAXIMUM LNG RECEPTION QUANTITY OF CUSTOMER; AND (B) THE MAXIMUM LNG
RECEPTION QUANTITY (OR SIMILAR MAXIMUM CONTRACTUAL ENTITLEMENT TO RECEIVE LNG
BERTHING, UNLOADING AND RECEIPT SERVICES) OF ALL OTHER CUSTOMERS FOR THE
RELEVANT CONTRACT YEAR.


 


1.4                               “AGREEMENT” MEANS THIS AGREEMENT (INCLUDING
PART ONE AND PART TWO HEREOF), TOGETHER WITH THE ANNEXES AND EXHIBITS ATTACHED
HERETO, WHICH ARE HEREBY INCORPORATED INTO AND MADE A PART HEREOF, AS THE SAME
MAY BE HEREAFTER AMENDED.


 


1.5                               “ANNUAL DELIVERY PROGRAM” SHALL HAVE THE
MEANING SET FORTH IN SECTION 5.1(F).


 


1.6                               “APPROVALS” MEANS ALL CONSENTS,
AUTHORIZATIONS, LICENSES, WAIVERS, PERMITS, APPROVALS AND OTHER SIMILAR
DOCUMENTS FROM OR BY A GOVERNMENTAL AUTHORITY.


 


1.7                               “AVAILABLE UNLOADING DATE” MEANS AT ANY TIME
AN UNLOADING DATE AT ONE OF THE TWO (2) BERTHS THAT IS NOT A SCHEDULED ARRIVAL
DATE FOR CUSTOMER OR ONE OF THE OTHER CUSTOMERS AT THAT BERTH.


 


1.8                               “BASE RATE” MEANS: (A) THE INTEREST RATE PER
ANNUM EQUAL TO THE RATE FOR THREE (3) MONTH DEPOSITS IN DOLLARS IN THE LONDON
INTERBANK OFFERED RATE MARKET, AS REPORTED IN THE WALL STREET JOURNAL ON THE 
APPLICABLE DATE; PLUS (B) ONE PERCENT (1%).  THE BASE RATE SHALL CHANGE AS AND
WHEN THE UNDERLYING COMPONENTS THEREOF CHANGE, WITHOUT NOTICE TO ANY PERSON.

 

--------------------------------------------------------------------------------


 


1.9                               “BRITISH THERMAL UNIT” OR “BTU” MEANS THE
AMOUNT OF HEAT REQUIRED TO RAISE THE TEMPERATURE OF ONE (1) AVOIRDUPOIS POUND OF
PURE WATER FROM 59.0 DEGREES FAHRENHEIT TO 60.0 DEGREES FAHRENHEIT AT AN
ABSOLUTE PRESSURE OF 14.696 POUNDS PER SQUARE INCH.


 


1.10                        “BUSINESS DAY” MEANS ANY DAY THAT IS NOT A SATURDAY,
SUNDAY OR LEGAL HOLIDAY IN THE STATE OF TEXAS, OR A DAY ON WHICH BANKING
INSTITUTIONS CHARTERED BY THE STATE OF TEXAS, OR THE UNITED STATES OF AMERICA,
ARE LEGALLY REQUIRED OR AUTHORIZED TO CLOSE.


 


1.11                        “CARGO” MEANS A QUANTITY OF LNG EXPRESSED IN MMBTU
CARRIED BY AN LNG VESSEL IN RELATION TO WHICH SABINE WILL RENDER SERVICES TO
CUSTOMER HEREUNDER.


 


1.12                        “CENTRAL TIME” MEANS U.S. CENTRAL TIME, AS ADJUSTED
FOR DAYLIGHT SAVING TIME AND STANDARD TIME.


 


1.13                        “CLAIMS” SHALL HAVE THE MEANING SET FORTH IN SECTION
9.2(A) OF THIS AGREEMENT.


 


1.14                        “COMMERCIAL START DATE” SHALL HAVE THE MEANING SET
FORTH IN SECTION 6.1.


 


1.15                        “CONTRACT YEAR” MEANS EACH ANNUAL PERIOD STARTING ON
JANUARY 1 AND ENDING ON DECEMBER 31 DURING THE TERM OF THIS AGREEMENT; PROVIDED,
HOWEVER, THAT: (A) THE FIRST CONTRACT YEAR SHALL COMMENCE ON THE COMMERCIAL
START DATE AND END ON THE FOLLOWING DECEMBER 31; AND (B) THE LAST CONTRACT YEAR
SHALL COMMENCE ON JANUARY 1 IMMEDIATELY PRECEDING THE LAST DAY OF THE TERM AND
END ON THE LAST DAY OF THE TERM AS SET FORTH IN CLAUSE A.


 


1.16                        “CUBIC METER” MEANS A VOLUME EQUAL TO THE VOLUME OF
A CUBE EACH EDGE OF WHICH IS ONE (1) METER.


 


1.17                        “CUSTOMER” MEANS CHEVRON U.S.A., INC., UNLESS AND
UNTIL SUBSTITUTED IN WHOLE BY AN ASSIGNEE BY NOVATION IN ACCORDANCE WITH SECTION
17.3, WHEREUPON SUCH ASSIGNEE SHALL BECOME CUSTOMER TO THE EXTENT OF SUCH
ASSIGNMENT.


 


1.18                        “CUSTOMER’S INVENTORY” MEANS, AT ANY GIVEN TIME, THE
QUANTITY IN MMBTUS THAT REPRESENTS LNG AND GAS HELD BY SABINE FOR CUSTOMER’S
ACCOUNT.  CUSTOMER’S INVENTORY SHALL BE DETERMINED AFTER DEDUCTION OF RETAINAGE
IN ACCORDANCE WITH CLAUSE C.3.


 


1.19                        “CUSTOMER’S LNG” MEANS, FOR THE PURPOSES OF THE
SERVICES, LNG RECEIVED AT THE RECEIPT POINT FOR CUSTOMER’S ACCOUNT.


 


1.20                        “DELIVERY POINT” MEANS THE POINT OF INTERCONNECT
BETWEEN THE TAILGATE OF THE SABINE PASS FACILITY AND A DOWNSTREAM PIPELINE.


 


1.21                        “DISPUTE” MEANS ANY DISPUTE, CONTROVERSY OR CLAIM
(OF ANY AND EVERY KIND OR TYPE, WHETHER BASED ON CONTRACT, TORT, STATUTE,
REGULATION, OR OTHERWISE) ARISING OUT OF, RELATING TO, OR CONNECTED WITH THIS
AGREEMENT, INCLUDING ANY DISPUTE AS TO THE CONSTRUCTION, VALIDITY,
INTERPRETATION, TERMINATION, ENFORCEABILITY OR BREACH OF THIS AGREEMENT, AS WELL
AS ANY DISPUTE OVER ARBITRABILITY OR JURISDICTION.

 

2

--------------------------------------------------------------------------------


 


1.22                        “DOWNSTREAM PIPELINE” MEANS ALL GAS PIPELINES WITH A
CONNECTION AT THE DELIVERY POINT WHICH TRANSPORT GAS FROM THE SABINE PASS
FACILITY.


 


1.23                        “EFFECTIVE DATE” MEANS THE DATE SET FORTH IN THE
PREAMBLE OF THIS AGREEMENT.


 


1.24                        “EXPECTED RECEIPT QUANTITY” MEANS, WITH RESPECT TO A
GIVEN CARGO, CUSTOMER’S REASONABLE ESTIMATE OF THE QUANTITY OF LNG (IN MMBTUS)
EXPECTED TO BE UNLOADED AT THE RECEIPT POINT, AS SET FORTH IN THE NOTICE
DELIVERED PURSUANT TO SECTIONS 5.1(B)(II) AND 5.2(A), AS SUCH NOTICE MAY BE
SUBSEQUENTLY AMENDED PURSUANT TO SECTION 8.4(A).


 


1.25                        “EXTENSION TERM” SHALL HAVE THE MEANING SET FORTH IN
CLAUSE A.3.


 


1.26                        “FEE” SHALL HAVE THE MEANING SET FORTH IN SECTION
4.1.


 


1.27                        “FORCE MAJEURE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 15.1.


 


1.28                        “FOR CUSTOMER”, “FOR CUSTOMER’S ACCOUNT”, “ON BEHALF
OF CUSTOMER” OR OTHER PHRASES CONTAINING SIMILAR WORDING SHALL INCLUDE LNG
DELIVERED TO THE SABINE PASS FACILITY AT CUSTOMER’S DIRECTION AS WELL AS
CUSTOMER’S INVENTORY DERIVED THEREFROM.


 


1.29                        “GAS” MEANS ANY HYDROCARBON OR MIXTURE OF
HYDROCARBONS CONSISTING PREDOMINANTLY OF METHANE WHICH IS IN A GASEOUS STATE.


 


1.30                        “GAS REDELIVERY RATE” SHALL HAVE THE MEANING SET
FORTH IN CLAUSE B.2.


 


1.31                        “GOVERNMENTAL AUTHORITY” MEANS, IN RESPECT OF ANY
COUNTRY, ANY NATIONAL, REGIONAL, STATE, OR LOCAL GOVERNMENT, ANY SUBDIVISION,
AGENCY, COMMISSION OR AUTHORITY THEREOF (INCLUDING ANY MARITIME AUTHORITIES,
PORT AUTHORITY OR ANY QUASI-GOVERNMENTAL AGENCY) HAVING JURISDICTION OVER A
PARTY, THE SABINE PASS FACILITY, CUSTOMER’S INVENTORY, AN LNG VESSEL, A
TRANSPORTER, OR A DOWNSTREAM PIPELINE, AS THE CASE MAY BE, AND ACTING WITHIN ITS
LEGAL AUTHORITY.


 


1.32                        “GPA” SHALL HAVE THE MEANING SET FORTH IN ANNEX I.


 


1.33                        “GROSS HEATING VALUE” MEANS THE QUANTITY OF HEAT
EXPRESSED IN BTUS PRODUCED BY THE COMPLETE COMBUSTION IN AIR OF ONE (1) CUBIC
FOOT OF ANHYDROUS GAS, AT A TEMPERATURE OF 60.0 DEGREES FAHRENHEIT AND AT AN
ABSOLUTE PRESSURE OF 14.696 POUNDS PER SQUARE INCH, WITH THE AIR AT THE SAME
TEMPERATURE AND PRESSURE AS THE GAS, AFTER COOLING THE PRODUCTS OF THE
COMBUSTION TO THE INITIAL TEMPERATURE OF THE GAS AND AIR, AND AFTER CONDENSATION
OF THE WATER FORMED BY COMBUSTION.


 


1.34                        “GUARANTEE” MEANS THE GUARANTY AGREMENT TO BE
EXECUTED BY GUARANTOR IN FAVOR OF SABINE IN THE FORM ATTACHED AS EXHIBIT C.


 


1.35                        “GUARANTOR” SHALL HAVE THE MEANING SET FORTH IN
CLAUSE D.


 


1.36                        “HENRY HUB PRICE” SHALL MEAN, WITH RESPECT TO ANY
MONTH, THE FINAL SETTLEMENT PRICE IN DOLLARS PER MMBTU AS PUBLISHED BY THE NEW
YORK MERCANTILE EXCHANGE FOR THE HENRY

 

3

--------------------------------------------------------------------------------


 


HUB NATURAL GAS FUTURES CONTRACT FOR GAS TO BE DELIVERED DURING SUCH MONTH, SUCH
FINAL PRICE TO BE BASED UPON THE LAST TRADING DAY FOR THE CONTRACT FOR SUCH
MONTH; PROVIDED, HOWEVER, THAT IF THE HENRY HUB NATURAL GAS FUTURES CONTRACT
CEASES TO BE TRADED, THE PARTIES SHALL SELECT A COMPARABLE INDEX TO BE USED IN
ITS PLACE THAT MAINTAINS THE INTENT AND ECONOMIC EFFECT OF THE ORIGINAL INDEX.

 


1.37                        “INITIAL TERM” SHALL HAVE THE MEANING SET FORTH IN
CLAUSE A.2.


 


1.38                        “INTERNATIONAL LNG TERMINAL STANDARDS” MEANS, TO THE
EXTENT NOT INCONSISTENT WITH THE EXPRESS REQUIREMENTS OF THIS AGREEMENT, THE
INTERNATIONAL STANDARDS AND PRACTICES APPLICABLE TO THE DESIGN, CONSTRUCTION,
EQUIPMENT, OPERATION OR MAINTENANCE OF LNG RECEIVING AND REGASIFICATION
TERMINALS, ESTABLISHED BY THE FOLLOWING (SUCH STANDARDS TO APPLY IN THE
FOLLOWING ORDER OF PRIORITY): (I) A GOVERNMENTAL AUTHORITY HAVING JURISDICTION
OVER SABINE; (II) THE SOCIETY OF INTERNATIONAL GAS TANKER AND TERMINAL OPERATORS
(“SIGTTO”); AND (III) ANY OTHER INTERNATIONALLY RECOGNIZED NON-GOVERNMENTAL
AGENCY OR ORGANIZATION WITH WHOSE STANDARDS AND PRACTICES IT IS CUSTOMARY FOR
REASONABLE AND PRUDENT OPERATORS OF LNG RECEIVING AND REGASIFICATION TERMINALS
TO COMPLY.  IN THE EVENT OF A CONFLICT BETWEEN ANY OF THE PRIORITIES NOTED
ABOVE, THE PRIORITY WITH THE LOWEST ROMAN NUMERAL NOTED ABOVE SHALL PREVAIL.


 


1.39                        “INTERNATIONAL LNG VESSEL STANDARDS” MEANS, TO THE
EXTENT NOT INCONSISTENT WITH THE EXPRESSED REQUIREMENTS OF THIS AGREEMENT, THE
INTERNATIONAL STANDARDS AND PRACTICES APPLICABLE TO THE OWNERSHIP, DESIGN,
EQUIPMENT, OPERATION OR MAINTENANCE OF LNG VESSELS ESTABLISHED BY THE FOLLOWING
(SUCH STANDARDS TO APPLY IN THE FOLLOWING ORDER OF PRIORITY): (I) A GOVERNMENTAL
AUTHORITY; (II) THE INTERNATIONAL MARITIME ORGANIZATION; (III) SIGTTO; AND (IV)
ANY OTHER INTERNATIONALLY RECOGNIZED NON-GOVERNMENTAL AGENCY OR ORGANIZATION
WITH WHOSE STANDARDS AND PRACTICES IT IS CUSTOMARY FOR REASONABLE AND PRUDENT
OPERATORS OF LNG VESSELS TO COMPLY.  IN THE EVENT OF A CONFLICT BETWEEN ANY OF
THE PRIORITIES NOTED ABOVE, THE PRIORITY WITH THE LOWEST ROMAN NUMERAL NOTED
ABOVE SHALL PREVAIL.


 


1.40                        “LENDER” MEANS ANY ENTITY PROVIDING TEMPORARY OR
PERMANENT DEBT FINANCING TO SABINE IN CONNECTION WITH CONSTRUCTION OR
REFINANCING OF THE SABINE PASS FACILITY.


 


1.41                        “LIABILITIES” MEANS ALL LIABILITIES, COSTS, CLAIMS,
DISPUTES, DEMANDS, SUITS, ARBITRATIONS, LEGAL OR ADMINISTRATIVE PROCEEDINGS,
JUDGMENTS, DAMAGES, LOSSES AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES
AND OTHER REASONABLE COSTS OF ARBITRATION, LITIGATION OR DEFENSE), AND ANY AND
ALL FINES, PENALTIES AND ASSESSMENTS OF, OR RESPONSIBILITIES TO, GOVERNMENTAL
AUTHORITIES.


 


1.42                        “LIQUIDS” MEANS LIQUID HYDROCARBONS CAPABLE OF BEING
EXTRACTED FROM LNG AT THE SABINE PASS FACILITY, CONSISTING PREDOMINATELY OF
ETHANE, PROPANE, BUTANE AND LONGER-CHAIN HYDROCARBONS.


 


1.43                        “LNG” MEANS GAS IN A LIQUID STATE AT OR BELOW ITS
BOILING POINT AT A PRESSURE OF APPROXIMATELY ONE (1) ATMOSPHERE.


 


1.44                        “LNG SUPPLIERS” MEANS, IN RELATION TO PERFORMANCE OF
THE OBLIGATIONS OF SABINE AND CUSTOMER UNDER THIS AGREEMENT, THOSE PERSONS WHO
AGREE IN WRITING PURSUANT TO AN LNG

 

4

--------------------------------------------------------------------------------


 


PURCHASE AND SALE AGREEMENT TO SUPPLY OR SELL LNG TO CUSTOMER FOR DELIVERY TO
THE SABINE PASS FACILITY.

 


1.45                        “LNG VESSEL” MEANS AN OCEAN-GOING VESSEL SUITABLE
FOR TRANSPORTING LNG THAT CUSTOMER OR AN LNG SUPPLIER USES FOR TRANSPORTATION OF
LNG TO THE SABINE PASS FACILITY.


 


1.46                        “LOADING PORT” MEANS THE PORT AT WHICH A CARGO IS
LOADED ON BOARD AN LNG VESSEL.


 


1.47                        “MAXIMUM LNG RECEPTION QUANTITY” HAS THE MEANING SET
FORTH IN CLAUSE B.1.


 


1.48                        “MMBTU” MEANS 1,000,000 BTUS.


 


1.49                        “NOTICE OF READINESS” OR “NOR” SHALL HAVE THE
MEANING SET FORTH IN SECTION 8.5.


 


1.50                        “OPERATING FEE” SHALL HAVE THE MEANING SET FORTH IN
CLAUSE C.2.


 


1.51                        “OTHER CUSTOMERS” MEANS, FROM TIME TO TIME, PERSONS
(OTHER THAN CUSTOMER) PURCHASING LNG TERMINALLING SERVICES FROM SABINE SIMILAR
TO THE SERVICES, REGARDLESS OF THE SHORT-TERM OR LONG-TERM DURATION OF SUCH
TERMINAL USE AGREEMENT.


 


1.52                        “PARTY” AND “PARTIES” MEANS SABINE AND CUSTOMER, AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


1.53                        “PERSON” MEANS ANY INDIVIDUAL, SOLE PROPRIETORSHIP,
CORPORATION, TRUST, COMPANY, VOLUNTARY ASSOCIATION, PARTNERSHIP, JOINT VENTURE,
LIMITED LIABILITY COMPANY, UNINCORPORATED ORGANIZATION, INSTITUTION,
GOVERNMENTAL AUTHORITY OR ANY OTHER LEGAL ENTITY.


 


1.54                        “PILOT” MEANS ANY PERSON ENGAGED BY TRANSPORTER TO
COME ON BOARD AN LNG VESSEL TO ASSIST THE MASTER IN PILOTAGE, MOORING AND
UNMOORING OF SUCH LNG VESSEL.


 


1.55                        “PILOT BOARDING STATION” SHALL HAVE THE MEANING SET
FORTH IN SECTION 8.5(A).


 


1.56                        “PORT CHARGES” MEANS ALL CHARGES OF WHATSOEVER
NATURE (INCLUDING RATES, TOLLS, AND DUES OF EVERY DESCRIPTION) IN RESPECT OF AN
LNG VESSEL ENTERING OR LEAVING THE SABINE PASS FACILITY, INCLUDING CHARGES
IMPOSED BY FIRE BOATS, TUGS AND ESCORT VESSELS, THE U.S. COAST GUARD, A PILOT,
AND ANY OTHER AUTHORIZED PERSON ASSISTING AN LNG VESSEL TO ENTER OR LEAVE THE
SABINE PASS FACILITY.  PORT CHARGES SHALL INCLUDE PORT USE FEES, THROUGHPUT FEES
AND SIMILAR FEES PAYABLE BY USERS OF THE SABINE PASS FACILITY (OR BY SABINE ON
BEHALF OF SUCH USERS) TO THE WEST CAMERON, LOUISIANA PORT COMMISSION AND
JEFFERSON COUNTY, TEXAS WATERWAY AND NAVIGATION DISTRICT.


 


1.57                        “PROPOSED ARRIVAL DATE” MEANS, FOR ANY APPLICABLE
CONTRACT YEAR, AN ARRIVAL DATE PROPOSED BY CUSTOMER PURSUANT TO SECTION 5.1.


 


1.58                        “PSIG” MEANS POUNDS PER SQUARE INCH GAUGE.


 


1.59                        “REASONABLE AND PRUDENT OPERATOR” MEANS A PERSON
SEEKING IN GOOD FAITH TO PERFORM

 

5

--------------------------------------------------------------------------------


 


ITS CONTRACTUAL OBLIGATIONS, AND IN SO DOING, AND IN THE GENERAL CONDUCT OF ITS
UNDERTAKING, EXERCISING THAT DEGREE OF SKILL, DILIGENCE, PRUDENCE AND FORESIGHT
WHICH WOULD REASONABLY AND ORDINARILY BE EXPECTED FROM A SKILLED AND EXPERIENCED
OPERATOR ENGAGED IN THE SAME TYPE OF UNDERTAKING UNDER THE SAME OR SIMILAR
CIRCUMSTANCES AND CONDITIONS.


 


1.60                        “RECEIPT POINT” MEANS THE POINT AT THE SABINE PASS
FACILITY AT WHICH THE FLANGE COUPLING OF THE SABINE PASS FACILITY’S RECEIVING
LINE JOINS THE FLANGE COUPLING OF THE LNG UNLOADING MANIFOLD ON BOARD AN LNG
VESSEL.


 


1.61                        “REGASIFIED LNG” MEANS GAS DERIVED FROM THE
CONVERSION OF LNG (RECEIVED BY SABINE AT THE RECEIPT POINT) FROM ITS LIQUID
STATE TO A GASEOUS STATE.


 


1.62                        “RESERVATION FEE” SHALL HAVE THE MEANING SET FORTH
IN CLAUSE C.1.


 


1.63                        “RETAINAGE” SHALL HAVE THE MEANING SET FORTH IN
CLAUSE C.3.


 


1.64                        “SABINE” MEANS SABINE PASS LNG, L.P. AND ITS
SUCCESSORS AND ASSIGNS.


 


1.65                        “SABINE PASS FACILITY” MEANS THE LNG RECEIVING
TERMINAL FACILITY AS FURTHER DESCRIBED IN SECTION 7.1(B) (INCLUDING THE PORT,
BERTHING AND UNLOADING FACILITIES, LNG STORAGE FACILITIES, AND REGASIFICATION
FACILITIES, TOGETHER WITH EQUIPMENT AND FACILITIES RELATED THERETO) NECESSARY TO
PROVIDE SERVICES HEREUNDER, AS SUCH FACILITIES WILL BE CONSTRUCTED AND MODIFIED
FROM TIME TO TIME IN ACCORDANCE WITH THIS AGREEMENT.


 


1.66                        “SABINE PASS MARINE OPERATIONS MANUAL” SHALL HAVE
THE MEANING SET FORTH IN SECTION 8.2.


 


1.67                        “SABINE PASS SERVICES MANUAL” SHALL HAVE THE MEANING
SET FORTH IN SECTION 3.5.


 


1.68                        “SABINE PASS WEBSITE” MEANS THE INTERNET BASED
COMPUTER SYSTEM USED BY SABINE TO COMMUNICATE WITH CUSTOMER AND OTHER CUSTOMERS
REGARDING LNG TERMINALLING SERVICES AT THE SABINE PASS FACILITY.


 


1.69                        “SCHEDULED ARRIVAL DATE” MEANS, FOR ANY APPLICABLE
CONTRACT YEAR, AN UNLOADING DATE THAT IS ALLOCATED EITHER TO CUSTOMER OR ANY
OTHER CUSTOMER PURSUANT TO SECTION 5.1 OR 5.2.


 


1.70                        “SCHEDULING REPRESENTATIVE” MEANS THE INDIVIDUAL
APPOINTED BY CUSTOMER IN ACCORDANCE WITH SECTION 5.5.


 


1.71                        “SERVICES” SHALL HAVE THE MEANING SET FORTH IN
SECTIONS 2.1 AND 3.1(B).


 


1.72                        “SERVICES UNAVAILABILITY” SHALL HAVE THE MEANING SET
FORTH IN SECTION 4.3.


 


1.73                        “STANDARD CUBIC FOOT” MEANS THE QUANTITY OF GAS,
FREE OF WATER VAPOR, OCCUPYING A VOLUME EQUAL TO THE VOLUME OF A CUBE WHOSE EDGE
IS ONE (1) FOOT AT A TEMPERATURE OF 60.0 DEGREES FAHRENHEIT AND AT AN ABSOLUTE
PRESSURE OF 14.696 POUNDS PER SQUARE INCH.

 

6

--------------------------------------------------------------------------------


 


1.74                        “STORAGE” MEANS THE RETENTION BY SABINE OF
CUSTOMER’S INVENTORY AT THE SABINE PASS FACILITY.


 


1.75                        “TAXES” MEANS ALL CUSTOMS, TAXES, ROYALTIES,
EXCISES, FEES, DUTIES, LEVIES, SALES AND USE TAXES AND VALUE ADDED TAXES,
CHARGES AND ALL OTHER ASSESSMENTS, WHICH MAY NOW OR HEREAFTER BE ENACTED, LEVIED
OR IMPOSED, DIRECTLY OR INDIRECTLY, BY A GOVERNMENTAL AUTHORITY, EXCEPT PORT
CHARGES AND TAXES BASED ON INCOME, REVENUES, GROSS RECEIPTS OR NET WORTH AND ALL
STATE FRANCHISE, LICENSE AND SIMILAR TAXES REQUIRED FOR THE MAINTENANCE OF
CORPORATE EXISTENCE THAT ARE ASSESSED AGAINST A PARTY.


 


1.76                        “TERM” SHALL HAVE THE MEANING SET FORTH IN CLAUSE
A.1.


 


1.77                        “TRANSPORTER” MEANS ANY PERSON WHO OWNS OR OPERATES
AN LNG VESSEL.


 


1.78                        “UNLOADING DATE” MEANS A TWENTY-FOUR (24) HOUR
WINDOW STARTING AT 6:00 A.M., CENTRAL TIME ON A SPECIFIED DAY AND ENDING
TWENTY-FOUR (24) CONSECUTIVE HOURS THEREAFTER DURING WHICH SABINE WOULD COMMENCE
TO MAKE AVAILABLE BERTHING AND LNG UNLOADING SERVICES AT THE SABINE PASS
FACILITY TO EITHER CUSTOMER OR ONE OF THE OTHER CUSTOMERS.


 


ARTICLE 2
SERVICES AND SCOPE


 


2.1                               SERVICES TO BE PROVIDED BY SABINE


 

During the Term and subject to the provisions of this Agreement, SABINE shall
make available the following services to Customer (and any permitted assignee of
Customer) (such available services being herein referred to as the “Services”)
in the manner set forth herein:

 


(A)                                  ACCESS TO A BERTH FOR LNG VESSELS AT THE
SABINE PASS FACILITY;


 


(B)                                 THE UNLOADING AND RECEIPT OF LNG FROM LNG
VESSELS AT THE RECEIPT POINT;


 


(C)                                  STORAGE OF CUSTOMER’S INVENTORY;


 


(D)                                 THE REGASIFYING OF LNG HELD IN STORAGE;


 


(E)                                  THE TRANSPORTATION AND DELIVERY OF SUCH
REGASIFIED LNG TO THE DELIVERY POINT (IT BEING ACKNOWLEDGED THAT SABINE MAY, AT
ITS OPTION, CAUSE GAS TO BE REDELIVERED TO CUSTOMER AT THE DELIVERY POINT FROM
SOURCES OTHER THAN REGASIFIED LNG); AND


 


(F)                                    OTHER ACTIVITIES DIRECTLY RELATED TO
PERFORMANCE BY SABINE OF THE FOREGOING, INCLUDING METERING, CUSTODY TRANSFER AND
REPORTING.

 

7

--------------------------------------------------------------------------------


 


2.2                               ADDITIONAL SERVICES


 

From time to time during the Term, the representatives of SABINE and Customer
may supplement this Agreement in accordance with Section 25.1 to provide that
SABINE will also make available services to Customer in addition to the Services
set forth in Section 2.1.

 


2.3                               ACTIVITIES OUTSIDE SCOPE OF THIS AGREEMENT


 

The Parties confirm that the following activities, inter alia, are not Services
provided by SABINE to Customer and, therefore, such activities are outside of
the scope of this Agreement:

 


(A)                                  HARBOR, MOORING AND ESCORT SERVICES,
INCLUDING THOSE RELATING TO TUGS, SERVICE BOATS, FIRE BOATS, AND OTHER ESCORT
VESSELS;


 


(B)                                 THE CONSTRUCTION, OPERATION, OWNERSHIP,
MAINTENANCE, REPAIR AND REMOVAL OF FACILITIES DOWNSTREAM OF THE DELIVERY POINT;


 


(C)                                  THE TRANSPORTATION OF GAS BEYOND THE
DELIVERY POINT;


 


(D)                                 THE MARKETING OF GAS AND ALL ACTIVITIES
RELATED THERETO (EXCEPT AS EXPRESSLY PROVIDED IN SECTION 3.4); AND


 


(E)                                  THE REMOVAL, MARKETING AND TRANSPORTATION
OF LIQUIDS AND ALL ACTIVITIES RELATED THERETO.  ON ITS OWN INITIATIVE OR UPON
REQUEST BY CUSTOMER, SABINE MAY INVESTIGATE THE CONSTRUCTION OF: (X) FACILITIES
TO EXTRACT LIQUIDS WHICH ARE AN INTEGRAL PART OF THE SABINE PASS FACILITY; OR
(Y) FACILITIES TO EXTRACT LIQUIDS WHICH ARE A SEPARATE FACILITY AND PROJECT FROM
THE SABINE PASS FACILITY.  IF SABINE ELECTS TO CONSTRUCT FACILITIES TO EXTRACT
LIQUIDS, THE PARTIES SHALL NEGOTIATE A COMMERCIALLY REASONABLE ARRANGEMENT TO
COMPENSATE SABINE FOR SUCH FACILITIES.  THE ARRANGEMENT SHALL PROVIDE CUSTOMER
WITH THE ABILITY TO RECEIVE ITS PROPORTIONAL SHARE OF LIQUIDS IN-KIND WITH
SABINE BEING PAID A PROCESSING FEE FOR THE CONTRACT DURATION.  IF THE PARTIES DO
NOT NEGOTIATE SUCH A COMMERCIALLY REASONABLE ARRANGEMENT, SABINE SHALL
NEVERTHELESS HAVE THE RIGHT TO SEPARATE AND/OR EXTRACT LIQUIDS FROM LNG UPSTREAM
OF THE DELIVERY POINT, PROVIDED THAT SUCH SEPARATION DOES NOT RESULT IN GAS
FAILING TO MEET THE QUALITY SPECIFICATIONS AT THE DELIVERY POINT REQUIRED UNDER
SECTION 10.3 AND PROVIDED, FURTHER, THAT SABINE DELIVERS AT THE DELIVERY POINT A
QUANTITY OF GAS THAT IS, LESS RETAINAGE AND CUSTOMER’S INVENTORY, THE THERMAL
EQUIVALENT OF THE QUANTITY OF LNG RECEIVED BY SABINE FOR CUSTOMER’S ACCOUNT AT
THE RECEIPT POINT.


 

 

8

--------------------------------------------------------------------------------


 


ARTICLE 3
SALE AND PURCHASE OF SERVICES


 


3.1                               SERVICES

 


(A)                                  PURCHASE AND SALE OF SERVICES.  DURING EACH
CONTRACT YEAR, SABINE SHALL MAKE AVAILABLE TO CUSTOMER, AND CUSTOMER SHALL
PURCHASE AND PAY FOR IN AN AMOUNT EQUAL TO THE FEE, THE SERVICES AS DESCRIBED IN
SECTION 3.1(B).


 


(B)                                 SERVICES.  THE SERVICES SABINE SHALL MAKE
AVAILABLE TO CUSTOMER DURING EACH CONTRACT YEAR, AND CUSTOMER SHALL PURCHASE AND
PAY FOR PURSUANT TO SECTION 4.1, SHALL CONSIST OF THE FOLLOWING:


 

(I)                         UNLOADING OF LNG.  SABINE SHALL MAKE THE SABINE PASS
FACILITY AVAILABLE DURING A SUFFICIENT NUMBER OF UNLOADING DATES DURING EACH
CONTRACT YEAR TO PERMIT THE BERTHING, UNLOADING AND RECEIPT AS RATABLY AS
PRACTICAL THROUGHOUT SUCH CONTRACT YEAR OF A QUANTITY OF CUSTOMER’S LNG EQUAL TO
THE MAXIMUM LNG RECEPTION QUANTITY; PROVIDED, HOWEVER, THAT FOR PURPOSES OF THE
FIRST AND LAST CONTRACT YEARS AND ANY CONTRACT YEAR THAT IS A LEAP YEAR, THE
MAXIMUM LNG RECEPTION QUANTITY SHALL BE PRORATED BASED UPON THE RATIO THAT THE
NUMBER OF DAYS DURING SUCH CONTRACT YEAR BEARS TO THREE HUNDRED SIXTY-FIVE
(365);

 

(II)                      REDELIVERY OF GAS.  EACH DAY DURING THE CONTRACT YEAR
SABINE SHALL MAKE GAS FROM CUSTOMER’S INVENTORY AVAILABLE TO CUSTOMER AT THE
DELIVERY POINT IN THE QUANTITIES NOMINATED BY CUSTOMER PURSUANT TO SECTION 5.3
UP TO THE LESSER OF THE GAS REDELIVERY RATE OR CUSTOMER’S REMAINING INVENTORY.

 


(C)                                  EXCESS SERVICES.  SEPARATE AND APART FROM
THE PROVISIONS OF SECTION 3.1(B), SABINE MAY, IN ITS SOLE DISCRETION, ALLOW
BERTHING, UNLOADING AND RECEIPT OF QUANTITIES OF LNG IN EXCESS OF THE MAXIMUM
LNG RECEPTION QUANTITY OR REDELIVERY OF GAS IN EXCESS OF THE GAS REDELIVERY RATE
IN RESPONSE TO A REQUEST FROM CUSTOMER FOR SUCH EXCESS SERVICES; PROVIDED,
HOWEVER THAT IF SUCH EXCESS SERVICES ARE PROVIDED, SUCH EXCESS SERVICES SHALL BE
BASED ON THE ORDER OF RECEIPT OF A WRITTEN REQUEST FROM CUSTOMER OR OTHER
CUSTOMERS.  THE FEES APPLICABLE TO SUCH EXCESS SERVICES SHALL BE AS NEGOTIATED
BY THE PARTIES IN CONNECTION WITH SUCH SERVICES.


 


3.2                               CUSTOMER’S USE OF SERVICES QUANTITY


 


(A)                                  USE GENERALLY.  CUSTOMER SHALL BE ENTITLED
TO USE THE SERVICES IN WHOLE OR IN PART BY ITSELF, OR CUSTOMER MAY ASSIGN ITS
RIGHTS AND OBLIGATIONS AS PROVIDED IN ARTICLE 17.


 


(B)                                 EXPIRATION OF SERVICES.  SUBJECT TO THE
PROVISIONS OF SECTION 4.3(B), NOTWITHSTANDING ANY OTHER TERM OR CONDITION OF
THIS AGREEMENT,  CUSTOMER’S FAILURE OR INABILITY: (I) IN ANY CONTRACT YEAR TO
DELIVER CUSTOMER’S MAXIMUM LNG RECEPTION QUANTITY TO SABINE; OR (II) ON ANY DAY
TO NOMINATE GAS FOR REDELIVERY AT THE DELIVERY POINT IN AN AMOUNT NOT TO EXCEED
THE GAS REDELIVERY RATE, INCLUDING ANY PORTION OF THE SERVICES NOT USED IN
CONNECTION WITH A PARTIAL ASSIGNMENT, SHALL NOT SERVE TO INCREASE OR DECREASE
THE SERVICES TO WHICH CUSTOMER IS ENTITLED UNDER SECTION 3.1(B) IN ANY
SUBSEQUENT TIME PERIOD.

 

9

--------------------------------------------------------------------------------


 


3.3                               NO PRE-DELIVERY RIGHT


 

On any given day during a Contract Year, Customer shall not be entitled to
receive quantities of Gas in excess of Customer’s Inventory.

 


3.4                               FAILURE TO TAKE DELIVERY OF GAS AT DELIVERY
POINT


 

If on any day Customer fails to take redelivery at the Delivery Point of at
least ninety percent (90%) of the Gas nominated by Customer pursuant to Section
5.3 for redelivery to or for its account on such day and such failure is for
reasons other than an event of Force Majeure or the inability of a Downstream
Pipeline to take delivery of Customer’s Gas, such inability being not reasonably
within the control of Customer, then SABINE may, at its sole discretion, take
title to the quantity of Gas nominated for redelivery on such day but not taken
free and clear of any Claims, and sell or otherwise dispose of such Gas using
good faith efforts to obtain commercially reasonable prices and to minimize
costs.  Customer shall indemnify, defend and hold harmless SABINE, its
Affiliates, and their respective directors, officers, members and employees, for
the actual and reasonable costs incurred by SABINE as a result of such sale or
other disposition of same by SABINE.  SABINE shall, within fourteen (14)
Business Days subsequent to the receipt by SABINE of such sale proceeds, remit
to Customer the net proceeds from the sale or other disposition of Customer’s
Inventory to which it takes title hereunder, minus actual transportation costs,
third party charges, and an administrative fee of U.S. five cents ($0.05) per
MMBTU, provided, however, that if the amount of the credit exceeds the amount
due to SABINE under the next monthly statement, then SABINE agrees to pay any
such excess amount to Customer within five (5) Business Days after delivery of
such monthly statement.

 

In the event SABINE is required to dispose of Customer’s Gas more than three (3)
times in any Contract Year, the administrative fee shall be increased to U.S.
ten cents ($0.10) for each occasion thereafter in such Contract Year.

 


3.5                               SABINE PASS SERVICES MANUAL


 

Acting as a Reasonable and Prudent Operator, SABINE shall develop, maintain and
revise from time to time a single services manual (the “Sabine Pass Services
Manual”) applicable to Customer and all Other Customers which contains detailed
implementation procedures consistent with the terms and provisions of this
Agreement necessary for performance of this Agreement with regard to the matters
set forth in Exhibit A attached hereto (but excluding the matters governed by
the Sabine Pass Marine Operations Manual).  In developing such manual, SABINE
shall provide Customer with a preliminary draft of the same (the “Preliminary
Services Manual”).  If Customer desires to provide comments to SABINE regarding
the contents of the Preliminary Services Manual Customer shall, no later than
fifteen (15) days from receipt of such manual from SABINE, notify SABINE in
writing of its desire to provide comments on the Preliminary Services Manual. In
such event, within thirty (30) days of receipt of Customer’s notice, SABINE
shall convene a meeting with Customer to discuss Customer’s comments. If (a)
Customer does not submit the foregoing notice to SABINE

 

10

--------------------------------------------------------------------------------


 

on a timely basis or (b) Customer and SABINE meet and are able to agree upon
revisions to the Preliminary Services Manual, then such manual, as so revised,
shall constitute the Sabine Pass Services Manual.  If Customer and SABINE are
unable to reach agreement upon revisions to the Preliminary Service Manual or
any revisions thereto, SABINE shall determine the content of the Sabine Pass
Services Manual, using commercially reasonable efforts to accommodate Customer’s
comments.  In the event SABINE intends to amend the Sabine Pass Services Manual,
SABINE shall follow the same procedure as set forth above in relation to the
Preliminary Services Manual.  SABINE shall deliver to Customer and all Other
Customers a copy of the Sabine Pass Services Manual and any amendments thereto
promptly after they have been finalized or amended, as the case may be. SABINE
and Customer shall comply with such Sabine Pass Services Manual in all
respects.  The Sabine Pass Services Manual shall be developed on a basis that is
consistent with this Agreement; however, in the event of a conflict between the
terms of this Agreement and the Sabine Pass Services Manual, the terms of this
Agreement shall control.

 


ARTICLE 4
COMPENSATION FOR SERVICES


 


4.1                               FEE


 

Commencing with the Commercial Start Date, in the event the Sabine Pass Facility
has reached commercial operation by that date and, if not, on the date it
reaches such commercial operation, each month Customer shall, as full
compensation for the performance by SABINE of its obligations under this
Agreement, bear the Retainage and in addition pay to SABINE the sum of the
following three (3) components (such sum collectively referred to as the “Fee”):

 


(A)                                  THE RESERVATION FEE PAID MONTHLY IN
ADVANCE;


 


(B)                                 THE OPERATING FEE PAID MONTHLY IN ADVANCE;
AND


 


(C)                                  ANY ADDITIONAL COSTS INCURRED UNDER SECTION
4.2 HEREIN.


 


4.2                               SABINE TAXES AND NEW REGULATORY COSTS


 


IF, SUBSEQUENT TO THE EFFECTIVE DATE, ANY GOVERNMENTAL AUTHORITY:


 


(A)                                  IMPOSES ANY TAXES ON SABINE (EXCLUDING ANY
TAXES ON THE CAPITAL REVENUE OR INCOME DERIVED BY SABINE) WITH RESPECT TO THE
SERVICES, OR THE SABINE PASS FACILITY (“SABINE TAXES”); OR


 


(B)                                 ENACTS ANY SAFETY OR SECURITY RELATED
REGULATION WHICH MATERIALLY INCREASES THE COSTS OF SABINE IN RELATION TO THE
SERVICES OR THE SABINE PASS FACILITY (“NEW REGULATORY COSTS”);


 


THEN CUSTOMER SHALL BEAR SUCH SABINE TAXES AND NEW REGULATORY COSTS
PROPORTIONATELY WITH OTHER CUSTOMERS WITH CUSTOMER’S SHARE BEING DETERMINED FOR
THE GIVEN CONTRACT YEAR BASED ON THE FOLLOWING RATIO:

 

11

--------------------------------------------------------------------------------


 


(X)                                   MAXIMUM LNG RECEPTION QUANTITY; DIVIDED BY


 


(Y)                                 THE SUM OF THE MAXIMUM LNG RECEPTION
QUANTITY PLUS THE AGGREGATE QUANTITY OF LNG CONTRACTED AT THE SABINE PASS
FACILITY FOR THE ACCOUNT OF EACH OTHER CUSTOMER IN SUCH CONTRACT YEAR.


 


PROVIDED, HOWEVER, IN NO EVENT SHALL CUSTOMER’S SHARE OF SABINE TAXES AND NEW
REGULATORY COSTS UNDER THIS SECTION 4.2 BE IN EXCESS OF TWENTY EIGHT PERCENT
(28%) OF SUCH SABINE TAXES AND NEW REGULATORY COSTS.  FOR THE PURPOSES HEREOF,
SABINE TAXES SHALL INCLUDE THE INABILITY TO OBTAIN (AFTER USING COMMERCIALLY
REASONABLE EFFORTS), OR THE LOSS OR EXPIRATION (OTHER THAN AS A CONSEQUENCE OF
THE FAULT OR OMISSION OF SABINE) OF ANY ABATEMENT OF TAXES ON THE SERVICES OR
THE SABINE PASS FACILITY.  SABINE SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
MINIMIZE OR ELIMINATE THE IMPOSITION OR, IF IMPOSED, THE IMPACT OF SUCH SABINE
TAXES OR NEW REGULATORY COSTS FOR WHICH CUSTOMER WOULD BE RESPONSIBLE
HEREUNDER.  SABINE SHALL EXERCISE REASONABLE ENDEAVORS TO CONSULT WITH CUSTOMER
TOWARD THE MITIGATION OF ANY SUCH SABINE TAXES AND/OR NEW REGULATORY COSTS.


 


4.3                               SERVICES UNAVAILABILITY


 


(A)                                  IF SOME OR ALL OF THE SERVICES ARE
UNAVAILABLE TO CUSTOMER ON MORE THAN THREE (3) CONSECUTIVE OR TEN (10)
CUMULATIVE DAYS DURING A CONTRACT YEAR AS A RESULT OF AN EVENT THAT CONSTITUTES
FORCE MAJEURE, AS A RESULT OF SABINE’S BREACH OF THIS AGREEMENT OR AS A RESULT
OF SCHEDULED MAINTENANCE (WHICH SUCH SCHEDULED MAINTENANCE SHALL NOT EXCEED TEN
(10) DAYS PER CONTRACT YEAR), UNSCHEDULED MAINTENANCE OR CURTAILMENT OR
DISCONTINUATION OR SERVICES PER ARTICLE 16 (A “SERVICES UNAVAILABILITY”), SABINE
SHALL, TO THE EXTENT OPERATIONALLY FEASIBLE AND NOT DISPROPORTIONATELY
DETRIMENTAL TO OTHER CUSTOMERS, USE ITS REASONABLE EFFORTS TO RESTORE CUSTOMER’S
SERVICES IN ACCORDANCE WITH SECTION 4.3(B) AND ALLOW CUSTOMER THE ABILITY TO
MAKE-UP ANY SERVICES THAT HAVE BEEN LOST AS A RESULT OF THE INTERRUPTION OF
SERVICES TO THE SABINE PASS FACILITY.


 


(B)                                 IF AS A RESULT OF SERVICES UNAVAILABILITY,
THE QUANTITY OF CUSTOMER’S GAS THAT IS DELIVERED BY SABINE HEREUNDER AT THE
DELIVERY POINT (OR THE QUANTITY OF CUSTOMER’S LNG THAT IS RECEIVED AT THE
RECEIPT POINT, AS THE CASE MAY BE) IS LESS THAN THE QUANTITY THAT CUSTOMER
SCHEDULED OR WOULD HAVE SCHEDULED BUT FOR SUCH UNAVAILABILITY OF SERVICES, THEN
THE PORTION OF THE SERVICES NOT MADE AVAILABLE SHALL CONSTITUTE A “MAKE-UP
QUANTITY”.  AT ANY TIME THERE IS AN OUTSTANDING BALANCE OF MAKE-UP QUANTITY,
CUSTOMER SHALL HAVE THE RIGHT, WITHIN TWENTY FOUR (24) MONTHS OF SUCH SERVICES
UNAVAILABILITY, TO SCHEDULE ANY OF THE SERVICES NECESSARY TO MAKE UP THE MAKE-UP
QUANTITY TO THE EXTENT OF UNCOMMITTED AVAILABLE CAPACITY OF THE SABINE PASS
FACILITY.  SUCH MAKE-UP QUANTITY MAY BE SCHEDULED FROM TIME TO TIME, EXCEPT
DURING AN EVENT THAT CONSTITUTES FORCE MAJEURE.  CAPACITY SHALL BE DEEMED TO BE
AVAILABLE AND UNCOMMITTED FOR PURPOSES OF THIS SECTION 4.3(B) IF SUCH CAPACITY
IS AVAILABLE AFTER SABINE HAS FULFILLED ANY CONTRACTUAL OBLIGATIONS TO OTHER
CUSTOMERS UNDER FIRM AGREEMENTS IN EXISTENCE AT THE TIME OF THE CIRCUMSTANCES
GIVING RISE TO THE MAKE-UP QUANTITY.  ALL SERVICES RELATED TO THE MAKE-UP
QUANTITY SHALL BE PROVIDED WITHOUT ADDITIONAL

 

12

--------------------------------------------------------------------------------


 


COMPENSATION TO SABINE, INCLUDING THE UNLOADING OF LNG, THE STORAGE OF
CUSTOMER’S LNG, AND THE REDELIVERY OF CUSTOMER’S GAS.


 


(C)                                  FOR THE AVOIDANCE OF DOUBT, IN NO EVENT
SHALL THE FEE BE ADJUSTED AS A RESULT OF ANY SERVICES UNAVAILABILITY.


 

4.4                               Services Provided to Other Customers

 


CUSTOMER ACKNOWLEDGES THAT: (I) THE COMPENSATION PAID BY CUSTOMER FROM TIME TO
TIME FOR SERVICES MAY BE LESS THAN, OR MORE THAN, THE PRICE PAID BY OTHER
CUSTOMERS FOR THE SAME OR SIMILAR LNG TERMINALLING SERVICES; AND (II) SABINE
MAKES NO REPRESENTATIONS OR WARRANTIES TO CUSTOMER IN THIS REGARD.

 


ARTICLE 5
SCHEDULING


 

5.1                               Annual Delivery Program

 

Procedures for the receipt of LNG at the Receipt Point and redelivery of Gas at
the Delivery Point will be detailed in the Sabine Pass Services Manual, as
modified from time to time, in accordance with Section 3.5 but substantially in
accordance with the following:

 


(A)                                  SABINE DELIVERABLES.  NOT LATER THAN ONE
HUNDRED AND TWENTY (120) DAYS PRIOR TO THE BEGINNING OF EACH CONTRACT YEAR,
SABINE SHALL PROVIDE TO THE SCHEDULING REPRESENTATIVE A NON-BINDING WRITTEN
ASSESSMENT OF THE DATES OF ANY PLANNED MAINTENANCE TO OR MODIFICATIONS OF THE
SABINE PASS FACILITY FOR SUCH CONTRACT YEAR AND THE EXPECTED IMPACT OF SUCH
ACTIVITIES ON THE AVAILABILITY OF SERVICES.  IN NO EVENT SHALL THE NUMBER OF
DAYS FOR ANY PLANNED MAINTENANCE TO OR MODIFICATIONS OF THE SABINE PASS FACILITY
EXCEED THREE (3) CONSECUTIVE OR TEN (10) CUMULATIVE DAYS IN ANY CONTRACT YEAR.


 


(B)                                 NOTICE FROM SCHEDULING REPRESENTATIVE.  NOT
LATER THAN ONE HUNDRED AND FIVE (105) DAYS PRIOR TO THE BEGINNING OF EACH
CONTRACT YEAR, THE SCHEDULING REPRESENTATIVE SHALL PROVIDE SABINE WITH THE
FOLLOWING:


 

(I)                         A PROGRAMMING SCHEDULE FOR THE UNLOADING OF UP TO
THE MAXIMUM LNG RECEPTION QUANTITY OVER THE COURSE OF THE NEXT CONTRACT YEAR,
WHICH SCHEDULE SHALL SPECIFY, FOR EACH CARGO TO BE DELIVERED TO THE RECEIPT
POINT, THE PROPOSED ARRIVAL DATE (THE “PROPOSED ARRIVAL DATE”) OF THE APPLICABLE
LNG VESSEL AND WHICH SCHEDULE MUST RESULT IN A DELIVERY PATTERN WHEREBY: (A)
DELIVERIES IN ANY GIVEN MONTH DO NOT MATERIALLY EXCEED ONE TWELFTH (1/12) OF THE
MAXIMUM LNG RECEPTION QUANTITY; (B) DELIVERIES IN ANY GIVEN MONTH ARE GENERALLY
RATABLE OVER THE MONTH; (C) DELIVERIES TAKE INTO CONSIDERATION THE PLANNED
MAINTENANCE AND MODIFICATION DATES FURNISHED TO CUSTOMER BY SABINE AS SET FORTH
IN SECTION 5.1(A); AND (D) DELIVERIES SHALL NOT BE SCHEDULED SO AS TO UTILIZE
BOTH UNLOADING BERTHS SIMULTANEOUSLY; AND

 

13

--------------------------------------------------------------------------------


 

(II)                      FOR EACH PROPOSED ARRIVAL DATE PROPOSED PURSUANT TO
SECTION 5.1(B)(I), THE NAME OF THE LNG VESSEL EXPECTED TO DELIVER LNG TO THE
SABINE PASS FACILITY (IF THE IDENTITY OF THE LNG VESSEL IS KNOWN TO CUSTOMER AT
SUCH TIME), THE EXPECTED RECEIPT QUANTITY, AND THE ANTICIPATED GROSS HEATING
VALUE OF THE LNG TO BE DELIVERED.

 


(C)                                  NOTICES FROM OTHER CUSTOMERS.  CUSTOMER
ACKNOWLEDGES THAT OTHER CUSTOMERS WILL SUBMIT SIMILAR NOTICES TO SABINE
REGARDING THE MATTERS PROVIDED FOR IN SECTION 5.1(B).


 


(D)                                 CUSTOMER PRELIMINARY RECEIPT SCHEDULE. 
SABINE SHALL INCORPORATE TO THE MAXIMUM EXTENT PRACTICABLE THE NOTICES THAT IT
RECEIVES FROM THE SCHEDULING REPRESENTATIVE AND THE OTHER CUSTOMERS AND, NOT
LATER THAN NINETY (90) DAYS PRIOR TO THE BEGINNING OF EACH CONTRACT YEAR, SABINE
SHALL ISSUE TO CUSTOMER VIA THE SABINE PASS WEBSITE (OR VIA AN ALTERNATIVE
ELECTRONIC MEANS OF TRANSMITTING WRITTEN COMMUNICATIONS IF THE SABINE PASS
WEBSITE IS UNAVAILABLE) A PRELIMINARY RECEIPT SCHEDULE FOR CUSTOMER FOR SUCH
CONTRACT YEAR (THE “CUSTOMER PRELIMINARY RECEIPT SCHEDULE”) SHOWING A “SCHEDULED
ARRIVAL DATE” FOR THE LNG VESSEL CARRYING EACH OF CUSTOMER’S SCHEDULED CARGOS,
WHICH SCHEDULE MUST RESULT IN A DELIVERY PATTERN WHEREBY: (I) DELIVERIES IN ANY
GIVEN MONTH DO NOT MATERIALLY EXCEED ONE TWELFTH (1/12) OF THE MAXIMUM LNG
RECEPTION QUANTITY; (II) DELIVERIES IN ANY GIVEN MONTH ARE GENERALLY RATABLE
OVER THE MONTH; (III) DELIVERIES TAKE INTO CONSIDERATION THE PLANNED MAINTENANCE
AND MODIFICATION DATES FURNISHED TO CUSTOMER BY SABINE; AND (IV) DELIVERIES ARE
NOT SCHEDULED SO AS TO UTILIZE BOTH UNLOADING BERTHS SIMULTANEOUSLY.  CUSTOMER
MAY PROPOSE TO SABINE TO CHANGE ANY SUCH SCHEDULED ARRIVAL DATE, AND SABINE
AGREES TO GIVE DUE CONSIDERATION TO, AND USE REASONABLE EFFORTS TO ACCOMMODATE,
SUCH CHANGE.


 


(E)                                  OTHER CUSTOMERS’ PRELIMINARY RECEIPT
SCHEDULES AND MUTUAL COOPERATION.  CUSTOMER ACKNOWLEDGES THAT SABINE WILL ISSUE
TO EACH OTHER CUSTOMER VIA THE SABINE PASS WEBSITE (OR ALTERNATIVE ELECTRONIC
MEANS) A PRELIMINARY RECEIPT SCHEDULE SIMILAR TO THE CUSTOMER PRELIMINARY
RECEIPT SCHEDULE DESCRIBED IN SECTION 5.1(D), BUT CUSTOMIZED FOR EACH SUCH OTHER
CUSTOMER (“OTHER CUSTOMERS’ PRELIMINARY RECEIPT SCHEDULES”).  CUSTOMER ALSO
ACKNOWLEDGES THAT CONFLICTS WILL OCCUR IN THE PREPARATION OF THE CUSTOMER
PRELIMINARY RECEIPT SCHEDULE AND OTHER CUSTOMERS’ PRELIMINARY RECEIPT SCHEDULES
BECAUSE OF THE JOINT USE OF THE SABINE PASS FACILITY AMONG CUSTOMER AND OTHER
CUSTOMERS.  ACCORDINGLY, CUSTOMER AGREES TO COOPERATE WITH SABINE TO ASSIST
SABINE IN RESOLVING ANY SUCH CONFLICT TO THE EXTENT SUCH COOPERATION DOES NOT
RESULT IN MATERIAL ADDITIONAL COSTS TO CUSTOMER OR UNDULY ADVERSELY IMPACT THE
SERVICES PROVIDED TO CUSTOMER HEREUNDER.


 


(F)                                    CONSULTATION; ANNUAL DELIVERY PROGRAM. 
IF THE SCHEDULING REPRESENTATIVE DESIRES TO CONSULT WITH SABINE REGARDING THE
CONTENTS OF THE CUSTOMER PRELIMINARY RECEIPT SCHEDULE, THE SCHEDULING
REPRESENTATIVE SHALL, NO LATER THAN FIFTEEN (15) DAYS FROM THE ISSUANCE OF THE
CUSTOMER PRELIMINARY RECEIPT SCHEDULE, REQUEST TO MEET WITH SABINE BY PROVIDING
NOTICE THEREOF (THE “CONSULTATION NOTICE”) TO

 

14

--------------------------------------------------------------------------------


 


SABINE, AND SABINE SHALL, NO LATER THAN FIFTEEN (15) DAYS AFTER RECEIPT OF THE
CONSULTATION NOTICE, MEET WITH THE SCHEDULING REPRESENTATIVE TO DISCUSS THE
CUSTOMER PRELIMINARY RECEIPT SCHEDULE.  IF: (I) THE SCHEDULING REPRESENTATIVE
DOES NOT SUBMIT A CONSULTATION NOTICE TO SABINE ON A TIMELY BASIS; OR (II) THE
SCHEDULING REPRESENTATIVE AND SABINE MEET PURSUANT TO A CONSULTATION NOTICE AND
ARE ABLE DURING SUCH MEETING TO AGREE UPON REVISIONS TO THE CUSTOMER PRELIMINARY
RECEIPT SCHEDULE, THEN SUCH CUSTOMER PRELIMINARY RECEIPT SCHEDULE, AS SO REVISED
(AND AS UPDATED FROM TIME TO TIME FOR SUCH CONTRACT YEAR IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT BY SABINE VIA THE SABINE PASS WEBSITE), TOGETHER
WITH THE PLANNED MAINTENANCE AND MODIFICATION DATES SELECTED BY SABINE, SHALL
CONSTITUTE THE “ANNUAL DELIVERY PROGRAM”.  IF THE SCHEDULING REPRESENTATIVE AND
SABINE MEET PURSUANT TO A CONSULTATION NOTICE AND ARE UNABLE DURING SUCH MEETING
TO AGREE UPON REVISIONS TO THE CUSTOMER PRELIMINARY RECEIPT SCHEDULE, THEN
SABINE SHALL DETERMINE, WHILE USING ITS REASONABLE EFFORTS TO ACCOMMODATE
CUSTOMER’S VIEWS, THE ANNUAL DELIVERY PROGRAM.  SUCH ANNUAL DELIVERY PROGRAM
SHALL, TO THE EXTENT PRACTICABLE, RESULT IN A DELIVERY PATTERN IN WHICH: (I)
DELIVERIES IN ANY GIVEN MONTH DO NOT MATERIALLY EXCEED ONE TWELFTH (1/12) OF THE
MAXIMUM LNG RECEPTION QUANTITY; (II) DELIVERIES IN ANY GIVEN MONTH ARE GENERALLY
RATABLE OVER THE MONTH; (III) DELIVERIES TAKE INTO CONSIDERATION PLANNED
MAINTENANCE AND MODIFICATION DATES FURNISHED TO CUSTOMER BY SABINE; AND (IV)
DELIVERIES ARE NOT SCHEDULED SO AS TO UTILIZE BOTH UNLOADING BERTHS
SIMULTANEOUSLY.  SABINE SHALL ISSUE VIA THE SABINE PASS WEBSITE (OR VIA AN
ALTERNATIVE ELECTRONIC MEANS OF TRANSMITTING WRITTEN COMMUNICATIONS IF THE
SABINE PASS WEBSITE IS UNAVAILABLE) THE ANNUAL DELIVERY PROGRAM NO LATER THAN
SIXTY (60) DAYS PRIOR TO THE FIRST DAY OF THE CONTRACT YEAR.


 


(G)                                 OTHER CUSTOMERS’ ANNUAL DELIVERY PROGRAM.
CUSTOMER ACKNOWLEDGES THAT SABINE SHALL ISSUE TO EACH OTHER CUSTOMER A FINAL
RECEIPT SCHEDULE SIMILAR TO THE ANNUAL DELIVERY PROGRAM DESCRIBED IN SECTION
5.1(F) CUSTOMIZED FOR EACH SUCH OTHER CUSTOMER (SUCH SCHEDULES REFERRED TO AS
“OTHER CUSTOMERS’ ANNUAL DELIVERY PROGRAM”).


 


(H)                                 ADJUSTMENT TO SCHEDULES.  UPON WRITTEN
REQUEST BY CUSTOMER, SABINE SHALL USE REASONABLE EFFORTS TO MODIFY THE TIME
PERIODS EXPRESSLY SET FORTH IN SECTIONS 5.1(B) AND 5.1(D) TO ALLOW CUSTOMER TO
INTERFACE THESE PERIODS WITH CORRESPONDING TIME PERIODS FOR SCHEDULING AGREED
UPON BY CUSTOMER AND ITS LNG SUPPLIERS.  FOR PURPOSES OF THIS SECTION 5.1,
SABINE SHALL BE DEEMED TO HAVE USED REASONABLE EFFORTS IF SABINE REJECTS
CUSTOMER’S REQUEST BECAUSE IT DETERMINES, ACTING AS A REASONABLE AND PRUDENT
OPERATOR THAT ANY SUCH MODIFICATION WOULD INFRINGE ON THE CONTRACTUAL RIGHTS OF
OTHER CUSTOMERS.


 


(I)                                     AVAILABLE UNLOADING DATES.  THROUGHOUT
THE CONTRACT YEAR, SABINE SHALL MAINTAIN ON THE SABINE PASS WEBSITE (OR VIA AN
ALTERNATIVE ELECTRONIC MEANS OF TRANSMITTING WRITTEN COMMUNICATIONS IF THE
SABINE PASS WEBSITE IS UNAVAILABLE) A CURRENT LIST OF AVAILABLE UNLOADING DATES.

 

15

--------------------------------------------------------------------------------


 

5.2                               Three Month Schedules

 


(A)                                  PROPOSED SCHEDULES.   NOT LATER THAN THE
FIRST (1ST) DAY OF EACH MONTH IN A CONTRACT YEAR, CUSTOMER SHALL DELIVER THE
FOLLOWING TO SABINE: A PROPOSED THREE-MONTH FORWARD PLAN OF DELIVERY OF LNG
(“PROPOSED THREE MONTH UNLOADING SCHEDULE”), WHICH FOLLOWS THE ANNUAL DELIVERY
PROGRAM AS NEARLY AS PRACTICABLE AND SETS FORTH BY VOYAGES AND THE PROJECTED
DATES THEREOF THE PATTERN OF SHIPMENTS FORECAST FOR EACH OF THE NEXT THREE (3)
MONTHS AND THE EXPECTED RECEIPT QUANTITY OF EACH SUCH SHIPMENT.


 


(B)                                 THREE MONTH UNLOADING SCHEDULES. THEREAFTER,
AND NOT LATER THAN THE TWENTIETH (20TH) DAY OF EACH MONTH IN WHICH A PROPOSED
THREE MONTH UNLOADING SCHEDULE IS DELIVERED, SABINE SHALL DELIVER THE FOLLOWING
TO CUSTOMER: A FINAL THREE-MONTH FORWARD PLAN OF DELIVERY OF LNG (“THREE MONTH
UNLOADING SCHEDULE”), WHICH SHALL SUPERSEDE CUSTOMER’S PROPOSED THREE MONTH
UNLOADING SCHEDULE AND PRIOR THREE MONTH UNLOADING SCHEDULES AS WELL AS THE
PORTION OF THE ANNUAL DELIVERY PROGRAM COVERING THE SAME TIME PERIODS AND WHICH
SHALL REFLECT TO THE EXTENT OPERATIONALLY PRACTICABLE CUSTOMER’S PROPOSED THREE
MONTH UNLOADING SCHEDULE.


 


(C)                                  CUSTOMER CHANGES TO THE THREE MONTH
UNLOADING  SCHEDULE.  THE PARTIES AGREE AS FOLLOWS:


 

AT ANY TIME FOLLOWING THE ISSUANCE OF THE ANNUAL DELIVERY PROGRAM AND ANY
APPLICABLE THREE MONTH UNLOADING SCHEDULE, CUSTOMER’S SCHEDULING REPRESENTATIVE
MAY SUBMIT TO SABINE A WRITTEN REQUEST TO CHANGE A SCHEDULED ARRIVAL DATE TO ANY
AVAILABLE UNLOADING DATE (SUCH REQUEST TO CHANGE, A “CUSTOMER ARRIVAL DATE
CHANGE REQUEST”).  CUSTOMER UNDERSTANDS THAT: (A) OTHER CUSTOMERS SHALL ALSO
HAVE THE RIGHT TO SUBMIT TO SABINE SIMILAR SCHEDULING REQUESTS (EACH AN “OTHER
CUSTOMER ARRIVAL DATE CHANGE REQUEST”); (B) SABINE SHALL HAVE NO OBLIGATION TO
CONSULT WITH THE SCHEDULING REPRESENTATIVE, CUSTOMER, OR OTHER CUSTOMERS
REGARDING ANY CUSTOMER ARRIVAL DATE CHANGE REQUEST OR OTHER CUSTOMER ARRIVAL
DATE CHANGE REQUEST (COLLECTIVELY, “ARRIVAL DATE CHANGE REQUESTS”); AND (C)
SABINE SHALL ACCEPT ANY ARRIVAL DATE CHANGE REQUEST ON A FIRST-COME,
FIRST-SERVED BASIS AS SOON AS PRACTICAL BUT NOT LATER THAN 5:00 P.M. CENTRAL
TIME OF THE DAY FOLLOWING THE DATE OF RECEIPT BY SABINE OF THE APPLICABLE
ARRIVAL DATE CHANGE REQUEST.  UPON ACCEPTING A CUSTOMER ARRIVAL DATE CHANGE
REQUEST, SABINE SHALL NOTIFY CUSTOMER VIA THE SABINE PASS WEBSITE (OR VIA AN
ALTERNATIVE ELECTRONIC MEANS OF TRANSMITTING WRITTEN COMMUNICATIONS IF THE
SABINE PASS WEBSITE IS UNAVAILABLE).  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, CUSTOMER SHALL USE ITS REASONABLE EFFORTS TO KEEP TO A MINIMUM THE
NUMBER OF CUSTOMER ARRIVAL DATE CHANGE REQUESTS IT SUBMITS TO SABINE.

 


(D)                                 OTHER MODIFICATIONS TO THE FINAL SCHEDULES. 
IF  CUSTOMER IS  UNABLE TO BERTH DURING ITS SCHEDULED ARRIVAL DATE  DUE TO A
FORCE MAJEURE EVENT (AN “UNLOADING SERVICES UNAVAILABILITY”), EACH AFFECTED
SCHEDULED ARRIVAL DATE ALLOCATED TO CUSTOMER DURING SUCH PERIOD SHALL BE
CANCELLED, TO THE EXTENT AFFECTED; PROVIDED,

 

16

--------------------------------------------------------------------------------


 


HOWEVER, THAT IN THE EVENT OF AN UNLOADING SERVICES UNAVAILABILITY CAUSING THE
CANCELLATION OF ONE OR MORE SCHEDULED ARRIVAL DATES ALLOCATED TO CUSTOMER AND/OR
OTHER CUSTOMERS, SABINE SHALL MAKE REASONABLE EFFORTS TO CHANGE THE THREE MONTH
UNLOADING SCHEDULE AND OTHER CUSTOMERS LNG ANNUAL DELIVERY PROGRAM IN ORDER TO
MAXIMIZE THE SAFE, RELIABLE AND EFFICIENT USAGE OF THE SABINE PASS FACILITY AND
TO ASSIST CUSTOMER AND OTHER CUSTOMERS TO UNLOAD QUANTITIES OF LNG WHICH WOULD
OTHERWISE HAVE BEEN UNLOADED AT THE SABINE PASS FACILITY DURING SUCH CANCELLED
SCHEDULED ARRIVAL DATES.


 

5.3                               Gas Delivery

 


(A)                                  PRELIMINARY NOMINATION SCHEDULE.  NOT LATER
THAN THE FIFTEENTH (15TH) DAY OF EACH MONTH, COMMENCING THE MONTH IMMEDIATELY
PRIOR TO THE COMMERCIAL START DATE, SCHEDULING REPRESENTATIVE SHALL PROVIDE TO
SABINE A NONBINDING NOMINATION SCHEDULE (“PRELIMINARY NOMINATION SCHEDULE”) THAT
SETS FORTH, FOR EACH DAY OF THE SUCCEEDING MONTH, THE QUANTITIES OF GAS CUSTOMER
EXPECTS TO NOMINATE FOR REDELIVERY FOR ITS ACCOUNT AT THE DELIVERY POINT.


 


(B)                                 DAILY NOMINATION SCHEDULE.  EACH DAY BY NO
LATER THAN 9:00 A.M. CENTRAL TIME CUSTOMER SHALL HAVE THE RIGHT TO NOTIFY SABINE
OF ITS ACTUAL NOMINATION OF THE QUANTITIES OF GAS TO BE REDELIVERED FOR ITS
ACCOUNT AT THE DELIVERY POINT ON THE FOLLOWING DAY UP TO THE LESSER OF THE GAS
REDELIVERY RATE OR THE REMAINING QUANTITY OF CUSTOMER’S INVENTORY AND SABINE
SHALL BE OBLIGATED TO REDELIVER SUCH QUANTITIES TO CUSTOMER IN ACCORDANCE WITH
ITS NOMINATION.  ANY NOMINATION SUBMITTED BY CUSTOMER’S SCHEDULING
REPRESENTATIVE IN ACCORDANCE WITH THE FOREGOING PROVISION SHALL REMAIN IN EFFECT
UNTIL CHANGED BY IT IN ACCORDANCE WITH SUCH PROVISION.  SABINE SHALL COOPERATE
WITH CUSTOMER IN RESPECT TO THE SCHEDULING OF GAS ON AN INTRADAY BASIS UNLESS
SUCH NOMINATIONS WOULD ADVERSELY AFFECT THE OPERATIONS OF THE SABINE PASS
FACILITY OR THE RIGHTS OF ANY OTHER CUSTOMER TO SEND OUT GAS PURSUANT TO
PREVIOUS NOMINATIONS.


 


(C)                                  SPARE VAPORIZATION.  SABINE SHALL MAKE
AVAILABLE TO CUSTOMER AND OTHER CUSTOMERS SPARE VAPORIZATION (EQUIVALENT TO
APPROXIMATELY 180,000 MMBTUS PER DAY) ON A PRO RATA BASIS BASED ON THE MAXIMUM
LNG RECEPTION QUANTITY PER DAY PRORATED OF CUSTOMER AND THE MAXIMUM LNG
RECEPTION QUANTITY PER DAY PRORATED OF EACH OTHER CUSTOMER.  TERMINAL USE
AGREEMENTS (IN EXCESS OF THREE (3) MONTHS) FOR SALES OF SERVICES BY SABINE SHALL
IN NO EVENT BURDEN ONE (1) LNG VAPORIZER (EXCLUDING ONE (1) SPARE VAPORIZER HELD
IN RESERVE) UNDER SUCH CONTRACTS.  BY WAY OF EXAMPLE (BUT WITHOUT IN ANY WAY
LIMITING SABINE’S RIGHT TO EXPAND OR MODIFY THE SABINE PASS FACILITY), IF THE
SABINE PASS FACILITIES’ TOTAL LNG REGASIFICATION FACILITIES HAVE A DAILY
CAPACITY (EXCLUDING THE ONE (1) SPARE VAPORIZER HELD IN RESERVE) OF 2,700,000
MMBTUS, THEN THE TOTAL LONG TERM SALES OF GAS VAPORIZATION SERVICES TO CUSTOMER
AND OTHER CUSTOMERS SHALL NOT EXCEED 2,520,000 MMBTUS.  THERE SHALL NOT BE AN
ADDITIONAL CHARGE TO CUSTOMER FOR THE USE OF THE UNCONTRACTED VAPORIZER,
HOWEVER, SUCH USE SHALL NOT INCREASE THE MAXIMUM LNG RECEPTION QUANTITY THAT
CUSTOMER IS ENTITLED TO IN ANY GIVEN PERIOD.

 

17

--------------------------------------------------------------------------------


 


(D)                                 EXCESS OR UNUTILIZED VAPORIZATION CAPACITY. 


 

(I)                                     TO THE EXTENT SABINE HAS UNCONTRACTED OR
UNUTILIZED VAPORIZATION CAPACITY UP TO ITS OPERATIONAL CAPACITY OF 2,520,000
MMBTUS PER DAY (“EXCESS VAPORIZATION CAPACITY”), SABINE MAY, AT ITS SOLE OPTION,
POST ON THE SABINE PASS WEBSITE THE QUANTITY AND DEGREE OF CERTAINTY OF SUCH
EXCESS VAPORIZATION CAPACITY.  CUSTOMER MAY ELECT TO MAKE USE OF SUCH EXCESS
VAPORIZATION CAPACITY AND SHALL HAVE THE RIGHT TO PURCHASE ALL OR ANY PORTION OF
SUCH EXCESS VAPORIZATION CAPACITY ON A DAILY BASIS PROVIDED, THAT, TO THE EXTENT
THE DEMAND FOR SUCH EXCESS VAPORIZATION CAPACITY EXCEEDS THE QUANTITY AVAILABLE,
CUSTOMER AND OTHER CUSTOMERS SHALL BE ENTITLED TO A PRO RATA SHARE OF EXCESS
VAPORIZATION CAPACITY BASED ON THE MAXIMUM GAS REDELIVERY RATE OF CUSTOMER AND
THE MAXIMUM GAS REDELIVERY RATE OF EACH OTHER CUSTOMER ELECTING TO UTILIZE ANY
SUCH EXCESS VAPORIZATION CAPACITY.  THE FEE FOR SUCH EXCESS VAPORIZATION
CAPACITY SHALL BE A MARKET PRICE TO BE NEGOTIATED BETWEEN SABINE AND CUSTOMER IN
GOOD FAITH BUT IN NO EVENT SHALL SUCH FEE EXCEED THE FEES CALCULATED IN
ACCORDANCE WITH CLAUSE C ON A PER MMBTU OF VAPORIZATION CAPACITY OR EXCEED THE
PRICE THAT IS CURRENTLY BEING PAID BY ANY OTHER CUSTOMER FOR SUCH EXCESS
VAPORIZATION CAPACITY.

 

(II)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS SECTION 5.3(D), NOTHING HEREIN SHALL PREVENT, PRECLUDE, OR HINDER SABINE
IN GOOD FAITH FROM CONTRACTING WITH OTHER CUSTOMERS ON A SPOT OR LONG-TERM BASIS
FOR SERVICES AVAILABLE AT THE SABINE PASS FACILITY EVEN THOUGH THE CONTRACTING
OF SUCH CAPACITY MAY REDUCE OR ELIMINATE THE AVAILABILITY OF EXCESS VAPORIZATION
CAPACITY TO CUSTOMER; PROVIDED, HOWEVER, THAT IF EXCESS VAPORIZATION CAPACITY
HAS BEEN SCHEDULED AND CONFIRMED BY SABINE TO CUSTOMER, THEN SUCH CAPACITY SHALL
BE MADE AVAILABLE TO CUSTOMER ON A FIRM BASIS SUBORDINATE ONLY TO CAPACITY
PREVIOUSLY CONTRACTED TO OTHER CUSTOMERS.

 

(III)                               FOR THE AVOIDANCE OF DOUBT, THE CONTRACTING
OF EXCESS VAPORIZATION CAPACITY IS INTENDED TO BE ON A SHORT-TERM BASIS AND IS
NOT INTENDED AND MAY NOT BE USED AS A MEANS FOR CUSTOMER TO OBTAIN ADDITIONAL
LONG-TERM CAPACITY AT THE SABINE PASS FACILITY.

 

5.4                               Standard

 

SABINE shall act as a Reasonable and Prudent Operator in performing the
scheduling activities required by this Article 5.

 

5.5                               Scheduling Representative

 

By no later than six (6) months prior to the Commercial Start Date, Customer
shall appoint an individual to act as Scheduling Representative for the purposes
of this Article 5; provided, however, that Customer shall have the right to
change its appointed Scheduling Representative at any time by notice to SABINE. 
Unless otherwise stated herein, Customer hereby authorizes the Scheduling
Representative to do and perform any

 

18

--------------------------------------------------------------------------------


 

and all acts for and on behalf of Customer with regard to scheduling matters
provided for in this Article 5.  SABINE acknowledges that Customer and any Other
Customer may agree to coordinate their activities so as to make the most
efficient use of the Sabine Pass Facility, and may for purposes of this
Agreement and the terminal use agreements of the Other Customers jointly appoint
a Scheduling Representative.

 

5.6                               Scheduling Coordination Among Customer and
Other Customers

 

Customer shall have the right to request SABINE to arrange a joint meeting with
Other Customers with respect to any matter in relation to the performance of
this Article 5.  SABINE shall use reasonable efforts to organize such a meeting,
provided that SABINE may elect to include additional Other Customers if SABINE
determines that such matter affects such additional Other Customers.  If the
Other Customers invited by SABINE agree to participate in such a joint meeting
among Customer, Other Customers and SABINE, the joint meeting shall be held as
soon as practical.  SABINE shall have the right to settle any scheduling
disputes that may arise among Customer and Other Customers on a basis that does
not unfairly discriminate against Customer.  Unless otherwise agreed, any such
joint meeting shall be held in Houston, Texas or by telephone, as appropriate.

 


ARTICLE 6
COMMERCIAL START DATE


 

6.1                               Commencement of Deliveries

 

In accordance with the procedure set forth in this Section 6.1, Customer shall
notify SABINE of the date on which Services for Customer will commence at the
Sabine Pass Facility (the final date so notified being the “Commercial Start
Date”).  The Commercial Start Date shall be a date within the period that (a)
commences on February 1, 2009 and (b) ends on July 1, 2009 (such period being
the “First Window Period”).  The First Window Period shall be narrowed pursuant
to the following provisions:

 

(I)                                     NO LATER THAN NINETY (90) DAYS IN
ADVANCE OF THE FIRST DAY OF THE FIRST WINDOW PERIOD, CUSTOMER SHALL NOTIFY
SABINE OF A SIXTY (60) DAY WINDOW (“SECOND WINDOW PERIOD”) FALLING WITHIN THE
FIRST WINDOW PERIOD FOR THE COMMERCIAL START DATE; PROVIDED THAT IF CUSTOMER
FAILS TO GIVE TIMELY NOTICE OF SAME, THE SECOND WINDOW PERIOD SHALL BE THE
LATEST POSSIBLE SIXTY (60) DAY WINDOW PERIOD WITHIN THE FIRST WINDOW PERIOD;

 

(II)                                  NO LATER THAN THIRTY (30) DAYS IN ADVANCE
OF THE FIRST DAY OF THE SECOND WINDOW PERIOD, CUSTOMER SHALL NOTIFY SABINE OF A
THIRTY (30) DAY WINDOW (“THIRD WINDOW PERIOD”) FALLING WITHIN THE SECOND WINDOW
PERIOD FOR THE COMMERCIAL START DATE; PROVIDED THAT IF CUSTOMER FAILS TO GIVE
TIMELY NOTICE OF SAME, THE THIRD WINDOW PERIOD SHALL BE LATEST POSSIBLE THIRTY
(30) DAY WINDOW PERIOD WITHIN THE SECOND WINDOW PERIOD;

 

(III)                               NO LATER THAN SEVEN (7) DAYS IN ADVANCE OF
THE FIRST DAY OF THE THIRD WINDOW PERIOD, CUSTOMER SHALL NOTIFY SABINE OF A
FIFTEEN (15) DAY

 

19

--------------------------------------------------------------------------------


 

WINDOW (“FINAL WINDOW PERIOD”) FALLING WITHIN THE THIRD WINDOW PERIOD FOR THE
COMMERCIAL START DATE; PROVIDED THAT IF CUSTOMER FAILS TO GIVE TIMELY NOTICE OF
SAME, THE FINAL WINDOW PERIOD SHALL BE THE LATEST POSSIBLE FIFTEEN (15) DAY
PERIOD WITHIN THE THIRD WINDOW PERIOD; AND

 

(IV)                              NO LATER THAN THREE (3) DAYS IN ADVANCE OF THE
FIRST DAY OF THE FINAL WINDOW PERIOD, CUSTOMER SHALL NOTIFY SABINE OF THE
COMMERCIAL START DATE FALLING WITHIN THE FINAL WINDOW PERIOD; PROVIDED THAT IF
CUSTOMER FAILS TO GIVE TIMELY NOTICE OF SAME, THE COMMERCIAL START DATE SHALL BE
THE LATEST POSSIBLE DAY IN THE FINAL WINDOW PERIOD.

 

THE COMMERCIAL START DATE SHALL BE THE DATE SO NOTIFIED, REGARDLESS OF WHETHER
ANY UNLOADING OF CUSTOMER’S LNG AT THE SABINE PASS FACILITY ACTUALLY OCCURS ON
SUCH DATE UNLESS CUSTOMER IS UNABLE TO UNLOAD CARGOES AS A RESULT OF THE SABINE
PASS FACILITY NOT HAVING BECOME COMMERCIALLY OPERABLE BY THAT DATE IN WHICH
CASE, THE COMMERCIAL START DATE SHALL BE THE FIRST DATE ON WHICH THE SABINE PASS
FACILITY IS COMMERCIALLY OPERABLE.

 

6.2                               Delay Caused by Force Majeure

 


THE COMMERCIAL START DATE SHALL BE POSTPONED TO THE EXTENT THAT AN EVENT OF
FORCE MAJEURE HAS THE EFFECT OF DELAYING THAT DATE TO A LATER DATE; PROVIDED,
HOWEVER THAT IN NO EVENT SHALL DELAYS IN ACHIEVING FINANCING OR INITIATING
CONSTRUCTION CONSTITUTE AN EVENT OF FORCE MAJEURE.


 


ARTICLE 7
SABINE PASS FACILITY


 

7.1                               Sabine Pass Facility

 


(A)                                  STANDARD OF OPERATION.  BY THE COMMERCIAL
START DATE, SABINE SHALL CAUSE THE SABINE PASS FACILITY TO BE CONSTRUCTED AND
COMMISSIONED SO AS TO BE ABLE TO PROVIDE THE SERVICES TO CUSTOMER ON THE BASIS
SET FORTH IN THIS AGREEMENT AND OTHERWISE TO ACHIEVE COMMERCIAL OPERATIONS
COMPLETION.  ON AND AFTER THE COMMERCIAL START DATE, SABINE SHALL AT ALL TIMES
PROVIDE, MAINTAIN AND OPERATE (OR CAUSE TO BE PROVIDED, MAINTAINED AND OPERATED)
THE SABINE PASS FACILITY IN ACCORDANCE WITH THE FOLLOWING: (I) INTERNATIONAL LNG
TERMINAL STANDARDS; AND (II) TO THE EXTENT NOT INCONSISTENT WITH INTERNATIONAL
LNG TERMINAL STANDARDS, SUCH GOOD AND PRUDENT PRACTICES AS ARE GENERALLY
FOLLOWED IN THE LNG INDUSTRY BY REASONABLE AND PRUDENT OPERATORS OF LNG
RECEIVING AND REGASIFICATION TERMINALS.


 


(B)                                 FACILITIES TO BE PROVIDED.  SUBJECT TO
SECTION 7.1(A), THE SABINE PASS FACILITY SHALL INCLUDE THE FOLLOWING:


 

(I)                         APPROPRIATE SYSTEMS FOR COMMUNICATIONS WITH LNG
VESSELS;

 

(II)                      TWO UNLOADING BERTHS, EACH CAPABLE OF BERTHING AN LNG
VESSEL HAVING A DISPLACEMENT OF NO MORE THAN 166,600 TONS, AN OVERALL LENGTH OF
NO MORE THAN 1,140 FEET, A BEAM OF NO MORE THAN 175 FEET, AND A DRAFT OF NO MORE
THAN 40 FEET, WHICH LNG VESSELS CAN SAFELY REACH, FULLY LADEN, AND SAFELY

 

20

--------------------------------------------------------------------------------


 

DEPART, AND AT WHICH LNG VESSELS CAN LIE SAFELY BERTHED AND UNLOAD SAFELY
AFLOAT;

 

(III)                   LIGHTING SUFFICIENT TO PERMIT UNLOADING OPERATIONS BY
DAY OR BY NIGHT, TO THE EXTENT PERMITTED BY GOVERNMENTAL AUTHORITIES AND PILOTS
(IT BEING ACKNOWLEDGED, HOWEVER, THAT SABINE SHALL IN NO EVENT BE OBLIGATED TO
ALLOW NIGHTTIME BERTHING OPERATIONS AT THE SABINE PASS FACILITY IF SABINE
DETERMINES, ACTING AS A REASONABLE AND PRUDENT OPERATOR, THAT SUCH OPERATIONS
DURING NIGHTTIME HOURS COULD POSE SAFETY OR OPERATIONAL RISKS TO THE SABINE PASS
FACILITY, AN LNG VESSEL, OR A THIRD PARTY);

 

(IV)                  UNLOADING FACILITIES CAPABLE OF RECEIVING LNG AT A RATE OF
UP TO AN AVERAGE OF 12,000 CUBIC METERS PER HOUR WHEN THE PRESSURE AT THE
RECEIPT POINT IS AT LEAST 5.6 BARS (GAUGE), WITH THREE (3) UNLOADING ARMS EACH
HAVING A REASONABLE OPERATING ENVELOPE TO ALLOW FOR SHIP MOVEMENT AND MANIFOLD
STRAINERS OF SIXTY (60) MESH;

 

(V)                     A VAPOR RETURN LINE SYSTEM OF SUFFICIENT CAPACITY TO
TRANSFER TO AN LNG VESSEL QUANTITIES OF GAS NECESSARY FOR THE SAFE UNLOADING OF
LNG AT THE REQUIRED RATES, PRESSURES AND TEMPERATURES;

 

(VI)                  FACILITIES ALLOWING INGRESS AND EGRESS BETWEEN THE SABINE
PASS FACILITY AND THE LNG VESSEL BY (X) REPRESENTATIVES OF GOVERNMENTAL
AUTHORITIES FOR PURPOSES OF UNLOADING OPERATIONS; AND (Y) AN INDEPENDENT
SURVEYOR FOR PURPOSES OF CONDUCTING TESTS AND MEASUREMENTS OF LNG ON BOARD THE
LNG VESSEL IN ACCORDANCE WITH ANNEX I;

 

(VII)               LNG STORAGE FACILITIES WITH A TOTAL GROSS CAPACITY OF
APPROXIMATELY FOUR HUNDRED EIGHTY THOUSAND (480,000) CUBIC METERS OF LNG;

 

(VIII)            LNG REGASIFICATION FACILITIES WITH A TOTAL DAILY CAPACITY OF
UP TO TWO POINT SIX (2.6) BILLION STANDARD CUBIC FEET; AND

 

(IX)                    PIPING AND FLANGE AT THE DELIVERY POINT NECESSARY FOR
THE PURPOSE OF CONNECTING TO THE DOWNSTREAM PIPELINE.

 


(C)                                  FACILITIES NOT PROVIDED.  SERVICES AND
FACILITIES NOT PROVIDED AT THE SABINE PASS FACILITY INCLUDE THE FOLLOWING: (I)
FACILITIES AND LOADING LINES FOR LIQUID OR GASEOUS NITROGEN TO SERVICE AN LNG
VESSEL; (II) FACILITIES FOR PROVIDING BUNKERS; AND (III) FACILITIES FOR THE
HANDLING AND DELIVERY TO THE LNG VESSEL OF SHIP’S STORES, PROVISIONS AND SPARE
PARTS.


 

7.2                               Compatibility of Sabine Pass Facility with LNG
Vessels

 


(A)                                  SABINE PASS FACILITY GENERAL
SPECIFICATIONS.  SABINE HAS PROVIDED TO CUSTOMER THE GENERAL SPECIFICATIONS FOR
THE LNG BERTHING AND UNLOADING FACILITIES OF THE SABINE PASS FACILITY AS OF THE
DATE HEREOF.

 

21

--------------------------------------------------------------------------------


 


(B)                                 LNG VESSEL COMPATIBILITY.  CUSTOMER SHALL
ENSURE, AT NO COST TO SABINE, THAT EACH OF THE LNG VESSELS IS FULLY COMPATIBLE
WITH THE SABINE PASS FACILITY AS SET FORTH IN SUCH GENERAL SPECIFICATIONS. 
SHOULD AN LNG VESSEL FAIL MATERIALLY EITHER TO BE COMPATIBLE WITH THE SABINE
PASS FACILITY, OR TO BE IN COMPLIANCE WITH THE PROVISIONS OF ARTICLE 8, CUSTOMER
SHALL NOT EMPLOY SUCH LNG VESSEL UNTIL IT HAS BEEN MODIFIED TO BE SO COMPATIBLE
OR TO SO COMPLY.


 


(C)                                  MODIFICATIONS.  THE PARTIES AGREE THAT,
AFTER THE DATE HEREOF, SABINE SHALL BE ENTITLED TO MODIFY THE SABINE PASS
FACILITY IN ANY MANNER WHATSOEVER, PROVIDED THAT: (X) SUCH MODIFICATIONS DO NOT
RENDER THE SABINE PASS FACILITY INCOMPATIBLE WITH AN LNG VESSEL THAT IS
COMPATIBLE WITH THE SABINE PASS FACILITY UNDER SECTION 7.2(B) ABOVE; (Y) SUCH
MODIFICATIONS, ONCE FINALIZED, DO NOT REDUCE THE ABILITY OF SABINE TO PROVIDE
THE SERVICES TO CUSTOMER ON THE BASIS SET FORTH IN THIS AGREEMENT; AND (Z) SUCH
MODIFICATIONS DO NOT OTHERWISE CONFLICT WITH SABINE’S OBLIGATIONS UNDER THIS
AGREEMENT.  NOTWITHSTANDING THE FOREGOING, SABINE MAY MODIFY THE SABINE PASS
FACILITY IN A MANNER THAT WOULD RENDER IT INCOMPATIBLE WITH AN LNG VESSEL
PROVIDED THAT:


 

(I)                         SUCH MODIFICATION IS MADE PURSUANT TO A CHANGE IN
INTERNATIONAL LNG TERMINAL STANDARDS; OR

 

(II)                      THE LNG VESSEL IS CAPABLE OF BEING MODIFIED, AND SUCH
MODIFICATION IS MINOR IN NATURE, TO MAINTAIN COMPATIBILITY WITH BOTH THE SABINE
PASS FACILITY AND OTHER TERMINALS IN ITS NORMAL/INTENDED TRADE AND SABINE
REIMBURSES CUSTOMER FOR THE REASONABLE ACTUAL COSTS INCURRED BY CUSTOMER IN
CAUSING TRANSPORTER TO MODIFY THE LNG VESSEL TO MAINTAIN COMPATIBILITY WITH THE
SABINE PASS FACILITY AS SO MODIFIED; PROVIDED, FURTHER, THAT CUSTOMER SHALL USE
ITS BEST EFFORTS TO MINIMIZE COSTS TO BE BORNE BY SABINE HEREUNDER, SHALL NOTIFY
SABINE REASONABLY IN ADVANCE OF THE NATURE AND EXPECTED COST OF ALL SUCH LNG
VESSEL MODIFICATIONS BY TRANSPORTER, AND SHALL CERTIFY TO SABINE THE ACTUAL
AMOUNT AND DETAIL OF ALL COSTS INCURRED FOR WHICH SUCH REIMBURSEMENT FROM SABINE
IS REQUESTED.

 

7.3                               Customer Inspection Rights

 

Upon obtaining SABINE’s prior written consent, which consent shall not be
unreasonably withheld or delayed, a reasonable number of Customer’s designated
representatives (including LNG Suppliers) may from time to time (including
during the period of initial construction) inspect the operation of the Sabine
Pass Facility so long as such inspection occurs from 8:00 a.m. Central Time to
5:00 p.m. Central Time on a Business Day.  Any such inspection shall be at
Customer’s sole risk and expense.  Customer (and its designees) shall carry out
any such inspection without any interference with or hindrance to the safe and
efficient operation of the Sabine Pass Facility.  Customer’s right to inspect
and examine the Sabine Pass Facility shall be limited to verifying SABINE’s
compliance with SABINE’s obligations under this Agreement and shall not entitle
Customer to make direct requests to SABINE regarding any aspect of the Sabine
Pass Facility.  No inspection (or lack thereof) of the Sabine Pass Facility by

 

22

--------------------------------------------------------------------------------


 

Customer hereunder, or any requests or observations made to SABINE or its
representatives by or on behalf of Customer in connection with any such
inspection, shall (a) modify or amend SABINE’s obligations, representations,
warranties and covenants under this Agreement or under any agreement or
instrument contemplated by this Agreement; or (b) constitute an acceptance or
waiver by Customer of SABINE’s obligations under this Agreement.

 


ARTICLE 8
TRANSPORTATION AND UNLOADING


 

8.1                               LNG Vessels

 


(A)                                  CUSTOMER TO CAUSE LNG VESSELS TO COMPLY. 
CUSTOMER SHALL BE RESPONSIBLE FOR THE TRANSPORTATION OF LNG FROM THE LOADING
PORT TO THE RECEIPT POINT.  IN THIS REGARD, CUSTOMER SHALL CAUSE EACH LNG VESSEL
TO COMPLY WITH THE REQUIREMENTS OF THIS ARTICLE 8 IN ALL RESPECTS.


 


(B)                                 APPROVALS AND DOCUMENTATION.  EACH LNG
VESSEL SHALL COMPLY WITH THE REGULATIONS OF, AND OBTAIN ALL APPROVALS REQUIRED
BY, GOVERNMENTAL AUTHORITIES TO ENABLE SUCH LNG VESSEL TO ENTER, LEAVE AND CARRY
OUT ALL REQUIRED OPERATIONS AT THE SABINE PASS FACILITY.  EACH LNG VESSEL SHALL
AT ALL TIMES HAVE ON BOARD VALID DOCUMENTATION EVIDENCING ALL SUCH APPROVALS. 
EACH LNG VESSEL SHALL COMPLY FULLY WITH THE INTERNATIONAL SAFETY MANAGEMENT CODE
FOR THE SAFE OPERATION OF SHIPS AND POLLUTION PREVENTION EFFECTIVE JULY 1, 1998,
AND AT ALL TIMES BE IN POSSESSION OF A VALID SAFETY MANAGEMENT CERTIFICATE.


 


(C)                                  TUGS, FIREBOATS, ESCORT VESSELS AND PORT
CHARGES.  CUSTOMER SHALL ARRANGE FOR, OR CAUSE THE APPROPRIATE PERSON TO ARRANGE
FOR, SUCH NUMBER AND TYPES OF TUGS, FIREBOATS AND ESCORT VESSELS AS ARE REQUIRED
BY GOVERNMENTAL AUTHORITIES TO ATTEND THE LNG VESSEL SO AS TO PERMIT SAFE AND
EFFICIENT MOVEMENT OF THE LNG VESSEL WITHIN THE MARITIME SAFETY AREAS LOCATED IN
THE APPROACHES TO AND FROM THE SABINE PASS FACILITY.  CUSTOMER SHALL PAY ALL
PORT CHARGES DIRECTLY TO THE APPROPRIATE PERSON.


 


(D)                                 LNG VESSEL REQUIREMENTS.  EACH LNG VESSEL
MUST SATISFY THE FOLLOWING REQUIREMENTS:


 

(I)                         SPECIFICATIONS.  EXCEPT AS OTHERWISE MUTUALLY AGREED
IN WRITING BY THE PARTIES, EACH LNG VESSEL SHALL BE COMPATIBLE WITH THE
SPECIFICATIONS OF THE SABINE PASS FACILITY IDENTIFIED IN SECTION 7.1(B). 
NOTWITHSTANDING THE FOREGOING, IN THE EVENT AN LNG VESSEL IS COMPATIBLE WITH THE
SPECIFICATIONS SET FORTH IN SECTION 7.1(B) OR OTHERWISE ACCEPTABLE TO SABINE,
BUT A GOVERNMENTAL AUTHORITY OR PILOT PROHIBITS OR OTHERWISE HINDERS THE
UTILIZATION OF SUCH LNG VESSEL, CUSTOMER’S OBLIGATIONS UNDER THIS AGREEMENT
SHALL NOT BE EXCUSED OR SUSPENDED BY REASON OF CUSTOMER’S INABILITY (PURSUANT TO
THE FOREGOING) TO USE SUCH A VESSEL AS AN LNG VESSEL.

 

23

--------------------------------------------------------------------------------


 

(II)                      LNG VESSEL CAPACITY.  EXCEPT AS OTHERWISE AGREED IN
WRITING BY SABINE, EACH LNG VESSEL SHALL HAVE AN LNG CARGO CONTAINMENT CAPACITY
OF NO LESS THAN ONE HUNDRED TWENTY THOUSAND (120,000) CUBIC METERS, DETERMINED
AT THE TIME OF LOADING OF LNG.

 

(III)                   CONDITION OF THE LNG VESSEL.  EACH LNG VESSEL SHALL BE,
IN ACCORDANCE WITH INTERNATIONAL LNG VESSEL STANDARDS, (X) FITTED IN EVERY WAY
FOR THE SAFE LOADING, UNLOADING, HANDLING AND CARRYING OF LNG IN BULK AT
ATMOSPHERIC PRESSURE; AND (Y) TIGHT, STAUNCH, STRONG AND OTHERWISE SEAWORTHY
WITH CARGO HANDLING AND STORAGE SYSTEMS (INCLUDING INSTRUMENTATION) NECESSARY
FOR THE SAFE LOADING, UNLOADING, HANDLING, CARRYING AND MEASURING OF LNG IN GOOD
ORDER AND CONDITION.  THE LOCATION OF THE UNLOADING MANIFOLD SHALL ALLOW A SAFE
MARGIN FOR MOVEMENT OF THE ARMS WITHIN THE OPERATING ENVELOPE.

 

(IV)                  CLASSIFICATION SOCIETY.  EACH LNG VESSEL SHALL AT ALL
TIMES BE MAINTAINED IN CLASS WITH ANY OF THE FOLLOWING: AMERICAN BUREAU OF
SHIPPING, LLOYD’S REGISTER FOR SHIPPING, BUREAU VERITAS, DET NORSKE VERITAS OR
ANY OTHER CLASSIFICATION SOCIETY THAT IS MUTUALLY AGREEABLE TO THE PARTIES.

 

(V)                     CONSTRUCTION.  EACH LNG VESSEL SHALL HAVE BEEN
CONSTRUCTED TO ALL APPLICABLE INTERNATIONAL LNG VESSEL STANDARDS (INCLUDING THE
INTERNATIONAL CODE FOR THE CONSTRUCTION AND EQUIPMENT OF SHIPS CARRYING
LIQUEFIED GASES IN BULK).

 

(VI)                  OPERATION AND MAINTENANCE.  EACH LNG VESSEL SHALL COMPLY
WITH, AND SHALL BE FULLY EQUIPPED, SUPPLIED AND MAINTAINED TO COMPLY WITH, ALL
APPLICABLE INTERNATIONAL LNG VESSEL STANDARDS.  UNLESS APPROVED BY SABINE IN
WRITING, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, AN LNG
VESSEL SHALL BE PROHIBITED FROM ENGAGING IN ANY MAINTENANCE, REPAIR OR IN-WATER
SURVEYS WHILE BERTHED AT THE SABINE PASS FACILITY.  EACH LNG VESSEL SHALL COMPLY
FULLY WITH THE GUIDELINES OF ANY GOVERNMENTAL AUTHORITY OF THE UNITED STATES,
INCLUDING THE NATIONAL OCEANOGRAPHIC AND ATMOSPHERIC ADMINISTRATION (NOAA), IN
RELATION TO ACTIONS TO AVOID STRIKES IN U.S. WATERS WITH PROTECTED SEA TURTLES
AND CETACEANS (E.G., WHALES AND OTHER MARINE MAMMALS) AND WITH REGARD TO THE
REPORTING OF ANY STRIKE BY THE LNG VESSEL WHICH CAUSES INJURY TO SUCH PROTECTED
SPECIES.

 

(VII)               CREW.  THE OFFICERS AND CREW OF EACH LNG VESSEL SHALL HAVE
THE ABILITY, EXPERIENCE, LICENSES AND TRAINING COMMENSURATE WITH THE PERFORMANCE
OF THEIR DUTIES IN ACCORDANCE WITH INTERNATIONALLY ACCEPTED STANDARDS AS ADOPTED
ON FIRST-CLASS LNG VESSELS AND AS REQUIRED BY GOVERNMENTAL AUTHORITIES AND ANY
LABOR ORGANIZATION HAVING JURISDICTION OVER THE LNG VESSEL OR HER CREW. WITHOUT
IN ANY WAY LIMITING THE FOREGOING, THE MASTER, CHIEF ENGINEER, ALL CARGO
ENGINEERS AND ALL DECK OFFICERS SHALL BE FLUENT IN WRITTEN AND ORAL ENGLISH AND
SHALL MAINTAIN ALL RECORDS AND PROVIDE ALL REPORTS WITH RESPECT TO THE LNG
VESSEL IN ENGLISH.

 

24

--------------------------------------------------------------------------------


 

(VIII)            COMMUNICATIONS.  EACH LNG VESSEL SHALL HAVE COMMUNICATION
EQUIPMENT COMPLYING WITH APPLICABLE REGULATIONS OF GOVERNMENTAL AUTHORITIES AND
PERMITTING SUCH LNG VESSEL TO BE IN CONSTANT COMMUNICATION WITH THE SABINE PASS
FACILITY AND WITH OTHER VESSELS IN THE AREA (INCLUDING FIREBOATS, ESCORT VESSELS
AND OTHER VESSELS EMPLOYED IN PORT OPERATIONS).

 

(IX)                    PUMPING TIME.  PROVIDED THAT THE SABINE PASS FACILITY
SUPPLIES A SUITABLE VAPOR RETURN LINE MEETING THE REQUIREMENTS OF SECTION
7.1(B)(V), THEN:

 

A.                                       AN LNG VESSEL WITH AN LNG CARGO
CONTAINMENT CAPACITY LESS THAN OR EQUAL TO ONE HUNDRED FORTY THOUSAND (140,000)
CUBIC METERS SHALL BE CAPABLE OF UNLOADING LNG IN A MAXIMUM OF FIFTEEN (15)
HOURS; AND

 

B.                                      AN LNG VESSEL WITH AN LNG CARGO
CONTAINMENT CAPACITY GREATER THAN ONE HUNDRED FORTY THOUSAND (140,000) CUBIC
METERS SHALL BE CAPABLE OF UNLOADING LNG IN THE NUMBER OF HOURS DERIVED AFTER
APPLYING THE FOLLOWING FORMULA:

 

15 + x  =  maximum LNG unloading time (in hours)

 

where:

 

x   =                           y/12,000 Cubic Meters; and

 

y   =                         the LNG cargo containment capacity of the LNG
Vessel in excess of 140,000 Cubic Meters.

 

Time for connecting, cooling, stripping and disconnecting, and cooling of liquid
arms shall not be included in the computation of pumping time.

 

8.2                               Sabine Pass Marine Operations Manual

 

Acting as a Reasonable and Prudent Operator, SABINE shall develop and maintain
and revise from time to time a single marine operations manual (the “Sabine Pass
Marine Operations Manual”) that governs activities at the Sabine Pass Facility,
applies to all LNG Vessels and vessels used by Other Customers and which shall
be consistent with International LNG Vessel Standards (but excluding the matters
governed by the Sabine Pass Services Manual).  In developing such a manual,
SABINE shall provide Customer with a preliminary draft of the same (“Preliminary
Marine Operations Manual”).  If Customer desires to provide comments to SABINE
regarding the contents of the Preliminary Marine Operations Manual Customer
shall, no later than fifteen (15) days from receipt of such manual from SABINE,
notify SABINE in writing of its desire to provide comments on the Preliminary
Marine Operations Manual. In such event, within thirty (30) days of receipt of
Customer’s notice, SABINE shall convene a meeting with Customer to discuss
Customer’s comments. If (a) Customer does not submit the foregoing notice to
SABINE on a timely basis or (b) Customer and SABINE meet and

 

25

--------------------------------------------------------------------------------


 

are able to agree upon revisions to the Preliminary Marine Operations Manual,
then such manual, as so revised, shall constitute the Sabine Pass Marine
Operations Manual.  If Customer and SABINE are unable to reach agreement upon
revisions to the Preliminary Marine Operations Manual or any revisions thereto,
SABINE shall determine the content of the Sabine Pass Marine Operations Manual,
using commercially reasonable efforts to accommodate Customer’s comments.  In
the event SABINE intends to amend the Sabine Pass Marine Operations Manual,
SABINE shall follow the same procedure as set forth above in relation to the
Preliminary Marine Operations Manual.  SABINE shall deliver to Customer and all
Other Customers a copy of the Sabine Pass Marine Operations Manual and any
amendments thereto promptly after they have been finalized or amended, as the
case may be.  SABINE and Customer shall comply with such Sabine Pass Marine
Operations Manual in all respects.  SABINE will undertake to develop a Sabine
Pass Marine Operations Manual that is consistent with this Agreement; however,
in the event of a conflict between the terms of this Agreement and the Sabine
Pass Marine Operations Manual, the terms of this Agreement shall control.

 

8.3                               LNG Vessel Inspections; Right to Reject LNG
Vessel

 


(A)                                  INSPECTIONS.  DURING THE TERM, ON PRIOR
REASONABLE NOTICE TO CUSTOMER, SABINE ACTING AS A REASONABLE AND PRUDENT
OPERATOR MAY, AT ITS SOLE RISK, SEND ITS REPRESENTATIVES (INCLUDING AN
INDEPENDENT INTERNATIONALLY RECOGNIZED MARITIME CONSULTANT) TO INSPECT DURING
NORMAL WORKING HOURS ANY LNG VESSEL AS SABINE MAY CONSIDER NECESSARY TO
ASCERTAIN WHETHER THE LNG VESSEL COMPLIES WITH THE PROVISIONS OF THIS
AGREEMENT.  SABINE SHALL BEAR THE COSTS AND EXPENSES IN CONNECTION WITH ANY
INSPECTION CONDUCTED HEREUNDER.  ANY SUCH INSPECTION MAY INCLUDE, AS FAR AS IS
PRACTICABLE HAVING REGARD TO THE LNG VESSEL’S OPERATIONAL SCHEDULE, EXAMINATION
OF THE LNG VESSEL’S HULL, CARGO AND BALLAST TANKS, MACHINERY, BOILERS,
AUXILIARIES AND EQUIPMENT; EXAMINATION OF THE LNG VESSEL’S DECK AND ENGINE
SCRAP/ROUGH AND FAIR COPY/OFFICIAL LOG BOOKS; REVIEW OF RECORDS OF SURVEYS BY
THE LNG VESSEL’S CLASSIFICATION SOCIETY AND RELEVANT GOVERNMENTAL AUTHORITIES;
AND REVIEW OF THE LNG VESSEL’S OPERATING PROCEDURES AND PERFORMANCE OF SURVEYS,
BOTH IN PORT AND AT SEA.  ANY INSPECTION CARRIED OUT PURSUANT TO THIS SECTION
8.3(A): (I) SHALL NOT INTERFERE WITH, OR HINDER, ANY LNG VESSEL’S SAFE AND
EFFICIENT CONSTRUCTION OR OPERATION; AND (II) SHALL NOT ENTITLE SABINE OR ANY OF
ITS REPRESENTATIVES TO MAKE ANY REQUEST OR RECOMMENDATION DIRECTLY TO
TRANSPORTER EXCEPT THROUGH CUSTOMER.  NO INSPECTION (OR LACK THEREOF) OF AN LNG
VESSEL HEREUNDER SHALL: (I) MODIFY OR AMEND CUSTOMER’S OBLIGATIONS,
REPRESENTATIONS, WARRANTIES AND COVENANTS UNDER THIS AGREEMENT OR UNDER ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED BY THIS AGREEMENT; OR (II) CONSTITUTE AN
ACCEPTANCE OR WAIVER BY SABINE OF CUSTOMER’S OBLIGATIONS UNDER THIS AGREEMENT.


 


(B)                                 RIGHT TO REJECT LNG VESSEL.  SABINE SHALL
HAVE THE RIGHT TO REJECT ANY LNG VESSEL THAT CUSTOMER INTENDS TO USE TO DELIVER
LNG TO THE SABINE PASS FACILITY IF SUCH LNG VESSEL DOES NOT COMPLY MATERIALLY
WITH THE PROVISIONS OF THIS AGREEMENT, PROVIDED THAT:

 

26

--------------------------------------------------------------------------------


 

(I)                         NEITHER THE EXERCISE NOR THE NON-EXERCISE OF SUCH
RIGHT SHALL REDUCE THE RESPONSIBILITY OF CUSTOMER TO SABINE IN RESPECT OF SUCH
LNG VESSEL AND HER OPERATION, NOR INCREASE SABINE’S RESPONSIBILITIES TO CUSTOMER
OR THIRD PARTIES FOR THE SAME; AND

 

(II)                      CUSTOMER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL NOT
BE EXCUSED OR SUSPENDED BY REASON OF CUSTOMER’S INABILITY (PURSUANT TO THE
FOREGOING) TO USE A VESSEL AS AN LNG VESSEL.

 

8.4                               Advance Notices Regarding LNG Vessel and
Cargoes

 


(A)                                  CHANGE IN EXPECTED RECEIPT QUANTITY.  IF,
SUBSEQUENT TO ISSUING THE NOTICE REQUIRED UNDER SECTION 5.1(B)(II) AND SECTION
5.2(A), CUSTOMER ANTICIPATES A MATERIAL CHANGE IN THE EXPECTED RECEIPT QUANTITY
FOR A PARTICULAR CARGO, CUSTOMER SHALL PROMPTLY PROVIDE NOTICE THEREOF TO SABINE
AND INCLUDE IN SUCH NOTICE CUSTOMER’S NEW ESTIMATE OF THE EXPECTED RECEIPT
QUANTITY.  SABINE SHALL USE REASONABLE ENDEAVORS TO ACCEPT SUCH CHANGED QUANTITY
BUT SHALL AT ALL TIMES RETAIN THE RIGHT NOT TO ACCEPT ANY INCREASED QUANTITY IF,
IN ITS REASONABLE  DISCRETION, SUCH INCREASED QUANTITY WOULD CONFLICT WITH ANY
OTHER CUSTOMER’S UNLOADING SCHEDULE OR ENTITLEMENT TO SERVICES OR EXCEED
CUSTOMER’S SERVICE ENTITLEMENTS AT THE SABINE PASS FACILITY.


 


(B)                                 LNG VESSEL NOMINATION.  AS SOON AS
PRACTICABLE BUT NO LATER THAN FIVE (5) DAYS PRIOR TO THE SCHEDULED LOADING DATE
FOR A CARGO, CUSTOMER SHALL NOTIFY SABINE OF THE INFORMATION SPECIFIED BELOW:


 

(I)                         NAME OF LNG VESSEL AND, IN REASONABLE DETAIL, THE
DIMENSIONS, SPECIFICATIONS, OPERATOR,  AND OWNER OF SUCH LNG VESSEL;

 

(II)                      NAME OF LOADING PORT;

 

(III)                   EXPECTED DEPARTURE DATE OF LNG VESSEL FROM LOADING PORT;

 

(IV)                  ESTIMATED ARRIVAL DATE AT THE SABINE PASS FACILITY; AND

 

(V)                     ANY CHANGES IN THE EXPECTED RECEIPT QUANTITY SINCE
CUSTOMER’S PRIOR NOTICE.

 

Moreover, if the vessel that Customer proposes to use as an LNG Vessel has not,
within the immediately preceding Contract Year, delivered LNG to the Sabine Pass
Facility, Customer shall notify SABINE thereof at least sixty (60) days prior to
the applicable Scheduled Arrival Date.

 


(C)                                  LNG VESSEL MOVEMENTS.  WITH RESPECT TO EACH
CARGO OF LNG TO BE DELIVERED HEREUNDER, CUSTOMER SHALL GIVE, OR CAUSE THE MASTER
OF THE LNG VESSEL TO GIVE, TO SABINE THE FOLLOWING NOTICES:


 

(I)                         A FIRST NOTICE (“FIRST NOTICE”), WHICH SHALL BE SENT
UPON THE DEPARTURE OF THE LNG VESSEL FROM THE LOADING PORT AND WHICH SHALL SET
FORTH THE TIME AND

 

27

--------------------------------------------------------------------------------


 

DATE THAT LOADING WAS COMPLETED, THE VOLUME (EXPRESSED IN CUBIC METERS) OF LNG
LOADED ON BOARD THE LNG VESSEL, THE ESTIMATED TIME OF ARRIVAL OF THE LNG VESSEL
AT THE PILOT BOARDING STATION (“ETA”), AND ANY OPERATIONAL DEFICIENCIES IN THE
LNG VESSEL THAT MAY AFFECT ITS PERFORMANCE AT THE SABINE PASS FACILITY OR BERTH;

 

(II)                      A SECOND NOTICE (“SECOND NOTICE”), WHICH SHALL BE SENT
NINETY-SIX (96) HOURS PRIOR TO THE ETA SET FORTH IN THE FIRST NOTICE, STATING
THE LNG VESSEL’S THEN ETA.  IF, THEREAFTER, SUCH ETA CHANGES BY MORE THAN SIX
(6) HOURS, CUSTOMER SHALL GIVE PROMPTLY, OR CAUSE THE MASTER OF THE LNG VESSEL
TO GIVE PROMPTLY, TO SABINE NOTICE OF THE CORRECTED ETA;

 

(III)                   A THIRD NOTICE (“THIRD NOTICE”), WHICH SHALL BE SENT
TWENTY-FOUR (24) HOURS PRIOR TO THE ETA SET FORTH IN THE SECOND NOTICE (AS
CORRECTED), CONFIRMING OR AMENDING SUCH ETA.  IF, THEREAFTER, SUCH ETA CHANGES
BY MORE THAN THREE (3) HOURS, CUSTOMER SHALL GIVE PROMPTLY, OR CAUSE THE MASTER
OF THE LNG VESSEL TO GIVE PROMPTLY, TO SABINE NOTICE OF THE CORRECTED ETA;

 

(IV)                  A FOURTH NOTICE (“FINAL NOTICE”), WHICH SHALL BE SENT
TWELVE (12) HOURS PRIOR TO THE ETA SET FORTH IN THE THIRD NOTICE (AS CORRECTED),
CONFIRMING OR AMENDING SUCH ETA.  IF, THEREAFTER, SUCH ETA CHANGES BY MORE THAN
ONE (1) HOUR, CUSTOMER SHALL GIVE PROMPTLY, OR CAUSE THE MASTER OF THE LNG
VESSEL TO GIVE PROMPTLY, TO SABINE NOTICE OF THE CORRECTED ETA; AND

 

(V)                     AN NOR, WHICH SHALL BE GIVEN AT THE TIME PRESCRIBED IN
SECTION 8.5(A) BELOW.

 


(D)                                 CHARACTERISTICS OF CARGOES.  WITH THE FIRST
NOTICE, CUSTOMER SHALL NOTIFY SABINE, OR CAUSE SABINE TO BE NOTIFIED, FOR
SABINE’S INFORMATION ONLY, OF THE FOLLOWING CHARACTERISTICS OF THE LNG
COMPRISING ITS CARGO AS DETERMINED AT THE TIME OF LOADING:


 

(I)                         GROSS HEATING VALUE PER UNIT;

 

(II)                      MOLECULAR PERCENTAGE OF HYDROCARBON COMPONENTS AND
NITROGEN;

 

(III)                   AVERAGE TEMPERATURE; AND

 

(IV)                  DENSITY AT LOADING.

 


(E)                                  RIGHT TO REJECT CERTAIN
QUANTITIES.  WITHOUT PREJUDICE TO ANY OTHER RIGHTS AND REMEDIES ARISING
HEREUNDER OR BY LAW OR OTHERWISE, SABINE SHALL FOR ANY REASON (INCLUDING
LIMITATIONS IN LNG STORAGE) HAVE THE RIGHT TO REJECT, AND SHALL NOT BE REQUIRED
TO UNLOAD, THOSE QUANTITIES OF LNG ON BOARD AN LNG VESSEL THAT EXCEED ONE
HUNDRED AND FIVE PERCENT (105%) THE EXPECTED RECEIPT QUANTITY FOR SUCH CARGO AS
SPECIFIED IN, WHICHEVER IS APPLICABLE: (I) THE NOTICE DELIVERED PURSUANT TO
SECTION 5.1(B)(II) OR SECTION 5.2(A) AND UTILIZED BY SABINE FOR THE PURPOSES OF
DETERMINING ANNUAL DELIVERY PROGRAM OR ANY THREE MONTH UNLOADING SCHEDULE,

 

28

--------------------------------------------------------------------------------


 


RESPECTIVELY; OR (II) ANY SUBSEQUENT NOTICE DELIVERED PURSUANT TO SECTION 8.4(A)
AND ACCEPTED BY SABINE.


 

8.5                               Notice of Readiness

 


(A)                                  ISSUANCE.  SUBJECT TO ANY APPLICABLE
RESTRICTIONS, INCLUDING ANY NIGHTTIME TRANSIT RESTRICTIONS IMPOSED BY
GOVERNMENTAL AUTHORITIES OR PILOTS OR ANY OTHER REASONABLE TIMING RESTRICTIONS
IMPOSED BY SABINE (IN LIGHT OF SABINE’S OBLIGATION TO HAVE THE CAPABILITY TO
PROVIDE SERVICES TWENTY-FOUR (24) HOURS A DAY, SEVEN (7) DAYS A WEEK), THE
MASTER OF AN LNG VESSEL OR ITS AGENT SHALL GIVE TO SABINE ITS NOTICE OF
READINESS (“NOR”), TO UNLOAD (BERTH OR NO BERTH) UPON ARRIVAL OF SUCH LNG VESSEL
AT THE SPECIFIC LOCATION OFF THE SABINE PASS FACILITY AT WHICH PILOTS
CUSTOMARILY BOARD THE LNG VESSEL (SUCH LOCATION REFERRED TO AS THE “PILOT
BOARDING STATION”) AND AFTER THE PILOT HAS BOARDED THE LNG VESSEL.


 


(B)                                 EFFECTIVENESS.  AN NOR GIVEN UNDER SECTION
8.5(A) SHALL BECOME EFFECTIVE AS FOLLOWS:


 

(I)                         FOR AN LNG VESSEL ARRIVING AT THE PILOT BOARDING
STATION AT ANY TIME BEFORE 6:00 A.M. CENTRAL TIME ON THE SCHEDULED ARRIVAL DATE
ALLOCATED TO SUCH LNG VESSEL, AN NOR SHALL BE DEEMED EFFECTIVE AT 6:00 A.M.
CENTRAL TIME ON SUCH SCHEDULED ARRIVAL DATE;

 

(II)                      FOR AN LNG VESSEL ARRIVING AT THE PILOT BOARDING
STATION AT ANY TIME BETWEEN THE PERIOD OF 6:00 A.M. CENTRAL TIME ON THE
SCHEDULED ARRIVAL DATE ALLOCATED TO SUCH LNG VESSEL AND 6:00 A.M. CENTRAL TIME
ON THE DAY IMMEDIATELY FOLLOWING SUCH SCHEDULED ARRIVAL DATE, AN NOR SHALL
BECOME EFFECTIVE AT THE TIME OF ITS ISSUANCE; OR

 

(III)                   FOR AN LNG VESSEL ARRIVING AT THE PILOT BOARDING STATION
AT ANY TIME AFTER THE EXPIRATION OF THE SCHEDULED ARRIVAL DATE, AN NOR SHALL
BECOME EFFECTIVE UPON SABINE’S NOTICE TO THE LNG VESSEL THAT IT IS READY TO
RECEIVE THE LNG VESSEL AT BERTH.

 

8.6                               Berthing Assignment

 


(A)                                  GENERAL RULE.  SABINE SHALL DETERMINE THE
BERTHING SEQUENCE OF ALL LNG VESSELS AT THE SABINE PASS FACILITY IN ORDER TO
ENSURE COMPLIANCE WITH THE ANNUAL DELIVERY PROGRAM AND THREE MONTH UNLOADING
SCHEDULES.  IF AN LNG VESSEL ARRIVES NOT READY TO UNLOAD FOR ANY REASON, SABINE
MAY REFUSE TO ALLOW IT TO BERTH.


 


(B)                                 TIMELY ARRIVAL.  SABINE SHALL BERTH AN LNG
VESSEL ARRIVING BEFORE OR DURING ITS SCHEDULED ARRIVAL DATE AT THE FIRST
OPPORTUNITY THAT SABINE DETERMINES SUCH LNG VESSEL WILL NOT INTERFERE WITH
BERTHING AND UNLOADING OF ANY OTHER SCHEDULED LNG VESSEL WITH A HIGHER BERTHING
PRIORITY.  BERTHING PRIORITY FOR LNG VESSELS ARRIVING BEFORE OR DURING THEIR
RESPECTIVE SCHEDULED ARRIVAL DATES SHALL BE DETERMINED AS FOLLOWS:

 

29

--------------------------------------------------------------------------------


 

(I)                         THE FIRST BERTHING PRIORITY ON ANY DAY SHALL BE FOR
LNG VESSELS WITH A SCHEDULED ARRIVAL DATE ON SUCH DAY.  PRIORITY WITHIN THIS
GROUP SHALL BE GIVEN TO THE LNG VESSEL WHICH HAS FIRST GIVEN SABINE ITS NOR;

 

(II)                      THE SECOND BERTHING PRIORITY ON ANY DAY SHALL BE FOR
LNG VESSELS ARRIVING BEFORE THEIR RESPECTIVE SCHEDULED ARRIVAL DATE.  PRIORITY
WITHIN THIS GROUP SHALL BE GIVEN TO THE LNG VESSEL WHICH HAS FIRST GIVEN SABINE
ITS NOR.

 


(C)                                  LATE ARRIVAL.  SABINE SHALL BERTH AN LNG
VESSEL ARRIVING AFTER ITS SCHEDULED ARRIVAL DATE AT THE FIRST OPPORTUNITY THAT
SABINE REASONABLY DETERMINES SUCH LNG VESSEL WILL NOT INTERFERE WITH BERTHING
AND UNLOADING BY ANY SCHEDULED VESSEL ARRIVING ON ITS SCHEDULED ARRIVAL DATE.


 

8.7                               Unloading Time

 


(A)                                  ALLOTTED UNLOADING TIME.  THE ALLOTTED
UNLOADING TIME FOR EACH LNG VESSEL (“ALLOTTED UNLOADING TIME”) SHALL BE
THIRTY-SIX (36) HOURS, SUBJECT TO EXTENSIONS FOR:


 

(I)                                     REASONS ATTRIBUTABLE TO CUSTOMER, A
PILOT, A GOVERNMENTAL AUTHORITY, THE LNG VESSEL OR ITS MASTER, CREW, OWNER OR
OPERATOR;

 

(II)                                  FORCE MAJEURE;

 

(III)                               UNSCHEDULED CURTAILMENT OR TEMPORARY
DISCONTINUATION OF OPERATIONS AT THE SABINE PASS FACILITY IN ACCORDANCE WITH
SECTION 16.2; PROVIDED THAT IN THE CIRCUMSTANCES DESCRIBED IN SECTION 16.2 (A),
THE REPAIRS GIVING RISE TO SUCH CURTAILMENT OR DISCONTINUANCE ARE REASONABLY
NECESSARY FOR THE DELIVERY OF SERVICES TO CUSTOMER AND OTHER CUSTOMERS OR FOR
REASONS OF SAFETY;

 

(IV)                              OCCUPANCY OF THE BERTH BY AN LNG VESSEL THAT
ARRIVED AT BERTH AT THE SABINE PASS FACILITY NO LATER THAN 6:00 P.M. CENTRAL
TIME OF THE SCHEDULED UNLOADING WINDOW ALLOCATED TO SUCH LNG VESSEL (SUCH
UNLOADING WINDOW NOT TO EXCEED THE TIME ALLOTTED TO CUSTOMER), WHICH SHALL
RESULT IN AN EXTENSION OF NO MORE THAN NINE (9) HOURS;

 

(V)                                 ADDITIONAL TIME TO UNLOAD AN LNG VESSEL WITH
AN LNG CARGO CONTAINMENT CAPACITY GREATER THAN ONE HUNDRED FORTY THOUSAND
(140,000) CUBIC METERS, SUCH INCREASE OVER THIRTY-SIX (36) HOURS TO BE
CALCULATED IN THE SAME MANNER AS INCREASES OVER TWENTY-FOUR (24) HOURS UNDER
SECTION 8.9(B)(I)B;

 

(VI)                              FAILURE TO SEND THE FINAL NOTICE; AND

 

(VII)                           NIGHTTIME TRANSIT RESTRICTIONS.

 

For the avoidance of doubt, SABINE shall have the right to delay berthing of the
LNG Vessel for any of the reasons set forth in (i) to (vii) above.

 


(B)                                 ACTUAL UNLOADING TIME.  THE ACTUAL UNLOADING
TIME FOR EACH LNG VESSEL (“ACTUAL UNLOADING TIME”) SHALL COMMENCE WHEN THE NOR
IS EFFECTIVE AND SHALL END WHEN THE UNLOADING AND RETURN LINES OF THE LNG VESSEL
ARE DISCONNECTED FROM THE SABINE PASS FACILITY’S UNLOADING AND RETURN LINES.

 

30

--------------------------------------------------------------------------------


 


(C)                                  DEMURRAGE AT THE SABINE PASS FACILITY.


 

(I)                                     IN THE EVENT ACTUAL UNLOADING TIME
EXCEEDS ALLOTTED UNLOADING TIME (INCLUDING ANY EXTENSION IN ACCORDANCE WITH
SECTION 8.7(A)) (“DEMURRAGE EVENT”), SABINE SHALL PAY TO CUSTOMER AS LIQUIDATED
DAMAGES DEMURRAGE IN UNITED STATES DOLLARS (WHICH SHALL BE PRORATED FOR A
PORTION OF A DAY) DETERMINED IN ACCORDANCE WITH THE RATE SET OUT IN THE
FOLLOWING TABLE:

 

LNG Vessel Cargo Capacity

 

Demurrage Rate
in $/day

 

Less than 120,000 Cubic Meters

 

$

45,000

 

120,000 Cubic Meters or greater up to, but not including, 160,000 Cubic Meters

 

$

55,000

 

160,000 Cubic Meters or greater up to, but not including, 200,000 Cubic Meters

 

$

65,000

 

200,000 Cubic Meters or greater

 

$

83,000

 

 

(II)                                  IF A DEMURRAGE EVENT OCCURS, CUSTOMER
SHALL INVOICE SABINE FOR SUCH DEMURRAGE WITHIN THIRTY (30) DAYS AND PURSUANT TO
SECTION 11.2.

 


(D)                                 EXCESS BOIL-OFF.  IF AN LNG VESSEL IS
DELAYED IN BERTHING AT THE SABINE PASS FACILITY AND/OR COMMENCEMENT OF UNLOADING
DUE TO AN EVENT OCCURRING AT THE SABINE PASS FACILITY AND FOR A REASON THAT
WOULD NOT RESULT IN AN EXTENSION OF ALLOTTED UNLOADING TIME UNDER SECTION
8.7(A), AND IF, AS A RESULT THEREOF, THE COMMENCEMENT OF UNLOADING IS DELAYED
BEYOND TWENTY-FOUR (24) HOURS AFTER THE NOTICE OF READINESS IS EFFECTIVE, THEN,
FOR EACH FULL HOUR BY WHICH COMMENCEMENT OF UNLOADING IS DELAYED BEYOND SUCH
TWENTY-FOUR (24) HOUR PERIOD, SABINE SHALL PAY CUSTOMER AS LIQUIDATED DAMAGES AN
AMOUNT, ON ACCOUNT OF EXCESS BOIL-OFF, EQUAL TO THE HENRY HUB PRICE MULTIPLIED
BY THE QUANTITY IN MMBTUS EQUAL TO 0.0052% OF THE CARGO.  CUSTOMER SHALL INVOICE
SABINE FOR SUCH EXCESS BOIL-OFF PURSUANT TO SECTION 11.2.


 

8.8                               Unloading at the Sabine Pass Facility

 


(A)                                  EFFICIENCY.  SABINE SHALL, ACTING AS A
REASONABLE AND PRUDENT OPERATOR, COOPERATE WITH TRANSPORTERS (OR THEIR AGENTS)
AND WITH THE MASTER OF EACH LNG VESSEL TO FACILITATE THE CONTINUOUS AND
EFFICIENT DELIVERY OF LNG HEREUNDER.


 


(B)                                 VAPOR RETURN LINE.  DURING UNLOADING OF EACH
CARGO OF LNG, SABINE SHALL RETURN TO THE LNG VESSEL GAS IN SUCH QUANTITIES AS
ARE NECESSARY FOR THE SAFE UNLOADING OF THE LNG AT SUCH RATES, PRESSURES AND
TEMPERATURES AS MAY BE REQUIRED BY THE DESIGN OF THE LNG VESSEL, AND SUCH
RETURNED GAS SHALL NOT BE DEEMED TO BE VOLUME UNLOADED FOR CUSTOMER’S ACCOUNT.

 

31

--------------------------------------------------------------------------------


 

8.9                               LNG Vessel Not Ready for Unloading; Excess
Berth Time

 


(A)                                  VESSEL NOT READY FOR UNLOADING.  IF ANY LNG
VESSEL, PREVIOUSLY BELIEVED TO BE READY FOR UNLOADING, IS DETERMINED TO BE NOT
READY AFTER BEING BERTHED, SABINE MAY DIRECT THE LNG VESSEL’S MASTER TO VACATE
THE BERTH AND PROCEED TO ANCHORAGE, WHETHER OR NOT OTHER LNG VESSELS ARE
AWAITING THE BERTH, UNLESS IT APPEARS REASONABLY CERTAIN TO SABINE THAT SUCH LNG
VESSEL CAN BE MADE READY WITHOUT DISRUPTING THE OVERALL UNLOADING SCHEDULE OF
THE SABINE PASS FACILITY OR OPERATIONS OF THE SABINE PASS FACILITY.  WHEN AN
UNREADY LNG VESSEL AT ANCHORAGE BECOMES READY FOR UNLOADING, ITS MASTER SHALL
NOTIFY SABINE.  UPON THE REBERTHING OF ANY LNG VESSEL VACATED PURSUANT TO THIS
SECTION 8.9(A), CUSTOMER SHALL BE RESPONSIBLE FOR ANY ACTUAL COSTS INCURRED BY
SABINE ACTING AS A REASONABLE AND PRUDENT OPERATOR AS A RESULT OF SUCH LNG
VESSEL NOT BEING READY FOR UNLOADING.


 


(B)                                 BERTH LIMITATIONS.


 

(I)                         AN LNG VESSEL SHALL COMPLETE UNLOADING AND VACATE
THE BERTH AS SOON AS POSSIBLE BUT NOT LATER THAN THE FOLLOWING ALLOWED BERTH
TIME:

 

A.                                       TWENTY-FOUR (24) HOURS, IN THE CASE OF
AN LNG VESSEL WITH AN LNG CARGO CONTAINMENT CAPACITY LESS THAN OR EQUAL TO ONE
HUNDRED FORTY THOUSAND (140,000) CUBIC METERS; OR

 

B.                                      IN ACCORDANCE WITH THE FOLLOWING
FORMULA, IN THE CASE OF AN LNG VESSEL WITH AN LNG CARGO CONTAINMENT CAPACITY
GREATER THAN ONE HUNDRED FORTY THOUSAND (140,000) CUBIC METERS:

 

24 + x   =   allowed berth time (in hours)

 

where:

 

x   =                           y/12,000 Cubic Meters; and

 

y   =                         the LNG cargo containment capacity of the LNG
Vessel in excess of 140,000 Cubic Meters.

 

(II)                      NOTWITHSTANDING THE FOREGOING, THE AFOREMENTIONED TIME
RESTRICTIONS SHALL BE EXTENDED FOR: (A) REASONS ATTRIBUTABLE TO SABINE; (B)
REASONS ATTRIBUTABLE TO A PILOT OR TO A GOVERNMENTAL AUTHORITY; (C) FORCE
MAJEURE; AND (D) NIGHTTIME TRANSIT RESTRICTIONS.

 

(III)                   IF AN LNG VESSEL FAILS TO DEPART AT THE END OF ITS
ALLOWED BERTH TIME, SABINE MAY DIRECT THE LNG VESSEL TO VACATE THE BERTH AND
PROCEED TO SEA AT UTMOST DISPATCH.

 

(IV)                  IF AN LNG VESSEL FAILS TO VACATE THE BERTH PURSUANT TO THE
PROVISIONS OF THIS SECTION 8.9 AND AFTER RECEIPT OF SABINE’S NOTICE IN RESPECT
THEREOF, CUSTOMER SHALL REIMBURSE SABINE FOR ANY AND ALL REASONABLE AND ACTUAL

 

32

--------------------------------------------------------------------------------


damages its incurs as a result thereof, including amounts SABINE becomes
contractually obligated to pay as demurrage or excess boil-off to any Other
Customer.

 

(v)                     In the event an LNG Vessel fails to vacate the berth
pursuant to this Section 8.9 and Customer is not taking actions to cause it to
vacate the berth, SABINE may effect such removal at the expense of the Customer.

 

ARTICLE 9
RECEIPT OF LNG

 

9.1                               Title, Custody and Risk of Loss

 

(a)                                  Title to Customer’s Inventory, Risk of
Loss.  Subject to Section 3.4, SABINE shall not assume title or risk of loss
with respect to Customer’s Inventory even during periods when it is in the
possession and control of SABINE.  For the avoidance of doubt, title and risk of
loss with respect to Retainage shall pass to SABINE at the Receipt Point.

 

(b)                                 Possession and Control.  Possession and
control of Customer’s LNG shall pass from Customer to SABINE upon delivery of
same at the Receipt Point.  Possession and control of Customer’s Inventory shall
pass from SABINE to Customer upon delivery of same at the Delivery Point.

 

9.2                               No Encumbrance

 

(a)                                  Customer’s Covenants.  Customer agrees to
fully defend, indemnify and hold SABINE and its Affiliates harmless against all
Encumbrances and Liabilities relating to such Encumbrances (collectively,
“Claims”) regarding Customer’s Inventory, including Claims brought by Other
Customers, other than any Claims caused by SABINE’s acts or omissions.  For
purposes of this Section 9.2(a), the term “Encumbrance” shall include any
mortgage, pledge, lien, charge, adverse claim, proprietary right, assignment by
way of security, security interest, title retention, preferential right or trust
arrangement or any other security agreement or arrangement having the effect of
security.

 

(b)                                 SABINE’s Covenants.  SABINE covenants that
it has the right to deliver, and shall deliver, to Customer at the Delivery
Point all Gas held for Customer’s account free from all Claims relating thereto
caused by SABINE’s acts or omissions.  SABINE agrees to fully defend, indemnify
and hold Customer and its Affiliates harmless from and against all Claims
regarding Customer’s Inventory caused by the acts or omissions of SABINE and
Other Customers.

 

33

--------------------------------------------------------------------------------


 

9.3                               Receipt of LNG

 

The receipt of LNG from an LNG Vessel at the Receipt Point shall be carried out
by use of pumps and other equipment on the LNG Vessel under such reasonable and
customary conditions as are specified in the Sabine Pass Marine Operations
Manual.

 

9.4                               Quality and Measurement of Customer’s LNG

 

Customer’s LNG shall be measured and tested in accordance with Annex I. 
Customer shall ensure that all LNG delivered at the Receipt Point for Customer’s
account shall conform to the following specifications:

 

(a)                                  Gross Heating Value.

 

LNG when delivered by Customer to SABINE shall have, in a gaseous state, a Gross
Heating Value of not less than 950 BTUs per Standard Cubic Foot and not more
than 1165 BTUs per Standard Cubic Foot.

 

(b)                                 Components.

 

(i)                         The LNG when delivered by Customer to SABINE shall,
in a gaseous state, contain not less than eighty-four molecular percentage
(84.0 MOL%) of methane (C1) and, for the components and substances listed below,
such LNG shall not contain more than the following:

 

a.                                       Nitrogen (N2), 1.5 MOL%;

 

b.                                      Ethane (C2), 11 MOL%;

 

c.                                       Propane (C3), 3.5 MOL%;

 

d.                                      Butanes (C4) and heavier, 2 MOL%;

 

e.                                       Pentanes (C5) and heavier, 0.09 MOL%;

 

f.                                         Hydrogen sulfide (H2S), 0.25 grains
per 100 Standard Cubic Feet; and

 

g.                                      Total sulfur content, 1.35 grains per
100 Standard Cubic Feet.

 

(ii)                      The LNG when delivered by Customer to SABINE shall
contain no water, mercury, active bacteria or bacterial agents (including
sulfate reducing bacteria or acid producing bacteria) or other contaminants or
extraneous material.

 

9.5                               Off-Specification LNG

 

(a)                                  Refusal of Off-Spec LNG.  Without prejudice
to any other rights and remedies of SABINE hereunder, SABINE may refuse to take
delivery of all or part of any

 

34

--------------------------------------------------------------------------------


 

LNG not conforming to the quality specifications set forth in Section 9.4
(“Off-Spec LNG”).


 

(b)                                 Notice.  Customer shall provide notice to
SABINE as soon as reasonably practicable of any existing or anticipated failure
of the LNG available for delivery to SABINE hereunder to conform to the quality
specifications set forth in Section 9.4, giving details of the nature and
expected magnitude of the variance, the cause of the non-compliance and the
probable duration thereof, including the Cargoes and Scheduled Arrival Dates to
be affected thereby.  If so notified, SABINE shall as soon as possible inform
Customer whether it intends to reject any of such Off-Spec LNG.  If SABINE is
notified by Customer prior to the commencement of unloading of a Cargo at the
Sabine Pass Facility that the LNG is Off-Spec LNG and the quantity is delivered
to the Sabine Pass Facility, SABINE shall use reasonable endeavors to take
delivery of any Cargoes which it would otherwise be entitled to reject;
provided, however that SABINE shall be entitled to delay unloading of Off-Spec
LNG for the period of time reasonably required for SABINE to determine whether
it can take delivery of such Off-Spec LNG pursuant to this Section 9.5(b). 
Subject to SABINE first using its reasonable endeavors to take delivery of any
Cargoes containing Off-Spec LNG, SABINE shall:

 

(i)                         notify Customer that SABINE will take delivery of
some or all of the affected Cargoes, without prejudice to SABINE’s rights and
remedies with respect to such Off-Spec LNG other than SABINE’s right to reject
said Cargo; or

 

(ii)                      reject all or any of the affected Cargoes.

 

(c)                                  Customer’s Responsibility.  If SABINE
accepts delivery of a Cargo of Off-Spec LNG which it would otherwise be entitled
to reject, Customer shall:

 

(i)                         bear the financial responsibility for all reasonable
and actual incremental costs (other than capital costs) and Liabilities incurred
by SABINE or any of SABINE’s Affiliates, in each case acting as a Reasonable and
Prudent Operator, in connection with receiving and treating Off-Spec LNG by such
means as are appropriate, including mixing such Off-Spec LNG with lower
calorific value Gas or injecting nitrogen if facilities to allow for such mixing
or injection presently exist at the Sabine Pass Facility; and

 

(ii)                      indemnify and hold harmless SABINE, its Affiliates and
their respective directors, officers and employees from any and all Liabilities,
including any of same attributable to claims of any Person and any Other
Customers, which arise out of, are incident to or result from the acceptance,
handling, disposal or use of Off-Spec LNG.

 

(d)                                 No Continuing Waiver.  Acceptance of
Off-Spec LNG shall not prevent SABINE from refusing future deliveries of
Off-Spec LNG.  No waiver by SABINE of any

 

35

--------------------------------------------------------------------------------


 

default by Customer of any of the specifications set forth in this Article 9
shall ever operate as a continuing waiver of such specification or as a waiver
of any subsequent default, whether of a like or different character.

 

(e)                                  Extended Delivery of Off-Spec LNG.  If (i)
Customer notifies SABINE pursuant to Section 9.5(b) of an anticipated delivery
of two (2) or more Cargoes of Off-Spec LNG and (ii) the Parties agree for SABINE
to incur incremental capital costs in order to accept delivery of such Cargoes,
then Customer shall, in addition to its payment and indemnification obligations
under Section 9.5(c), bear the financial responsibility for and directly fund,
at SABINE’s election, all such incremental capital costs.

 

ARTICLE 10
REDELIVERY OF GAS

 

10.1                        General

 

(a)                                  Delivery Point.  Subject to Section 3.3,
the quantity of Gas nominated by Customer for any day pursuant to Section 5.3
shall be delivered at the Delivery Point.

 

(b)                                 Commingled Stream.  Customer acknowledges
and agrees that Customer’s Inventory shall be delivered by SABINE in a
commingled stream, including that combined with LNG received by SABINE from
Other Customers.  Customer furthers acknowledges and agrees that Customer shall
have no right to receive Gas of the same quality as Customer’s LNG. Customer
shall however, receive the same quantity of BTUs as the quantity tendered, less
Retainage pursuant to Clause Clause C.3, and which Gas shall satisfy the
requirements set forth in Section 10.3.

 

(c)                                  Odorization.  SABINE will deliver
Customer’s Inventory at the Delivery Point in its natural state without the
addition of any odorizing agent, and SABINE shall not be obligated to add
odorizing agents to any Gas unless required to do so by a Governmental
Authority.  SABINE does not assume any responsibility for Liabilities by reason
of the fact that it has not odorized Customer’s Inventory prior to its delivery
to Customer, except to the extent such liabilities arise from a failure to
comply with the requirements of a Governmental Authority.

 

10.2                        Customer’s Responsibility

 

(a)                                  Downstream Arrangements.  Customer shall
arrange for the transportation of Gas by Downstream Pipelines in order to meet
its obligations to take redelivery of Gas in accordance with the provisions of
Section 3.4 at the rates nominated by it pursuant to Section 5.3.  In this
regard, Customer shall be solely responsible for making all necessary
arrangements with third parties at or downstream of the Delivery Point to enable
SABINE to deliver Gas to Downstream Pipelines on a timely basis pursuant to the
terms and conditions of this Agreement.  Customer shall also be solely
responsible for ensuring that all such arrangements are

 

36

--------------------------------------------------------------------------------


 

consistent with the terms and conditions of this Agreement and shall require all
relevant third parties to confirm to SABINE all of Customer’s nominations and
scheduling of deliveries of Gas, such confirmation to be by telephone,
electronic transmission, or other means acceptable to SABINE and the Downstream
Pipelines.  Such third-party arrangements shall be timely communicated to, and
coordinated with, SABINE, and SABINE shall have no liability whatsoever for any
failure of any such third party to provide downstream arrangements.  The rules,
guidelines, and policies of a Downstream Pipeline transporting or purchasing any
Gas for or from Customer at the Delivery Point (as may be changed from time to
time by the Downstream Pipeline) shall set forth, among other things, the manner
in which Customer’s Inventory is transported from the Delivery Point.  Customer
and SABINE recognize that the receipt and delivery on the Downstream Pipeline’s
facilities of Gas shall be subject to the operational procedures of such
Downstream Pipeline.

 

(b)                                 Limitation.  Customer shall ensure that its
Gas transportation and sales arrangements are in compliance with all applicable
laws and regulations.

 

10.3                        Specifications and Measurement of Gas at the
Delivery Point

 

Gas delivered to Customer at the Delivery Point shall be measured and tested in
accordance with Annex II.  SABINE shall ensure that all Gas delivered at the
Delivery Point for Customer’s account shall conform to the following
specifications:

 

(a)                                  Gross Heating Value.  Gas when delivered by
SABINE to Customer shall have a Gross Heating Value of not less than 950 BTUs
per Standard Cubic Foot and not more than 1165 BTUs per Standard Cubic Foot.

 

(b)                                 Components

 

(i)                         Gas when delivered by SABINE to Customer shall
contain not less than eighty-two molecular percentage (82 MOL%) of methane (C1)
and, for the components and substances listed below, such Gas shall not contain
more than the following:

 

a.                                       Nitrogen (N2), 3 MOL%;

 

b.                                      Pentanes (C5) and heavier, 0.1 MOL%;

 

c.                                       Hydrogen sulfide (H2S), 0.25 grains per
100 Standard Cubic Feet;

 

d.                                      Total sulfur content, 5 grains per 100
Standard Cubic Feet;

 

e.                                       Oxygen (O2), 10 parts per million;

 

f.                                         Carbon dioxide (CO2), 2 MOL%; and

 

g.                                      Water (H2O), 7 pounds per one million
Standard Cubic Feet.

 

37

--------------------------------------------------------------------------------


 

(ii)                      Gas when delivered by SABINE to Customer shall contain
no mercury, active bacteria or bacterial agents (including sulfate reducing
bacteria or acid producing bacteria) or other contaminants or extraneous
material.

 

(c)                                  Gas Delivery Pressure.  Customer’s
Inventory shall be delivered to the Delivery Point at the appropriate pipeline
pressure provided, however, that such pressure shall be at least 1000 psig but
shall not be required to exceed a maximum pressure of 1200 psig.

 

10.4                        Nonconforming Gas

 

(a)                                  Right to Reject.  Unless SABINE has
accepted such Off-Spec LNG pursuant to Section 9.5, Customer shall have the
right to reject Gas that does not conform to the specifications set forth in
Section 10.3 (“Nonconforming Gas”) if the failure of such Nonconforming Gas to
satisfy such specifications would: (a) be grounds for an operator of a
Downstream Pipeline or a Person under contract with Customer to purchase such
Gas (“Downstream Purchaser”) to reject such Nonconforming Gas; or (b) otherwise
materially and adversely affect Customer, in Customer’s reasonable opinion.

 

(b)                                 SABINE Indemnity.  If Customer accepts
delivery of Non-Conforming Gas which it would otherwise be entitled to reject,
SABINE shall indemnify and hold harmless Customer, its Affiliates and their
respective directors, officers and employees from any and all Liabilities,
including any of same attributable to claims of any Person (including Other
Customers, a Downstream Pipeline, and a Downstream Purchaser), which arise out
of, are incident to, or result from the acceptance, handling, disposal or use of
Non-Conforming Gas.  If Customer accepts delivery of Non-Conforming Gas which it
would otherwise be entitled to reject, SABINE shall bear the financial
responsibility for all reasonable and actual incremental costs (other than
capital costs) and Liabilities incurred by Customer or any of Customer’s
Affiliates, in each case acting as a Reasonable and Prudent Operator, in
connection with accepting delivery of Non-Conforming Gas.

 

ARTICLE 11
PAYMENT

 

11.1                        Monthly Statements

 

Between the first (1st) day of each month and the tenth (10th) day of each
month, commencing with the month prior to the Commercial Start Date, SABINE
shall deliver to Customer a statement setting forth the following:

 

(a)                                  the Reservation Fee for the following
month;

 

(b)                                 the Operating Fee for the following month;
and

 

(c)                                  any charges under Section 4.2 and/or
Section 8.9 for the prior month.

 

38

--------------------------------------------------------------------------------


 

11.2                        Other Statements

 

If any other moneys are due from one Party to the other hereunder and if
provision for the invoicing of that amount due is not made elsewhere in this
Article 11, then the Party to whom such moneys are due shall furnish a statement
therefore to the other Party, along with pertinent information showing the basis
for the calculation thereof.

 

11.3                        Adjustments, Audit

 

(a)                                  General.  If, within ninety (90) days of
the issuance by SABINE of a statement, SABINE acquires information indicating
the necessity of an adjustment to such statement rendered hereunder, then SABINE
shall promptly serve on Customer a written notice setting forth that
information.  Unless otherwise provided herein, after obtaining that
information, SABINE shall promptly prepare and serve on Customer an adjusted
statement, showing the necessary payment, the calculation of the payment amount,
and the Party from whom the payment is owing.  In the event Customer issued a
statement and subsequently acquires information indicating the necessity of an
adjustment to such statement, Customer shall follow the same procedure in
issuing an adjusted statement.

 

(b)                                 Audit.  Upon thirty (30) days written notice
issued within six (6) months of the conclusion of any Contract Year, Customer
shall have the right to cause an internationally recognized firm of accountants,
appointed by Customer at Customer’s sole expense, to audit the books, records
and accounts of SABINE that are directly relevant to the determination of SABINE
Taxes and New Regulatory Costs, LNG receipts and Gas deliveries for such prior
Contract Year, as provided in statements issued to Customer pursuant to this
Article 11.  Such audit shall be conducted at the head office of SABINE and
shall be completed within the Contract Year in which Customer’s notice is sent
to SABINE.  If Customer obtains information indicating the necessity of an
adjustment to any statement rendered hereunder, then within ninety (90) days
following completion of the audit pertaining to the affected Contract Year,
Customer shall promptly serve on SABINE a statement pursuant to Section 11.2 and
written notice setting forth the information and basis for such statement.  If
Customer waives its right to conduct an audit, statements may be contested by
Customer only if, within a period of ninety (90) days after the end of the
Contract Year, Customer serves on SABINE notice questioning their correctness. 
If no such notice is served, statements shall be deemed correct and accepted by
both Parties.  Promptly after resolution of any Dispute as to a statement, the
amount of any overpayment or underpayment (plus interest as provided in Section
11.4(c) shall be paid by SABINE or Customer to the other, as the case may be.

 

(c)                                  Records.  SABINE shall keep all books and
records relevant to such audit for a period of three (3) years following the end
of the relevant Contract Year; provided that where SABINE is on notice of a
Dispute, SABINE shall keep all such books, records, and other information until
such Dispute has been finally resolved.

 

39

--------------------------------------------------------------------------------


 

11.4                        Payment Due Dates

 

(a)                                  Due Date for Payment of Monthly Statement. 
Each monthly statement submitted pursuant to Section 11.1 shall become due and
payable on the later of (i) ten (10) days after delivery by SABINE of such
monthly statement or (ii) the twenty-fifth (25th) day of the month in which such
monthly statement was received; provided that if such day is not a Business Day,
it shall become due and payable on the next Business Day.

 

(b)                                 Due Date for Payment of Other Statements. 
Each statement submitted pursuant to Section 11.2 shall become due and payable
on the thirtieth (30th) day after the date on which it is received; provided
that if such payment due date is not a Business Day, the due date for such
payment shall be extended to the next Business Day.  For purposes of this
Section 11.4(b), a facsimile copy of an invoice shall be deemed received by a
Party on the next Business Day following the day on which it was sent.

 

(c)                                  Interest.  If the full amount of any
statement is not paid when due, the unpaid amount thereof shall bear interest at
the Base Rate, compounded annually, from and including the day following the due
date up to and including the date when payment is made.

 

11.5                        Payment

 

Each Party shall pay, or cause to be paid, in United States dollars in
immediately available funds, all amounts that become due and payable by such
Party pursuant to any statement issued hereunder, to a bank account or accounts
designated by and in accordance with instructions issued by the other Party. 
Each payment of any amount owing hereunder shall be in the full amount due
without reduction or offset for any reason (except as expressly allowed under
this Agreement), including Taxes, exchange charges, or bank transfer charges. 
Notwithstanding the preceding sentence, the paying Party shall not be
responsible for a designated bank’s disbursement of amounts remitted to such
bank, and a deposit in immediately available funds of the full amount of each
statement with such bank shall constitute full discharge and satisfaction of the
statement.

 

11.6                        Nonpayment

 

The term “Cumulative Delinquency Amount” shall mean, with respect to a Party,
the cumulative amount, expressed in United States dollars, that is owed by that
Party to the other Party under this Agreement and is past due.  Without
prejudice to a Party’s right of offset, if a Party’s failure to pay when due an
amount owing hereunder causes its Cumulative Delinquency Amount to exceed three
(3) times the Reservation Fee, then the Party to which such amount is owed shall
have the right, upon giving thirty (30) days written notice (such notice
hereinafter referred to as the “Delinquency Notice”) to the owing Party, to
suspend performance of its obligations under this Agreement until such amount,
with interest in accordance with Section 11.4(c), has been paid in full;
provided, however: that (a) no such suspension of a Party’s obligations under
this Section 11.6 shall

 

40

--------------------------------------------------------------------------------


 

excuse the owing Party from the performance of its obligations hereunder; and
(b) in the event that SABINE suspends performance under this Section 11.6: (i)
Customer shall continue to be liable for the Fee pursuant to Section 4.1; and
(ii) SABINE may offer Customer’s unutilized Services to the Other Customers.  If
any such Cumulative Delinquency Amount has not been paid within sixty (60) days
after the issuance of the Delinquency Notice, then the Party to whom such amount
is owed shall have the right, upon not less than thirty (30) days notice to the
other Party, to terminate this Agreement without the necessity of any further
action, unless within that thirty (30) day period, the Party to which such
amount is owed receives payments from or on behalf of the owing Party equal to
the Cumulative Delinquency Amount.  Any such termination shall be without
prejudice to any other rights and remedies of the terminating Party arising
hereunder or by law or otherwise, including the right of such Party to receive
payment in respect of all obligations and claims that arose or accrued prior to
such termination or by reason of such default by the owing Party.

 

11.7                        Disputed Statements

 

In the event of disagreement concerning any statement, Customer or SABINE (as
the case may be) shall make provisional payment of the total amount thereof and
shall immediately notify the other Party of the reasons for such disagreement,
except that in the case of an obvious error in computation, Customer or SABINE
(as the case may be) shall pay the correct amount disregarding such error. 
Subject to Section 11.3(b), statements may be contested by Customer or SABINE
(as the case may be) only if, within a period of ninety (90) days after a
Party’s receipt thereof, Customer or SABINE (as the case may be) serves on the
other Party notice questioning their correctness.  If no such notice is served,
statements shall be deemed correct and accepted by both Parties.  Promptly after
resolution of any Dispute as to a statement, the amount of any overpayment or
underpayment (plus interest as provided in Section 11.4(c) shall be paid by
SABINE or Customer to the other, as the case may be.

 

11.8                        Final Settlement

 

Within sixty (60) days after expiration of the Term, SABINE and Customer shall
determine the amount of any final reconciliation payment.  After the amount of
the final settlement has been determined, SABINE shall send a statement to
Customer, or Customer shall send a statement to SABINE, as the case may be, in
United States dollars for amounts due under this Section 11.8, and SABINE or
Customer, as the case may be, shall pay such final statement no later than
twenty (20) days after the date of receipt thereof.

 

ARTICLE 12
DUTIES, TAXES AND OTHER GOVERNMENTAL CHARGES

 

Notwithstanding Section 4.2, Customer shall be responsible for and pay, or cause
to be paid, all Taxes that may be imposed or levied on Customer’s Inventory
(including receipt or redelivery thereof) and the LNG Vessels and sales and use
taxes that may be imposed on the Services or on SABINE for providing the
Services to Customer.   Customer shall reimburse and hold harmless

 

41

--------------------------------------------------------------------------------


 

SABINE for any such Taxes that may be required by law to be remitted by SABINE
and shall pay such additional amount (including Taxes and corresponding interest
at the Base Rate) as is necessary to ensure receipt by SABINE of the full
amounts otherwise due to it under this Agreement.  Notwithstanding the
foregoing, neither Party shall be responsible for Taxes on the capital, revenue
or income derived by the other Party.  If any Governmental Authority requires
Customer or SABINE to remit Taxes for which the other Party is responsible, the
Party responsible for such Taxes shall promptly reimburse the other Party for
such Taxes.  Any Party entitled to an exemption from any such Taxes or charges
shall furnish the other Party any necessary documentation thereof.

 

ARTICLE 13
INSURANCE

 

13.1                        SABINE’s Insurance

 

SABINE shall be responsible for obtaining and maintaining insurance for the
Sabine Pass Facility to the extent required by applicable law; and additional
insurance, as is reasonably necessary and available on reasonable commercial
terms, against such other risks and at such levels as a Reasonable and Prudent
Operator of a shared use LNG receiving and regasification terminal would
obtain.  SABINE shall obtain such insurance from a reputable insurer (or
insurers) reasonably believed to have adequate financial reserves.  SABINE shall
exercise its best efforts to collect any amount due to SABINE under such
insurance policies.  Any insurance policy required pursuant to this Section 13.1
shall contain a standard waiver of subrogation endorsement and shall name
Customer as an additional insured (except for Workman’s Compensation insurance)
to the extent of the liabilities assumed by SABINE under this Agreement.  In the
event of a casualty that destroys or materially impairs the Sabine Pass
Facility, SABINE, upon consent of Lenders, shall be required to utilize such
insurance proceeds to cause the facility to be rebuilt or repaired as quickly as
commercially practicable.  Upon request of Customer, SABINE shall provide to
Customer satisfactory evidence that the insurance required pursuant to this
Section 13.1 is in effect. In any event SABINE shall be required to obtain the
following insurance coverages:

 

(a)                                  Commercial General Liability Insurance /
Marine Terminal Operator’s Liability Insurance;

 

(b)                                 Workers’ Compensation / Employer’s
Liability;

 

(c)                                  All-Risk Property Insurance; and

 

(d)                                 Wharfingers Liability Insurance.

 

In addition, during construction of the Sabine Pass Facility, SABINE shall cause
the contractor under the engineering, procurement and construction contract to
carry an appropriate level of insurance, including Construction All-Risk
Insurance.

 

42

--------------------------------------------------------------------------------


 

13.2                        Customer’s Insurance

 

(a)                                  Loss of Product Insurance.  Customer
acknowledges that SABINE shall not at any time be responsible for securing or
maintaining loss of product insurance covering the risk of loss of Customer’s
Inventory and that Customer shall be responsible for insuring against such
risk.  If Customer elects to obtain loss of product insurance that insures the
physical damage or loss of Customer’s Inventory, SABINE shall, upon request of
Customer, provide Customer all documents and information reasonably necessary to
enable Customer to obtain such loss of product insurance.

 

(b)                                 LNG Vessel Insurance.  Customer shall ensure
that insurances are procured and maintained for each LNG Vessel in accordance
with the following provisions.  In all cases, such insurance shall establish
insurance coverages consistent with insurances to the standards which a ship
owner operating reputable LNG vessels, as a Reasonable and Prudent Operator,
should observe in insuring LNG vessels of similar type, size, age and trade as
such LNG Vessel.  In this regard:

 

(I)                         HULL AND MACHINERY INSURANCE SHALL BE PLACED AND
MAINTAINED WITH REPUTABLE MARINE UNDERWRITERS; AND

 

(II)                      PROTECTION & INDEMNITY INSURANCE (“P&I INSURANCE”)
SHALL BE PLACED AND MAINTAINED AS AN UNLIMITED ENTRY, IF SUCH ENTRY IS
AVAILABLE, WITH AND SUBJECT TO AND ON THE BASIS OF THE RULES OF ANY OF THE
REPUTABLE P&I INSURANCE ASSOCIATIONS EXPERIENCED IN PROVIDING P&I INSURANCE FOR
LNG VESSELS.

 

(c)                                  Evidence of Insurance.  Prior to the
commencement of deliveries to the Sabine Pass Facility and thereafter at least
once each Contract Year, Customer shall furnish the following evidence of
insurance to SABINE in relation to each LNG Vessel: cover notes, certificates of
entry, the latest rules of the particular provider, and detailed written
information concerning all required insurance policies.  These policies shall
provide SABINE with thirty (30) days prior written notice of any cancellation,
material change or alteration in coverage.  These policies shall also contain a
waiver of subrogation clause and name SABINE as an additional insured.  The
receipt of such information shall not impose any obligation on SABINE.

 

13.3                        Port Liability Agreement

 

Notwithstanding any other provision of this Agreement and any rights that a
Transporter may have under applicable law, each of SABINE and Customer agree to
the Port Liability Agreement set forth in Exhibit B in relation to Liabilities
for incidents involving an LNG Vessel occurring at the Sabine Pass Facility. 
SABINE shall cause each Other Customer to agree to the Port Liability Agreement
or to indemnify SABINE in relation to Liabilities for incidents involving an LNG
Vessel occurring at the Sabine Pass Facility.  Customer shall cause Transporter
to execute the Port Liability Agreement substantially in the form set forth on
Exhibit B prior to Transporter’s LNG Vessel’s arrival at the Sabine

 

43

--------------------------------------------------------------------------------


 

Pass Facility.  In the event a Transporter fails to execute such Port Liability
Agreement, Customer shall indemnify and hold SABINE harmless from any
Liabilities incurred by SABINE arising from such failure.

 

ARTICLE 14
LIABILITIES

 


14.1                        LIMITATION OF LIABILITY OF SABINE


 

In no case shall the liability of SABINE to Customer arising out of, relating
to, or connected with an Event under this Agreement exceed three (3) times the
Reservation Fee; provided, however, that the foregoing limitation shall not
apply to Liabilities caused by the Gross Negligence/Willful Misconduct of
SABINE.

 

For purposes of this Section 14.1, an “Event” means any occurrence or series of
occurrences having the same origin, and “Gross Negligence/Willful Misconduct”
means any act or failure to act (whether sole, joint or concurrent) by SABINE
which was intended to cause, or which was in reckless disregard of or wanton
indifference to, harmful consequences SABINE knew, or should have known, such
act or failure would have on the safety or property of another Person.

 

SABINE acknowledges that Customer has informed it that Customer intends to make
significant investments in upstream liquefaction facilities and enter into
long-term contracts in reliance of SABINE’s performance of this Agreement, and
SABINE acknowledges that as a result of the application of the liability
limitation set forth in the first paragraph of this Section 14.1, the damages
available pursuant to this Agreement to compensate Customer for a material
breach of this Agreement may not provide the Customer with an adequate remedy.
Accordingly, SABINE agrees that it will not oppose the granting of specific
performance or other temporary or permanent injunctive relief in Customer’s
favor in the event of a material breach of this Agreement (including
anticipatory repudiation) by SABINE for which Customer will not be adequately
compensated by the award of damages as a result of the application of the
liability limitation set forth in the first paragraph of this Section 14.1.

 


14.2                        CONSEQUENTIAL LOSS OR DAMAGE


 

Notwithstanding any other provision of this Agreement to the contrary, no Party
shall be liable to the other Party for or in respect of:

 


(A)                                  ANY CONSEQUENTIAL LOSS OR DAMAGE, INCLUDING
LOSS OF PROFITS OR BUSINESS INTERRUPTION; OR


 


(B)                                 ANY SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES


 

suffered or incurred by the other Party or any Person resulting from breach of
or failure to perform this Agreement or the breach of any representation or
warranty hereunder, whether express or implied, and whether such damages are
claimed under breach of

 

44

--------------------------------------------------------------------------------


 

warranty, breach of contract, tort, or other theory or cause of action at law or
in equity, except to the extent such damages have been awarded to a third party
and are subject to allocation between or among the parties to the Dispute.  For
purposes of this Agreement, any amounts payable by Customer to its Gas
purchasers or Gas suppliers for replacement Gas or other similar Liabilities
shall be deemed to be a consequential loss or damage.

 


14.3                        PARTIES’ LIABILITY


 

Customer’s sole recourse and remedy under this Agreement for a breach hereof or
a default hereunder shall be against SABINE and its assets.  Except as otherwise
provided herein, and pursuant to the terms of the Guarantee, SABINE’s sole
recourse and remedy under this Agreement shall be against Customer and its
assets for a breach hereof or a default hereunder.  In the event of a breach of
this Agreement, the non-breaching Party shall exercise commercially reasonable
efforts to mitigate its damages resulting therefrom.

 


ARTICLE 15
FORCE MAJEURE


 


15.1                        EVENTS OF FORCE MAJEURE


 

Neither Party shall be liable to the other for any delay or failure in
performance hereunder if and to the extent such delay or failure is a result of
Force Majeure.  Subject to the provisions of this Article 15, the term “Force
Majeure” shall mean any cause not within the control of the Party claiming
suspension, and which by the exercise of due diligence, such Party has been
unable to prevent or overcome, including without limitation (to the extent
consistent with the foregoing) acts of God, the government, or a public enemy:
strikes, lockout, or other industrial disturbances; wars, blockades or civil
disturbances of any kind; epidemics, Adverse Weather Conditions, fires,
explosions, arrests and restraints of governments or people; freezing of,
breakage or accident to, or the necessity for making repairs or alterations to
tanks, machinery or lines of pipe, and unplanned outages of the Sabine Pass
Facility.  Nothing in this Article 15 shall be construed to require a Party to
observe a higher standard of conduct than that required of a Reasonable and
Prudent Operator as a condition to claiming the existence of Force Majeure.

 


15.2                        LIMITATION ON SCOPE OF FORCE MAJEURE FOR CUSTOMER


 

Notwithstanding Section 15.1 of this Agreement, no Force Majeure shall relieve,
suspend, or otherwise excuse Customer from performing any obligation to
indemnify, reimburse, hold harmless or otherwise pay SABINE under this
Agreement, including the obligations set forth in Clauses C and D, Sections 3.4,
7.3, 8.9, 9.2, 9.5, 10.2 and Article 4, Article 11, Article 12 and Article 20.

 

45

--------------------------------------------------------------------------------


 


15.3                        NOTICE


 

A Force Majeure event shall take effect at the moment such an event or
circumstance occurs.  Upon the occurrence of a Force Majeure event that
prevents, interferes with or delays the performance by SABINE or Customer, in
whole or in part, of any of its obligations hereunder, the Party affected shall
give notice thereof to the other Party describing such event and stating the
obligations the performance of which are affected (either in the original or in
supplemental notices) and stating, as applicable:

 


(A)                                  THE ESTIMATED PERIOD DURING WHICH
PERFORMANCE MAY BE PREVENTED, INTERFERED WITH OR DELAYED, INCLUDING, TO THE
EXTENT KNOWN OR ASCERTAINABLE, THE ESTIMATED EXTENT OF SUCH REDUCTION IN
PERFORMANCE;


 


(B)                                 THE PARTICULARS OF THE PROGRAM TO BE
IMPLEMENTED TO RESUME NORMAL PERFORMANCE HEREUNDER;


 


(C)                                  THE ANTICIPATED PORTION OF THE SERVICES
QUANTITY FOR A CONTRACT YEAR THAT WILL NOT BE MADE AVAILABLE OR RECEIVED, AS THE
CASE MAY BE, BY REASON OF FORCE MAJEURE; AND


 


(D)                                 WHERE SECTION 15.7 APPLIES, THE QUANTITY OF
SERVICES THAT SABINE REASONABLY EXPECTS TO ALLOCATE TO CUSTOMER.


 

Such notices shall thereafter be updated at least monthly during the period of
such claimed Force Majeure specifying the actions being taken to remedy the
circumstances causing such Force Majeure.

 


15.4                        MEASURES


 

In order to resume normal performance of this Agreement within the shortest time
practicable, the Party affected by the Force Majeure shall take all measures to
this end which are commercially reasonable under the circumstances, taking into
account the consequences resulting from such event of Force Majeure.  Prior to
resumption of normal performance, the Parties shall continue to perform their
obligations under this Agreement to the extent not excused by such event of
Force Majeure.

 


15.5                        NO EXTENSION OF TERM


 

The Term shall not be extended as a result of or by the duration of an event of
Force Majeure.


 


15.6                        SETTLEMENT OF INDUSTRIAL DISTURBANCES


 

Settlement of strikes, lockouts, or other industrial disturbances shall be
entirely within the discretion of the Party experiencing such situations, and
nothing herein shall require such Party to settle industrial disputes by
yielding to demands made on it when it considers such action inadvisable.

 

46

--------------------------------------------------------------------------------


 


15.7                        ALLOCATION OF SERVICES


 

If, as a result of an event of Force Majeure, SABINE is unable to meet its
contractual obligations to Customer and any Other Customers under LNG terminal
use agreements, SABINE shall allocate the available capability of the Sabine
Pass Facility to perform activities similar to the Services to Customer and
Other Customers in a reasonable manner based on the ratio that the Maximum LNG
Reception Quantity bears to the Aggregate Contracted Capacity for the remainder
of such Contract Year.

 


15.8                        TERMINATION


 

Customer may terminate this Agreement if SABINE has declared Force Majeure with
respect to a period that is either projected by SABINE to extend for eighteen
(18) months or has in fact extended eighteen (18) months.

 


ARTICLE 16
CURTAILMENT OF SERVICES
OR TEMPORARY DISCONTINUATION OF SERVICES


 


16.1                        SCHEDULED CURTAILMENT OR TEMPORARY DISCONTINUATION
OF SERVICES


 


TO THE EXTENT THAT SABINE HAS NOTIFIED CUSTOMER UNDER SECTION 5.1(A) IN
CONNECTION WITH THE PREPARATION OF THE ANNUAL DELIVERY PROGRAM OF MAINTENANCE TO
OR MODIFICATION OF THE SABINE PASS FACILITY, SABINE SHALL, IN ADDITION TO THE
RIGHTS SET FORTH IN SECTION 16.2, HAVE THE RIGHT DURING ANY CONTRACT YEAR TO
CURTAIL OR TEMPORARILY DISCONTINUE THE SERVICES, IN WHOLE OR IN PART DUE TO SUCH
MAINTENANCE OR MODIFICATION.  DURING THE PERIOD OF SUCH CURTAILMENT OR TEMPORARY
DISCONTINUATION OF SERVICES, SABINE SHALL, FROM TIME TO TIME, USE REASONABLE
EFFORTS TO UPDATE CUSTOMER ON THE EXPECTED PROGRESS TOWARDS COMPLETING THE
MAINTENANCE OR MODIFICATION, WHICHEVER APPLICABLE.  FOR PURPOSES OF THIS SECTION
16.1, A CURTAILMENT OF OR TEMPORARY DISCONTINUATION OF SERVICES SHALL MEAN ANY
CURTAILMENT OR TEMPORARY DISCONTINUATION LASTING NO MORE THAN THREE (3)
CONSECUTIVE DAYS.  NOTWITHSTANDING THE FOREGOING, SABINE AGREES THAT, FOR
PURPOSES OF THIS SECTION 16.1, NEITHER A CURTAILMENT NOR A TEMPORARY
DISCONTINUATION OF SERVICES PURSUANT TO THIS SECTION 16.1 SHALL REDUCE SABINE’S
OBLIGATIONS TO PROVIDE SERVICES FOR CUSTOMER’S LNG IN A QUANTITY UP TO THE
MAXIMUM LNG RECEPTION QUANTITY.


 


16.2                        UNSCHEDULED CURTAILMENT OR TEMPORARY DISCONTINUATION
OF SERVICES


 


SABINE SHALL HAVE THE RIGHT TO CURTAIL OR TEMPORARILY DISCONTINUE THE SERVICES,
IN WHOLE OR IN PART, AT ANY TIME IN ORDER TO: (A) REPAIR THE SABINE PASS
FACILITY; OR (B) PROTECT PERSONS AND PROPERTY, INCLUDING THE SABINE PASS
FACILITY, FROM HARM OR DAMAGE DUE TO OPERATIONAL OR SAFETY CONDITIONS.  SABINE
SHALL USE REASONABLE ENDEAVORS TO PROVIDE CUSTOMER SUCH NOTICE OF CURTAILMENT OR
TEMPORARY DISCONTINUATION AS IS REASONABLE UNDER THE CIRCUMSTANCES, AND SUCH
NOTICE MAY BE ISSUED FOR A SPECIFIC PERIOD OF TIME OR UNTIL FURTHER NOTICE IS
GIVEN.  IF, AS A RESULT OF ANY UNSCHEDULED CURTAILMENT OR TEMPORARY
DISCONTINUATION OF SERVICES PURSUANT TO THIS SECTION 16.2, SABINE IS UNABLE TO
MEET ITS CONTRACTUAL OBLIGATIONS TO CUSTOMER AND ANY OTHER CUSTOMERS UNDER LNG
TERMINAL USE AGREEMENTS, SABINE SHALL ALLOCATE THE AVAILABLE CAPABILITY OF THE
SABINE PASS FACILITY TO


 

47

--------------------------------------------------------------------------------


 


PERFORM ACTIVITIES SIMILAR TO THE SERVICES TO CUSTOMER AND OTHER CUSTOMERS IN A
REASONABLE MANNER BASED ON THE RATIO THAT THE MAXIMUM LNG RECEPTION QUANTITY
BEARS TO THE AGGREGATE CONTRACTED CAPACITY FOR THE REMAINDER OF SUCH CONTRACT
YEAR.  IF A CURTAILMENT OR TEMPORARY DISCONTINUATION OF SERVICES OCCURS UNDER
THIS SECTION 16.2, SABINE MAY DIRECT CUSTOMER TO ADJUST RECEIPTS OF LNG AND
DELIVERIES OF CUSTOMER’S INVENTORY AS THE CASE MAY BE; PROVIDED THAT SABINE
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO IMPLEMENT SUCH CURTAILMENT OR
DISCONTINUANCE OF SERVICES AMONG CUSTOMER AND OTHER CUSTOMERS AS EQUITABLY AS
REASONABLY PRACTICABLE UNDER THE CIRCUMSTANCES.  NOTWITHSTANDING THE FOREGOING,
SABINE SHALL HAVE NO RESPONSIBILITY TO INFORM TRANSPORTERS, LNG VESSELS,
DOWNSTREAM PIPELINES, LNG SUPPLIERS, OR ANY OTHER PERSONS INVOLVED IN THE
TRANSACTION AS TO SUCH CURTAILMENT OR TEMPORARY DISCONTINUATION OF SERVICES.


 


ARTICLE 17
ASSIGNMENT


 


17.1                        RESTRICTIONS ON ASSIGNMENT


 


(A)                                  CONSENT OF OTHER PARTY REQUIRED.  EXCEPT AS
OTHERWISE PROVIDED IN THIS ARTICLE 17, NEITHER THIS AGREEMENT NOR ANY RIGHTS OR
OBLIGATIONS HEREUNDER MAY BE ASSIGNED BY ANY PARTY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


 


(B)                                 OBLIGATION OF ASSIGNEE.  IF CONSENT IS
GRANTED PURSUANT TO SECTION 17.1(A) OR IN THE CASE OF AN ASSIGNMENT PERMITTED
UNDER SECTION 17.2 (OTHER THAN SECTION 17.2(C), THE ASSIGNEE TO SUCH ASSIGNMENT
MUST, AS A CONDITION TO SUCH ASSIGNMENT, DELIVER TO THE NON-ASSIGNING PARTY ITS
WRITTEN UNDERTAKING TO BE BOUND BY AND PERFORM ALL OBLIGATIONS OF THE ASSIGNOR
UNDER THIS AGREEMENT.


 


17.2                        PERMITTED ASSIGNMENTS


 


(A)                                  AFFILIATES OF SABINE.  NOTWITHSTANDING THE
PROVISIONS OF SECTION 17.1, SABINE MAY FREELY ASSIGN ALL OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT TO AN AFFILIATE, UPON NOTICE TO, BUT WITHOUT
REQUIRING THE CONSENT OF, CUSTOMER.


 


(B)                                 AFFILIATES OF CUSTOMER.  NOTWITHSTANDING THE
PROVISIONS OF SECTION 17.1, CUSTOMER MAY FREELY ASSIGN ALL OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT TO AN AFFILIATE UPON NOTICE TO, BUT WITHOUT
REQUIRING THE CONSENT OF, SABINE.  GUARANTOR SHALL AGREE IN WRITING THAT THE
GUARANTEE EXTENDS TO ALL OF THE OBLIGATIONS ASSIGNED PURSUANT TO THIS SECTION
17.2(B).


 


(C)                                  FINANCING.  NOTWITHSTANDING THE PROVISIONS
OF SECTION 17.1, SABINE SHALL BE ENTITLED TO ASSIGN, MORTGAGE, OR PLEDGE ALL OR
ANY OF ITS RIGHTS, INTERESTS, AND BENEFITS HEREUNDER TO SECURE PAYMENT OF ANY
INDEBTEDNESS INCURRED OR TO BE INCURRED IN CONNECTION WITH THE CONSTRUCTION AND
TERM FINANCING OF THE SABINE PASS FACILITY.  IN CONNECTION WITH SABINE’S EFFORTS
TO FINANCE THE CONSTRUCTION OF THE SABINE PASS FACILITY, IF REQUIRED BY THE
LENDERS, CUSTOMER AGREES TO EXECUTE IN

 

48

--------------------------------------------------------------------------------


 


FAVOR OF SUCH LENDERS A DOCUMENT IN THE FORM OF THE LENDERS CONSENT AND
AGREEMENT APPENDED HERETO AS EXHIBIT D. 


 


(D)                                 PARTIAL ASSIGNMENTS.  CUSTOMER MAY ASSIGN A
PORTION OF THE SERVICES IT IS ENTITLED TO HEREUNDER (A “PARTIAL ASSIGNMENT”) FOR
ANY PERIOD OF TIME UP TO AND INCLUDING THE REMAINDER OF THE TERM, OR ALL OF ITS
ENTITLEMENTS FOR A PERIOD OF TIME THAT IS LESS THAN THE REMAINING TERM, UPON
NOTICE BUT WITHOUT THE PRIOR CONSENT OF SABINE, TO ONE OR MORE ASSIGNEES,
PROVIDED THAT THE GUARANTEE, EXTENDING TO ALL OBLIGATIONS ASSIGNED PURSUANT TO
THE PARTIAL ASSIGNMENT CONTINUES TO REMAIN IN FULL FORCE AND EFFECT SUCH THAT
THE GUARANTEE OF CUSTOMER’S OBLIGATIONS UNDER THIS AGREEMENT IN FAVOR OF SABINE
IS NOT ADVERSELY AFFECTED BY SUCH ASSIGNMENT; AND:


 

(I)                         THE ASSIGNEES DELIVER TO SABINE THE WRITTEN
UNDERTAKING REQUIRED BY SECTION 17.1(B);

 

(II)                      CUSTOMER AND ALL ASSIGNEES DESIGNATE ONE OF THEM, OR A
THIRD PARTY, ON BEHALF OF CUSTOMER AND ALL ASSIGNEES TO ACT AS SCHEDULING
REPRESENTATIVE AND FOR PURPOSES OF GIVING AND RECEIVING ALL NOTICES, STATEMENTS
AND OTHER COMMUNICATIONS FROM OR TO CUSTOMER AND EXERCISING ALL RIGHTS OF
CUSTOMER UNDER THIS AGREEMENT (INCLUDING ALL RIGHTS UNDER CLAUSE A, SECTIONS
2.3, 3.5, 8.2, 10.2, 11.3, 18.1, 20.1, AND 20.2) JOINTLY, WITHOUT DELAY OR
HINDRANCE TO EACH PARTY’S PERFORMANCE OF THIS AGREEMENT; AND

 

(III)                   NO PARTIAL ASSIGNMENT SHALL REDUCE THE RESPONSIBILITY OF
CUSTOMER OR SABINE IN RESPECT OF THE SERVICES OR INCREASE SABINE’S
RESPONSIBILITIES TO CUSTOMER AND THE ASSIGNEES UNDER THIS AGREEMENT.  CUSTOMER
SHALL REMAIN LIABLE FOR ALL PAYMENTS DUE UNDER THIS AGREEMENT AND SABINE SHALL
CONTINUE TO SEND ALL STATEMENTS REQUIRED UNDER ARTICLE 11 TO CUSTOMER.  CUSTOMER
SHALL INDEMNIFY AND HOLD SABINE HARMLESS FROM ANY LIABILITIES INCURRED BY SABINE
ARISING FROM A FAILURE BY CUSTOMER AND ALL ASSIGNEES TO DESIGNATE A SCHEDULING
REPRESENTATIVE UNDER SECTION 17.2(D)(II) ABOVE.

 


17.3                        ASSIGNMENT AS NOVATION


 


(A)                                  EXCEPT AS PROVIDED IN SECTION 17.2(B), AN
ASSIGNMENT UNDER THIS ARTICLE 17 OF ALL, BUT NOT LESS THAN ALL, OF CUSTOMER’S OR
SABINE’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT FOR THE REMAINING TERM OF
THE AGREEMENT SHALL NOT SERVE AS A NOVATION OF THIS AGREEMENT UNLESS AND UNTIL,
BUT SHALL SERVE AS A NOVATION IF:


 

(I)                                     THE ASSIGNEE DELIVERS TO THE
NON-ASSIGNING PARTY ITS WRITTEN UNDERTAKING TO BE BOUND BY AND PERFORM ALL
OBLIGATIONS OF THE ASSIGNOR (INCLUDING THE ASSUMPTION OF ALL LIABILITIES OF THE
ASSIGNOR FROM THE EFFECTIVE DATE THROUGH THE DATE OF SUCH ASSIGNMENT) UNDER THIS
AGREEMENT, AS IF IT WERE THE ASSIGNOR; AND

 

(II)                                  IN THE CASE OF CUSTOMER, ASSIGNEE HAVING
DEMONSTRATED TO SABINE THAT ITS CREDITWORTHINESS (INCLUDING CREDIT SUPPORT FROM
AN IRREVOCABLE LETTER OF CREDIT, A PARENT GUARANTEE OR OTHER SECURITY) AT THE
TIME OF THE ASSIGNMENT IS THE SAME OR BETTER THAN THE CREDITWORTHINESS OF
GUARANTOR OR SUCH CREDITWORTHINESS AND/OR ASSIGNEE ARE OTHERWISE REASONABLY
ACCEPTABLE TO

 

49

--------------------------------------------------------------------------------


 

SABINE.  FOR THE PURPOSES OF THE PRECEDING SENTENCE, THE CREDITWORTHINESS AT THE
TIME OF THE ASSIGNMENT OF THE PROPOSED ASSIGNEE SHALL BE DEEMED ACCEPTABLE TO
SABINE IF: (I) THE CREDIT RATING OF SUCH ASSIGNEE IS AT SUCH TIME EQUIVALENT TO
OR BETTER THAN NO LESS THAN TWO OF THE FOLLOWING THREE RATINGS:  “A3” BY MOODY’S
INVESTOR SERVICE, “A-” BY STANDARD AND POOR’S AND “A-” BY FITCH RATINGS; AND
(II) THE MINIMUM MARKET CAPITALIZATION OF SUCH ASSIGNEE IS THREE BILLION FIVE
HUNDRED MILLION U.S. DOLLARS ($3,500,000,000); OR

 

(III)                               IN THE CASE OF SABINE, ASSIGNEE HAVING
DEMONSTRATED TO CUSTOMER THAT:

 

A.                                       ITS CREDITWORTHINESS AT THE TIME OF THE
ASSIGNMENT IS THE SAME OR BETTER THAN THE CREDITWORTHINESS OF SABINE; AND

 

B.                                      IT HAS SUCCEEDED TO SUBSTANTIALLY ALL OF
THE ASSETS COMPRISING THE SABINE PASS FACILITY AND IS WILLING AND ABLE TO MAKE
AVAILABLE THE SERVICES TO CUSTOMER.

 


(B)                                 IN THE EVENT OF A NOVATION, THE ASSIGNEE
SHALL BE DEEMED TO BE A PARTY TO THIS AGREEMENT FOR ALL PURPOSES WITH RESPECT TO
RIGHTS AND OBLIGATIONS PERTAINING TO OPERATIONS HEREUNDER FROM AND AFTER THE
EFFECTIVE DATE OF THE ASSIGNMENT AND THE ASSIGNOR SHALL BE RELIEVED OF ALL
RIGHTS AND OBLIGATIONS HEREUNDER FROM AND AFTER THE EFFECTIVE DATE OF THE
ASSIGNMENT.


 


ARTICLE 18
TERMINATION


 


18.1                        EARLY TERMINATION EVENTS


 


(A)                                  TERMINATION BY CUSTOMER.  CUSTOMER MAY
TERMINATE THIS AGREEMENT PURSUANT TO THE OTHER PROVISIONS OF THIS ARTICLE 18,
IF:


 

(I)                                     SABINE HAS DECLARED FORCE MAJEURE WITH
RESPECT TO A PERIOD THAT IS EITHER PROJECTED BY SABINE TO EXTEND FOR EIGHTEEN
(18) MONTHS OR HAS IN FACT EXTENDED EIGHTEEN (18) MONTHS;

 

(II)                                  FROM AND AFTER THE COMMERCIAL START DATE,
FOR REASONS NOT EXCUSED BY FORCE MAJEURE OR CUSTOMER’S ACTIONS:

 

A.                                       SABINE FAILED TO DELIVER TO THE
DELIVERY POINT AN AMOUNT AGGREGATING TO 141,380,925 MMBTUS OR MORE OF CUSTOMER’S
TOTAL GAS NOMINATIONS IN A TWELVE (12) MONTH PERIOD;

 

B.                                      SABINE HAS FAILED ENTIRELY TO RECEIVE
FOR CUSTOMER’S ACCOUNT AT LEAST TWELVE (12) CARGOES, NOMINATED BY CUSTOMER, OVER
A PERIOD OF NINETY (90) CONSECUTIVE DAYS; OR

 

C.                                       SABINE FAILED TO UNLOAD AT THE RECEIPT
POINT, OR HAS NOTIFIED CUSTOMER THAT IT WOULD BE UNABLE TO UNLOAD, THE AGGREGATE
OF THIRTY SEVEN (37) CARGOES OR MORE SCHEDULED IN THE CUSTOMER LNG RECEIPT
SCHEDULE FOR A TWELVE (12) MONTH PERIOD.

 

50

--------------------------------------------------------------------------------


 


(B)                                 TERMINATION BY SABINE.  SABINE MAY TERMINATE
THIS AGREEMENT PURSUANT TO THE OTHER PROVISIONS OF THIS ARTICLE 18 IF:


 

(I)                                     THE GUARANTEE CEASES TO BE IN FULL FORCE
AND EFFECT; OR

 

(II)                                  THE GUARANTOR OR CUSTOMER PASSES A
RESOLUTION, COMMENCES PROCEEDINGS OR HAS PROCEEDINGS COMMENCED AGAINST IT (WHICH
ARE NOT STAYED WITHIN SIXTY (60) DAYS OF SERVICE THEREOF ON GUARANTOR) IN THE
NATURE OF BANKRUPTCY OR REORGANIZATION RESULTING FROM INSOLVENCY OR FOR ITS
LIQUIDATION OF FOR THE APPOINTMENT OF A RECEIVER, TRUSTEE IN BANKRUPTCY OR
LIQUIDATOR OF ITS UNDERTAKING OR ASSETS.

 


(C)                                  NOTICE.  SABINE OR CUSTOMER, AS THE CASE
MAY BE, SHALL GIVE NOTICE OF ITS EXERCISE OF ANY TERMINATION RIGHT HEREUNDER TO
THE OTHER PARTY. 


 


(D)                                 CURE.  AT ANY TIME AFTER THE EXPIRATION OF A
PERIOD OF THIRTY (30) DAYS AFTER THE TERMINATING PARTY GIVES NOTICE OF
TERMINATION PURSUANT TO SECTION 18.1(C), SUCH PARTY MAY TERMINATE THIS AGREEMENT
WITH IMMEDIATE EFFECT BY GIVING NOTICE OF SUCH TERMINATION; PROVIDED, HOWEVER,
THAT THE TERMINATING PARTY MAY NOT TERMINATE THIS AGREEMENT IF THE CIRCUMSTANCES
GIVING RISE TO SUCH TERMINATION RIGHT HAVE BEEN FULLY REMEDIED OR HAVE CEASED TO
APPLY.


 


(E)                                  FINANCIAL REPORTING.  SABINE SHALL, FROM
THE COMMERCIAL START DATE, PROVIDE QUARTERLY UNAUDITED AND YEARLY AUDITED
FINANCIAL STATEMENTS TO CUSTOMER.


 


18.2                        OTHER TERMINATION PROVISIONS


 

                This Agreement is also subject to the termination provisions
provided in Section 11.6.

 


18.3                        CONSEQUENCES OF TERMINATION


 

                Termination of this Agreement under this Article 18 or any other
provision of this Agreement shall be without prejudice to any other rights and
remedies of either Party arising hereunder or by law or otherwise which arose or
accrued prior to or as a result of such termination or by reason of default of
either Party, provided; however, that in no event shall Customer be entitled to
recover damages or pursue any other remedy against SABINE in relation to
Services which would have been performed by SABINE after the date of termination
by Customer.

 


ARTICLE 19
APPLICABLE LAW


 

The substantive laws of the State of New York, United States of America,
exclusive of any conflicts of laws principles that could require the application
of any other law, shall govern this Agreement for all purposes, including the
resolution of all Disputes between or among the Parties.

 

51

--------------------------------------------------------------------------------


 


ARTICLE 20
DISPUTE RESOLUTION


 


20.1                        DISPUTE RESOLUTION


 


(A)                                  ARBITRATION.  ANY DISPUTE (OTHER THAN A
DISPUTE REGARDING MEASUREMENT UNDER ANNEX I OR ANNEX II) SHALL BE EXCLUSIVELY
AND DEFINITIVELY RESOLVED THROUGH FINAL AND BINDING ARBITRATION, IT BEING THE
INTENTION OF THE PARTIES THAT THIS IS A BROAD FORM ARBITRATION AGREEMENT
DESIGNED TO ENCOMPASS ALL POSSIBLE DISPUTES.


 


(B)                                 RULES.  THE ARBITRATION SHALL BE CONDUCTED
IN ACCORDANCE WITH THE INTERNATIONAL ARBITRATION RULES (THE “RULES”) OF THE
AMERICAN ARBITRATION ASSOCIATION (“AAA”) (AS THEN IN EFFECT).


 


(C)                                  NUMBER OF ARBITRATORS.  THE ARBITRAL
TRIBUNAL (“TRIBUNAL”) SHALL CONSIST OF  THREE (3) ARBITRATORS, WHO SHALL
ENDEAVOR TO COMPLETE THE FINAL HEARING IN THE ARBITRATION WITHIN SIX (6) MONTHS
AFTER THE APPOINTMENT OF THE LAST ARBITRATOR. 


 


(D)                                 METHOD OF APPOINTMENT OF THE ARBITRATORS. 
IF THERE ARE ONLY TWO (2) PARTIES TO THE DISPUTE, THEN EACH PARTY TO THE DISPUTE
SHALL APPOINT ONE (1) ARBITRATOR WITHIN THIRTY (30) DAYS OF THE FILING OF THE
ARBITRATION, AND THE TWO ARBITRATORS SO APPOINTED SHALL SELECT THE PRESIDING
ARBITRATOR WITHIN THIRTY (30) DAYS AFTER THE LATTER OF THE TWO ARBITRATORS HAS
BEEN APPOINTED BY THE PARTIES TO THE DISPUTE.  IF A PARTY TO THE DISPUTE FAILS
TO APPOINT ITS PARTY-APPOINTED ARBITRATOR OR IF THE TWO PARTY-APPOINTED
ARBITRATORS CANNOT REACH AN AGREEMENT ON THE PRESIDING ARBITRATOR WITHIN THE
APPLICABLE TIME PERIOD, THEN THE AAA SHALL SERVE AS THE APPOINTING AUTHORITY AND
SHALL APPOINT THE REMAINDER OF THE THREE ARBITRATORS NOT YET APPOINTED.  IF THE
ARBITRATION IS TO BE CONDUCTED BY THREE ARBITRATORS AND THERE ARE MORE THAN TWO
PARTIES TO THE DISPUTE, THEN WITHIN THIRTY (30) DAYS OF THE FILING OF THE
ARBITRATION, ALL CLAIMANTS SHALL JOINTLY APPOINT ONE ARBITRATOR AND ALL
RESPONDENTS SHALL JOINTLY APPOINT ONE ARBITRATOR, AND THE TWO ARBITRATORS SO
APPOINTED SHALL SELECT THE PRESIDING ARBITRATOR WITHIN THIRTY (30) DAYS AFTER
THE LATTER OF THE TWO ARBITRATORS HAS BEEN APPOINTED BY THE PARTIES TO THE
DISPUTE.  FOR THE PURPOSES OF APPOINTING ARBITRATORS UNDER THIS ARTICLE 20, (A)
CUSTOMER, GUARANTOR AND ALL PERSONS WHOSE INTEREST IN THIS AGREEMENT DERIVES
FROM THEM SHALL BE CONSIDERED AS ONE PARTY; AND (B) SABINE AND ALL PERSONS WHOSE
INTEREST IN THIS AGREEMENT DERIVES FROM SABINE SHALL BE CONSIDERED AS ONE
PARTY.  IF EITHER ALL CLAIMANTS OR ALL RESPONDENTS FAIL TO MAKE A JOINT
APPOINTMENT OF AN ARBITRATOR, OR IF THE PARTY-APPOINTED ARBITRATORS CANNOT REACH
AN AGREEMENT ON THE PRESIDING ARBITRATOR WITHIN THE APPLICABLE TIME PERIOD, THEN
THE AAA AS THE APPOINTING AUTHORITY SHALL MAKE THE PRESCRIBED APPOINTMENT.   


 


(E)                                  CONSOLIDATION.  IF THE PARTIES INITIATE
MULTIPLE ARBITRATION PROCEEDINGS UNDER THIS AGREEMENT AND/OR UNDER THE
GUARANTEE, THE SUBJECT MATTERS OF WHICH ARE RELATED BY COMMON QUESTIONS OF LAW
OR FACT AND WHICH COULD RESULT IN CONFLICTING AWARDS OR OBLIGATIONS, THEN EITHER
PARTY MAY REQUEST PRIOR TO THE APPOINTMENT OF THE ARBITRATORS FOR SUCH MULTIPLE
OR SUBSEQUENT DISPUTES THAT ALL SUCH PROCEEDINGS BE CONSOLIDATED INTO A SINGLE
ARBITRAL PROCEEDING.  SUCH REQUEST SHALL BE DIRECTED TO THE AAA, WHICH SHALL
CONSOLIDATE APPROPRIATE PROCEEDINGS INTO A SINGLE

 

52

--------------------------------------------------------------------------------


 


PROCEEDING UNLESS CONSOLIDATION WOULD RESULT IN UNDUE DELAY FOR THE ARBITRATION
OF THE DISPUTES.


 


(F)            PLACE OF ARBITRATION.  UNLESS OTHERWISE AGREED BY ALL PARTIES TO
THE DISPUTE, THE PLACE OF ARBITRATION SHALL BE HOUSTON, TEXAS.


 


(G)           LANGUAGE.  THE ARBITRATION PROCEEDINGS SHALL BE CONDUCTED IN THE
ENGLISH LANGUAGE, AND THE ARBITRATORS SHALL BE FLUENT IN THE ENGLISH LANGUAGE.


 


(H)           ENTRY OF JUDGMENT.  THE AWARD OF THE ARBITRAL TRIBUNAL SHALL BE
FINAL AND BINDING.  JUDGMENT ON THE AWARD OF THE ARBITRAL TRIBUNAL MAY BE
ENTERED AND ENFORCED BY ANY COURT OF COMPETENT JURISDICTION.  THE PARTIES AGREE
THAT SERVICE OF PROCESS FOR ANY ACTION TO ENFORCE AN AWARD MAY BE ACCOMPLISHED
ACCORDING TO THE PROCEDURES OF ARTICLE 23, AS WELL AS ANY OTHER PROCEDURE
AUTHORIZED BY LAW.


 


(I)            NOTICE.  ALL NOTICES REQUIRED FOR ANY ARBITRATION PROCEEDING
SHALL BE DEEMED PROPERLY GIVEN IF GIVEN IN ACCORDANCE WITH ARTICLE 23.


 


(J)            QUALIFICATIONS AND CONDUCT OF THE ARBITRATORS.  ALL ARBITRATORS
SHALL BE AND REMAIN AT ALL TIMES WHOLLY IMPARTIAL, AND, ONCE APPOINTED, NO
ARBITRATOR SHALL HAVE ANY EX PARTE COMMUNICATIONS WITH ANY OF THE PARTIES TO THE
DISPUTE CONCERNING THE ARBITRATION OR THE UNDERLYING DISPUTE OTHER THAN
COMMUNICATIONS DIRECTLY CONCERNING THE SELECTION OF THE PRESIDING ARBITRATOR,
WHERE APPLICABLE.


 


(K)           INTERIM MEASURES.  IN ADDITION TO CUSTOMER’S RIGHTS UNDER SECTION
14.1, ANY PARTY TO THE DISPUTE MAY APPLY TO A COURT IN HARRIS COUNTY, TEXAS FOR
INTERIM MEASURES (I) PRIOR TO THE CONSTITUTION OF THE ARBITRAL TRIBUNAL (AND
THEREAFTER AS NECESSARY TO ENFORCE THE ARBITRAL TRIBUNAL’S RULINGS); OR (II) IN
THE ABSENCE OF THE JURISDICTION OF THE ARBITRAL TRIBUNAL TO RULE ON INTERIM
MEASURES IN A GIVEN JURISDICTION.  THE PARTIES AGREE THAT SEEKING AND OBTAINING
SUCH INTERIM MEASURES SHALL NOT WAIVE THE RIGHT TO ARBITRATION.  THE ARBITRATORS
(OR IN AN EMERGENCY THE PRESIDING ARBITRATOR ACTING ALONE IN THE EVENT ONE OR
MORE OF THE OTHER ARBITRATORS IS UNABLE TO BE INVOLVED IN A TIMELY FASHION) MAY
GRANT INTERIM MEASURES INCLUDING INJUNCTIONS, ATTACHMENTS AND CONSERVATION
ORDERS IN APPROPRIATE CIRCUMSTANCES, WHICH MEASURES MAY BE IMMEDIATELY ENFORCED
BY COURT ORDER.  HEARINGS ON REQUESTS FOR INTERIM MEASURES MAY BE HELD IN
PERSON, BY TELEPHONE, BY VIDEO CONFERENCE OR BY OTHER MEANS THAT PERMIT THE
PARTIES TO THE DISPUTE TO PRESENT EVIDENCE AND ARGUMENTS.


 


(L)            COSTS AND ATTORNEYS’ FEES.  THE ARBITRAL TRIBUNAL IS AUTHORIZED
TO AWARD COSTS OF THE ARBITRATION IN ITS AWARD, INCLUDING: (A) THE FEES AND
EXPENSES OF THE ARBITRATORS; (B) THE COSTS OF ASSISTANCE REQUIRED BY THE
TRIBUNAL, INCLUDING ITS EXPERTS; (C) THE FEES AND EXPENSES OF THE ADMINISTRATOR;
(D) THE REASONABLE COSTS FOR LEGAL REPRESENTATION OF A SUCCESSFUL PARTY; AND (E)
ANY SUCH COSTS INCURRED IN CONNECTION WITH AN APPLICATION FOR INTERIM OR
EMERGENCY RELIEF AND TO ALLOCATE THOSE COSTS BETWEEN THE PARTIES TO THE
DISPUTE.  THE COSTS OF THE ARBITRATION PROCEEDINGS, INCLUDING ATTORNEYS’ FEES,
SHALL BE BORNE IN THE MANNER DETERMINED BY THE ARBITRAL TRIBUNAL.


 


(M)          INTEREST.  THE AWARD SHALL INCLUDE PRE-AWARD AND POST-AWARD
INTEREST, AS DETERMINED BY THE ARBITRAL AWARD, FROM THE DATE OF ANY DEFAULT OR
OTHER BREACH OF

 

53

--------------------------------------------------------------------------------


 


THIS AGREEMENT UNTIL THE ARBITRAL AWARD IS PAID IN FULL.  INTEREST SHALL ACCRUE
AT THE BASE RATE.


 


(N)           CURRENCY OF AWARD.  THE ARBITRAL AWARD SHALL BE MADE AND PAYABLE
IN UNITED STATES DOLLARS, FREE OF ANY TAX OR OTHER DEDUCTION.


 


(O)           WAIVER OF CHALLENGE TO DECISION OR AWARD.  TO THE EXTENT PERMITTED
BY LAW, THE PARTIES HEREBY WAIVE ANY RIGHT TO APPEAL FROM OR CHALLENGE ANY
ARBITRAL DECISION OR AWARD, OR TO OPPOSE ENFORCEMENT OF ANY SUCH DECISION OR
AWARD BEFORE A COURT OR ANY GOVERNMENTAL AUTHORITY, EXCEPT WITH RESPECT TO THE
LIMITED GROUNDS FOR MODIFICATION OR NON-ENFORCEMENT PROVIDED BY ANY APPLICABLE
ARBITRATION STATUTE OR TREATY.


 


(P)           CONFIDENTIALITY.  ANY ARBITRATION OR EXPERT DETERMINATION RELATING
TO A DISPUTE (INCLUDING A SETTLEMENT RESULTING FROM AN ARBITRAL AWARD, DOCUMENTS
EXCHANGED OR PRODUCED DURING AN ARBITRATION PROCEEDING, AND MEMORIALS, BRIEFS OR
OTHER DOCUMENTS PREPARED FOR THE ARBITRATION) SHALL BE CONFIDENTIAL AND MAY NOT
BE DISCLOSED BY THE PARTIES, THEIR EMPLOYEES, OFFICERS, DIRECTORS, COUNSEL,
CONSULTANTS, AND EXPERT WITNESSES, EXCEPT (IN ACCORDANCE WITH ARTICLE 21) TO THE
EXTENT NECESSARY TO ENFORCE THIS SECTION 20.1 OR ANY ARBITRATION AWARD, TO
ENFORCE OTHER RIGHTS OF A PARTY TO THE DISPUTE, OR AS REQUIRED BY LAW; PROVIDED,
HOWEVER, THAT BREACH OF THIS CONFIDENTIALITY PROVISION SHALL NOT VOID ANY
SETTLEMENT, EXPERT DETERMINATION OR AWARD.


 


20.2        EXPERT DETERMINATION


 


(A)           GENERAL.  IN THE EVENT OF ANY DISAGREEMENT BETWEEN THE PARTIES
REGARDING A MEASUREMENT UNDER ANNEX I OR ANNEX II (A “MEASUREMENT DISPUTE”), THE
PARTIES HEREBY AGREE THAT SUCH MEASUREMENT DISPUTE SHALL BE RESOLVED BY AN
EXPERT SELECTED AS PROVIDED IN THIS SECTION 20.2.  THE EXPERT IS NOT AN
ARBITRATOR OF THE MEASUREMENT DISPUTE AND SHALL NOT BE DEEMED TO BE ACTING IN AN
ARBITRAL CAPACITY.  THE PARTY DESIRING AN EXPERT DETERMINATION SHALL GIVE THE
OTHER PARTY TO THE MEASUREMENT DISPUTE NOTICE OF THE REQUEST FOR SUCH
DETERMINATION.  IF THE PARTIES TO THE MEASUREMENT DISPUTE ARE UNABLE TO AGREE
UPON AN EXPERT WITHIN TEN (10) DAYS AFTER RECEIPT OF THE NOTICE OF REQUEST FOR
AN EXPERT DETERMINATION, THEN, UPON THE REQUEST OF ANY OF THE PARTIES TO THE
MEASUREMENT DISPUTE, THE INTERNATIONAL CENTRE FOR EXPERTISE OF THE INTERNATIONAL
CHAMBER OF COMMERCE SHALL APPOINT SUCH EXPERT AND SHALL ADMINISTER SUCH EXPERT
DETERMINATION THROUGH THE ICC’S RULES FOR EXPERTISE.  THE EXPERT SHALL BE AND
REMAIN AT ALL TIMES WHOLLY IMPARTIAL, AND, ONCE APPOINTED, THE EXPERT SHALL HAVE
NO EX PARTE COMMUNICATIONS WITH ANY OF THE PARTIES TO THE MEASUREMENT DISPUTE
CONCERNING THE EXPERT DETERMINATION OR THE UNDERLYING MEASUREMENT DISPUTE.  THE
PARTIES TO THE MEASUREMENT DISPUTE SHALL COOPERATE FULLY IN THE EXPEDITIOUS
CONDUCT OF SUCH EXPERT DETERMINATION AND PROVIDE THE EXPERT WITH ACCESS TO ALL
FACILITIES, BOOKS, RECORDS, DOCUMENTS, INFORMATION AND PERSONNEL NECESSARY TO
MAKE A FULLY INFORMED DECISION IN AN EXPEDITIOUS MANNER.  BEFORE ISSUING A FINAL
DECISION, THE EXPERT SHALL ISSUE A DRAFT REPORT AND ALLOW THE PARTIES TO THE
MEASUREMENT DISPUTE TO COMMENT ON IT.  THE EXPERT SHALL ENDEAVOR TO RESOLVE THE
MEASUREMENT DISPUTE WITHIN THIRTY (30) DAYS

 

54

--------------------------------------------------------------------------------


 


(BUT NO LATER THAN SIXTY (60) DAYS) AFTER HIS APPOINTMENT, TAKING INTO ACCOUNT
THE CIRCUMSTANCES REQUIRING AN EXPEDITIOUS RESOLUTION OF THE MATTER IN DISPUTE.


 


(B)           FINAL AND BINDING. THE EXPERT’S DECISION SHALL BE FINAL AND
BINDING ON THE PARTIES TO THE MEASUREMENT DISPUTE UNLESS CHALLENGED IN AN
ARBITRATION PURSUANT TO SECTION 20.1 WITHIN THIRTY (30) DAYS OF THE DATE THE
EXPERT’S DECISION.  IF CHALLENGED, (I) THE DECISION SHALL REMAIN BINDING AND BE
IMPLEMENTED UNLESS AND UNTIL FINALLY REPLACED BY AN AWARD OF THE ARBITRATORS;
(II) THE DECISION SHALL BE ENTITLED TO A REBUTTABLE PRESUMPTION OF CORRECTNESS;
AND (III) THE EXPERT SHALL NOT BE APPOINTED IN THE ARBITRATION AS AN ARBITRATOR
OR AS ADVISOR TO EITHER PARTY WITHOUT THE WRITTEN CONSENT OF BOTH PARTIES.


 


(C)           ARBITRATION OF EXPERT DETERMINATION.  IN THE EVENT THAT A PARTY
REQUESTS EXPERT DETERMINATION FOR A MEASUREMENT DISPUTE WHICH RAISES ISSUES THAT
REQUIRE DETERMINATION OF OTHER MATTERS IN ADDITION TO CORRECT MEASUREMENT UNDER
ANNEX I OR ANNEX II, THEN EITHER PARTY MAY ELECT TO REFER THE ENTIRE MEASUREMENT
DISPUTE FOR ARBITRATION UNDER SECTION 20.1.  IN SUCH CASE, THE ARBITRATORS SHALL
BE COMPETENT TO MAKE ANY MEASUREMENT DETERMINATION THAT IS PART OF A DISPUTE. 
AN EXPERT DETERMINATION NOT REFERRED TO ARBITRATION SHALL PROCEED AND SHALL NOT
BE STAYED DURING THE PENDENCY OF AN ARBITRATION.


 


ARTICLE 21
CONFIDENTIALITY


 


21.1        CONFIDENTIALITY OBLIGATION


 

Neither this Agreement nor information or documents that come into the
possession of a Party by means of the other Party in connection with the
performance of this Agreement may be used or communicated to Persons (other than
the Parties) without the mutual written agreement of the Parties, except that
either Party shall have the right to disclose such information or documents
without obtaining the other Party’s prior consent in any of the situations
described below:

 


(A)           ACCOUNTANTS, OTHER PROFESSIONAL CONSULTANTS OR UNDERWRITERS,
PROVIDED SUCH DISCLOSURE IS SOLELY TO ASSIST THE PURPOSE FOR WHICH THE AFORESAID
WERE SO ENGAGED AND FURTHER PROVIDED THAT SUCH PERSONS AGREE TO HOLD SUCH
INFORMATION OR DOCUMENTS UNDER TERMS OF CONFIDENTIALITY EQUIVALENT TO THIS
SECTION 21.1, AND FOR THE BENEFIT OF THE PARTIES;


 


(B)           LENDERS AND OTHER PROVIDERS OR PROSPECTIVE PROVIDERS OF FINANCE TO
SABINE IN RELATION TO THE SABINE PASS FACILITY, PROVIDED THAT SUCH PERSONS AGREE
TO HOLD SUCH INFORMATION OR DOCUMENTS CONFIDENTIAL, AND FOR THE BENEFIT OF THE
PARTIES, FOR A PERIOD OF AT LEAST THREE (3) YEARS (EXCEPTING INFORMATION IN
CONNECTION WITH THE FEE, WHICH SHALL BE HELD CONFIDENTIAL DURING THE TERM);


 


(C)           BONA FIDE PROSPECTIVE PURCHASERS OF ALL OR A PART OF A PARTY’S OR
ITS AFFILIATE’S BUSINESS, AND BONA FIDE PROSPECTIVE ASSIGNEES OF ALL OR PART OF
A PARTY’S INTEREST IN THIS AGREEMENT,  PROVIDED THAT SUCH PERSONS AGREE TO HOLD
SUCH INFORMATION OR

 

55

--------------------------------------------------------------------------------


 


DOCUMENTS UNDER TERMS OF CONFIDENTIALITY EQUIVALENT TO THIS SECTION 21.1, AND
FOR THE BENEFIT OF THE PARTIES;


 


(D)           TO LEGAL COUNSEL, PROVIDED SUCH DISCLOSURE IS SOLELY TO ASSIST THE
PURPOSE FOR WHICH THE AFORESAID WERE SO ENGAGED;


 


(E)           IF REQUIRED BY ANY COURT OF LAW OR ANY LAW, RULE, OR REGULATION,
OR IF REQUESTED BY A GOVERNMENTAL AUTHORITY (INCLUDING THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION) HAVING OR ASSERTING JURISDICTION OVER A
PARTY AND HAVING OR ASSERTING AUTHORITY TO REQUIRE SUCH DISCLOSURE IN ACCORDANCE
WITH THAT AUTHORITY, OR PURSUANT TO THE RULES OF ANY RECOGNIZED STOCK EXCHANGE
OR AGENCY ESTABLISHED IN CONNECTION THEREWITH;


 


(F)            TO PROSPECTIVE ASSIGNEES PERMITTED UNDER ARTICLE 17, TO
PROSPECTIVE AND ACTUAL LNG SUPPLIERS AND TO ANY PROSPECTIVE AND ACTUAL
PURCHASERS UNDER THE CUSTOMER’S GAS SALES CONTRACTS FROM CUSTOMER’S INVENTORY,
IN EACH CASE ONLY TO THE EXTENT REQUIRED FOR THE EXECUTION AND/OR ADMINISTRATION
OF SUCH CONTRACTS, AND PROVIDED THAT SUCH PERSONS AGREE TO HOLD SUCH INFORMATION
OR DOCUMENTS UNDER TERMS OF CONFIDENTIALITY EQUIVALENT TO THIS SECTION 21.1, AND
FOR THE BENEFIT OF THE PARTIES;


 


(G)           TO ITS AFFILIATES, ITS SHAREHOLDERS AND PARTNERS, OR ITS
SHAREHOLDERS’ AND PARTNERS’ AFFILIATES, PROVIDED THAT SUCH RECIPIENT ENTITY HAS
A BONA FIDE BUSINESS NEED FOR SUCH INFORMATION AND AGREES TO HOLD SUCH
INFORMATION OR DOCUMENTS UNDER TERMS OF CONFIDENTIALITY EQUIVALENT TO THIS
SECTION 21.1;


 


(H)           TO ANY GOVERNMENT AUTHORITIES TO THE EXTENT SUCH DISCLOSURE
ASSISTS SABINE AND CUSTOMER IN OBTAINING APPROVALS;


 


(I)            TO AN EXPERT IN CONNECTION WITH THE RESOLUTION OF A DISPUTE
PURSUANT TO SECTION 20.2 OR TO AN ARBITRATION TRIBUNAL IN CONNECTION WITH THE
RESOLUTION OF A DISPUTE UNDER SECTION 20.1;


 


(J)            TO THE EXTENT ANY SUCH INFORMATION OR DOCUMENT HAS ENTERED THE
PUBLIC DOMAIN OTHER THAN THROUGH THE FAULT OR NEGLIGENCE OF THE PARTY MAKING THE
DISCLOSURE; AND


 


(K)           TO OTHER CUSTOMERS BY SABINE ONLY IN ORDER TO ALLOW SABINE TO
PERFORM ITS OBLIGATIONS TO OTHER CUSTOMERS.


 

Notwithstanding the foregoing, Customer acknowledges and agrees that certain
providers of finance to SABINE as well as SABINE’s shareholders and partners may
disclose this Agreement and information or documents disclosed pursuant to this
Section 21.1 if required by any court of law or any law, rule, or regulation, or
if requested by a Governmental Authority having or asserting jurisdiction over
such Persons and having or asserting authority to require such disclosure in
accordance with that authority, or pursuant to the rules of any recognized stock
exchange or agency established in connection therewith.  Customer further agrees
and acknowledges that, at the time Cheniere Energy, Inc. files its quarterly
report in form 10-Q for the third quarter,

 

56

--------------------------------------------------------------------------------


 

complete copies of this Agreement, with attachments, and any and all related
agreements and material amendments hereto and thereto will be filed by Cheniere
Energy, Inc. with the United States Securities and Exchange Commission as
material agreements or amendments in accordance with applicable securities laws
and regulations.

 


21.2        PUBLIC ANNOUNCEMENTS


 


(A)           GENERAL.  NEITHER PARTY MAY ISSUE OR MAKE ANY PUBLIC ANNOUNCEMENT,
PRESS RELEASE OR STATEMENT REGARDING THIS AGREEMENT UNLESS, PRIOR TO THE RELEASE
OF THE PUBLIC ANNOUNCEMENT, PRESS RELEASE OR STATEMENT, SUCH PARTY FURNISHES THE
OTHER PARTY WITH A COPY OF SUCH ANNOUNCEMENT, PRESS RELEASE OR STATEMENT, AND
OBTAINS THE APPROVAL OF THE OTHER PARTY, SUCH APPROVAL NOT TO BE UNREASONABLY
WITHHELD; PROVIDED THAT, NOTWITHSTANDING ANY FAILURE TO OBTAIN SUCH APPROVAL, NO
PARTY SHALL BE PROHIBITED FROM ISSUING OR MAKING ANY SUCH PUBLIC ANNOUNCEMENT,
PRESS RELEASE OR STATEMENT IF IT IS NECESSARY TO DO SO IN ORDER TO COMPLY WITH
THE APPLICABLE LAWS, RULES OR REGULATIONS OF ANY GOVERNMENTAL AUTHORITY, LEGAL
PROCEEDINGS OR STOCK EXCHANGE HAVING JURISDICTION OVER SUCH PARTY.


 


(B)           SABINE PROMOTIONAL MATERIALS.  NOTWITHSTANDING ANY PROVISION IN
SECTION 21.2(A) TO THE CONTRARY, SABINE MAY, WITH THE CONSENT OF CUSTOMER NOT TO
BE UNREASONABLY WITHHELD, USE THE FOLLOWING IN EXTERNAL ANNOUNCEMENTS AND
PUBLICATIONS: (I) INFORMATION CONCERNING THE SIGNING OF THIS AGREEMENT; (II) THE
GENERAL NATURE OF THE SERVICES; AND (III) THE GENERAL NATURE OF CUSTOMER’S
INVOLVEMENT IN THE SABINE PASS FACILITY PROJECT.


 


ARTICLE 22
REPRESENTATIONS AND WARRANTIES


 


22.1        REPRESENTATIONS AND WARRANTIES OF CUSTOMER


 

As of the date hereof and until the expiration of this Agreement, Customer
represents, undertakes and warrants that:

 


(A)           CUSTOMER IS AND SHALL REMAIN DULY FORMED AND IN GOOD STANDING
UNDER THE LAWS OF PENNSYLVANIA AND DULY QUALIFIED TO DO BUSINESS IN THE STATE OF
LOUISIANA;


 


(B)           UPON SATISFACTION OF THE CUSTOMER CONDITIONS PRECEDENT SET FORTH
IN CLAUSE 3.2 OF THE OMNIBUS AGREEMENT BETWEEN CUSTOMER AND SABINE, CUSTOMER HAS
THE REQUISITE POWER, AUTHORITY AND LEGAL RIGHT TO EXECUTE AND DELIVER, AND TO
PERFORM ITS OBLIGATIONS UNDER, THIS AGREEMENT;


 


(C)           CUSTOMER HAS NOT INCURRED ANY LIABILITY TO ANY FINANCIAL ADVISOR,
BROKER OR FINDER FOR ANY FINANCIAL ADVISORY, BROKERAGE, FINDER’S OR SIMILAR FEE
OR COMMISSION IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
FOR WHICH CUSTOMER OR ANY OF ITS AFFILIATES COULD BE LIABLE; AND


 


(D)           NEITHER THE EXECUTION, DELIVERY NOR PERFORMANCE OF THIS AGREEMENT
VIOLATES OR WILL VIOLATE, RESULTS OR WILL RESULT IN A BREACH OF OR CONSTITUTES
OR WILL CONSTITUTE A

 

57

--------------------------------------------------------------------------------


 


DEFAULT UNDER ANY PROVISION OF CUSTOMER’S ORGANIZATIONAL DOCUMENTS, ANY LAW,
JUDGMENT, ORDER, DECREE, RULE OR REGULATION OF ANY COURT, ADMINISTRATIVE AGENCY
OR OTHER INSTRUMENTALITY OF ANY GOVERNMENTAL AUTHORITY OR OF ANY OTHER MATERIAL
AGREEMENT OR INSTRUMENT TO WHICH CUSTOMER IS A PARTY.


 


22.2        REPRESENTATIONS AND WARRANTIES OF SABINE


 

As of the date hereof and until the expiration of this Agreement, SABINE
represents, undertakes and warrants that:

 


(A)           SABINE IS AND SHALL REMAIN DULY FORMED AND IN GOOD STANDING UNDER
THE LAWS OF THE STATE OF DELAWARE AND DULY QUALIFIED TO DO BUSINESS IN THE STATE
OF LOUISIANA;


 


(B)           SABINE HAS THE REQUISITE POWER, AUTHORITY AND LEGAL RIGHT TO
EXECUTE AND DELIVER, AND TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT;


 


(C)           SABINE HAS NOT INCURRED ANY LIABILITY TO ANY FINANCIAL ADVISOR,
BROKER OR FINDER FOR ANY FINANCIAL ADVISORY, BROKERAGE, FINDER’S OR SIMILAR FEE
OR COMMISSION IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
FOR WHICH CUSTOMER OR ANY OF ITS AFFILIATES COULD BE LIABLE; AND


 


(D)           NEITHER THE EXECUTION, DELIVERY NOR PERFORMANCE OF THIS AGREEMENT,
VIOLATES OR WILL VIOLATE, RESULTS OR WILL RESULT IN A BREACH OF, OR CONSTITUTES
OR WILL CONSTITUTE A DEFAULT UNDER, ANY PROVISION OF SABINE’S ORGANIZATIONAL
DOCUMENTS, ANY LAW, JUDGMENT, ORDER, DECREE, RULE OR REGULATION OF ANY COURT,
ADMINISTRATIVE AGENCY OR OTHER INSTRUMENTALITY OF ANY GOVERNMENTAL AUTHORITY OR
OF ANY OTHER MATERIAL AGREEMENT OR INSTRUMENT TO WHICH SABINE IS A PARTY.


 


ARTICLE 23
NOTICES


 

Except as otherwise specifically provided, all notices authorized or required
between the Parties by any of the provisions of this Agreement shall be in
writing (in English) and delivered in person or by courier service or by any
electronic means of transmitting written communications which provides written
confirmation of complete transmission, and addressed to such Party.  Oral
communication does not constitute notice for purposes of this Agreement, and
e-mail addresses and telephone numbers for the Parties are listed as a matter of
convenience only.  The foregoing notwithstanding, notices given from LNG Vessels
at sea may be given by radio, and notices required under Article 5 may be given
by e-mail.  A notice given under any provision of this Agreement shall be deemed
delivered only when received by the Party to whom such notice is directed, and
the time for such Party to deliver any notice in response to such originating
notice shall run from the date the originating notice is received.  “Received”
for purposes of this Article 23 shall mean actual delivery of the notice, or
delivery of the notice to the address of the Party specified in Clause E or, in
the event notice was given by radio from an LNG Vessel at sea, actual receipt of
the communication by radio, or to be thereafter notified in accordance with this
Article 23.  Each Party shall have the right to change its address at any time
and/or designate that copies of all such notices be directed to another Person
at another address, by giving written notice thereof to the other Party.

 

58

--------------------------------------------------------------------------------


 


ARTICLE 24


COORDINATION


 


24.1        TERMINAL OPERATIONS COORDINATION COMMITTEE


 


(A)           ESTABLISHMENT OF TERMINAL OPERATIONS COORDINATION COMMITTEE.  NOT
LATER THAN NINETY (90) DAYS FOLLOWING THE EXECUTION OF THIS AGREEMENT, THE
PARTIES SHALL FORM A JOINT COORDINATION COMMITTEE (“TERMINAL OPERATIONS
COORDINATION COMMITTEE”) TO SERVE AS A FORUM FOR THE PARTIES TO COORDINATE AND
CONSULT REGARDING THE PROVISIONS OF SECTIONS 24.2 AND 24.3.


 


(B)           REPRESENTATIVES.  THE TERMINAL OPERATIONS COORDINATION COMMITTEE
SHALL BE COMPRISED OF SUCH EQUAL NUMBER OF REPRESENTATIVES FROM EACH OF CUSTOMER
AND SABINE AS THE PARTIES MAY AGREE FROM TIME TO TIME.


 


(C)           LIMITATION OF AUTHORITY.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY IN THIS SECTION 24.1, THE TERMINAL OPERATIONS COORDINATION COMMITTEE
SHALL HAVE NO AUTHORITY TO BIND OR MAKE AGREEMENTS ON BEHALF OF CUSTOMER OR
SABINE OR TO ISSUE INSTRUCTIONS TO OR DIRECT OR EXERCISE AUTHORITY OVER CUSTOMER
OR SABINE OR ANY OF THEIR RESPECTIVE OFFICERS, EMPLOYEES, ADVISORS OR AGENTS OR
TO WAIVE OR MODIFY ANY PROVISION HEREOF.


 


(D)           EXPENSES.  EACH PARTY SHALL BEAR ALL COSTS AND EXPENSES INCURRED
ITS RESPECTIVE REPRESENTATIVES TO THE TERMINAL OPERATIONS COORDINATION COMMITTEE
SHALL BE BORNE BY SABINE.


 


24.2        COORDINATION PRIOR TO COMMERCIAL START DATE


 


(A)           TERMINAL OPERATIONS COORDINATION COMMITTEE MEETINGS.  THE TERMINAL
OPERATIONS COORDINATION COMMITTEE SHALL MEET: (I) WITHIN SIX (6) MONTHS
FOLLOWING THE EXECUTION OF THIS AGREEMENT AND THEREAFTER ON A FREQUENCY OF NO
MORE THAN A QUARTERLY BASIS UNTIL THE COMMERCIAL START DATE; AND (II) UPON
REQUEST OF EITHER PARTY UPON AT LEAST FIFTEEN (15) DAYS PRIOR NOTICE (OR SUCH
SHORTER TIME AS THE PARTIES MAY AGREE), WHICH NOTICE SHALL INCLUDE AN AGENDA FOR
THE PROPOSED MEETING AND ANY APPROPRIATE SUPPORTING DOCUMENTATION.  SUCH
MEETINGS SHALL BE HELD AT SUCH PLACE AS THE PARTIES MAY AGREE FROM TIME TO
TIME.  AT SUCH MEETINGS, THE TERMINAL OPERATIONS COORDINATION COMMITTEE SHALL
COORDINATE THE PARTIES’ ACTIVITIES WITH RESPECT TO THE PERFORMANCE OF THE
PARTIES PRIOR TO THE COMMERCIAL START DATE, INCLUDING THE SATISFACTION OF THE
CONDITIONS PRECEDENT AND THE CONSTRUCTION AND COMMISSIONING OF THE SABINE PASS
FACILITY.


 


(B)           CONSTRUCTION PROGRESS REPORTS.  AT LEAST FIFTEEN (15) DAYS PRIOR
TO EACH QUARTERLY TERMINAL OPERATIONS COORDINATION COMMITTEE MEETING, EACH PARTY
SHALL FURNISH TO THE OTHER A SCHEDULE UPDATE AND INTERIM PROGRESS REPORT
SPECIFYING THE PROGRESS SINCE THE LAST REPORT AND THE EXPECTED PROGRESS TOWARDS
COMPLETING THE CONSTRUCTION, TESTING AND OPERATIONAL START-UP OF THE SABINE PASS
FACILITY AND THE SATISFACTION OF THE CONDITIONS PRECEDENT (SUCH SCHEDULES AND
INTERIM PROGRESS REPORTS HEREINAFTER REFERRED TO AS A “PROGRESS REPORT”.  EACH
PROGRESS REPORT SHALL INCLUDE, AS APPLICABLE: (I) THE STATUS AND PROGRESS OF ALL
CONSTRUCTION AND AN UPDATE OF THE CONSTRUCTION SCHEDULE; (II) THE STATUS AND AN
UPDATE OF CONSTRUCTION APPROVALS, PERMITS AND AUTHORIZATIONS NOT YET RECEIVED;
AND (III) ANY OTHER

 

59

--------------------------------------------------------------------------------


 


INFORMATION WHICH A PARTY MAY REASONABLY REQUEST TO EVALUATE THE STATUS AND
PROGRESS OF THE ABOVE MATTERS.  IF ANY MATERIAL CHANGE OCCURS WITH RESPECT TO
ANY OF THE ABOVE MATTERS SUBSEQUENT TO THE MOST RECENT PROGRESS REPORT
HEREUNDER, THE ISSUING PARTY SHALL PROMPTLY GIVE NOTICE TO THE OTHER PARTY.


 


24.3        COORDINATION AFTER COMMERCIAL START DATE


 


(A)           TERMINAL OPERATIONS COORDINATION COMMITTEE MEETINGS.  AFTER THE
COMMERCIAL START DATE, THE TERMINAL OPERATIONS COORDINATION COMMITTEE SHALL MEET
ON A YEARLY BASIS OR SUCH OTHER TIME AS THE PARTIES MAY MUTUALLY AGREE.  SUCH
MEETINGS SHALL BE HELD AT SUCH PLACE AS THE PARTIES MAY AGREE FROM TIME TO
TIME.  AT SUCH MEETINGS, THE TERMINAL OPERATIONS COORDINATION COMMITTEE SHALL
DISCUSS THE MATTERS SET FORTH ON EXHIBIT A ATTACHED HERETO.


 


(B)           CORRELATION TESTS.  TO ASSIST IN THE PROPER DETERMINATION OF THE
AMOUNT OF LNG DELIVERED UNDER THIS AGREEMENT, THE PARTIES SHALL PERFORM
PERIODICALLY CORRELATION TESTS (EACH A “CORRELATION TEST”) OF SABINE’S GAS
CHROMATOGRAPH AT THE SABINE PASS FACILITY AND OF LNG SUPPLIER’S GAS
CHROMATOGRAPH AT THE APPLICABLE LIQUEFACTION FACILITY.  THE PROCEDURE FOR SUCH
TESTS SHALL BE AGREED UPON BY THE PARTIES, SUBJECT TO THE FOLLOWING CONDITIONS:


 

(I)            AT LEAST SIXTY (60) DAYS PRIOR TO THE COMMERCIAL START DATE, THE
LABORATORY STAFFS OF THE PARTIES SHALL JOINTLY DEVELOP DETAILED TESTING METHODS
BASED ON GPA STANDARDS (AS APPROPRIATE), SUCH STANDARDS TO BE MODIFIED TO
CONFORM TO MEASUREMENT AND TESTING STANDARDS SET FORTH IN THE SABINE PASS
SERVICES MANUAL.  THE FIRST CORRELATION TEST SHALL TAKE PLACE NO LATER THAN
NINETY (90) DAYS AFTER THE COMMERCIAL START DATE.  THEREAFTER, A CORRELATION
TEST SHALL BE CONDUCTED ON A YEARLY BASIS UNLESS THE PARTIES MUTUALLY AGREE TO A
TWO (2) OR THREE (3) YEAR INTERVAL BETWEEN TESTS IN CONSIDERATION OF THE
CONSISTENCY OF PRIOR TEST RESULTS;

 

(II)           CUSTOMER SHALL OBTAIN A CALIBRATED SAMPLE FOR DETERMINING
RESPONSE FACTORS, WITH SUCH SAMPLE BEING TRANSPORTED FROM SABINE’S LABORATORY TO
THE OTHER BY LNG VESSELS.  THE RESULTS OF THESE TESTS SHALL BE MADE AVAILABLE TO
BOTH PARTIES; AND

 

(III)          EACH CORRELATION TEST SHALL BE PERFORMED WITH THE SAME PROCEDURE
IN THE RESPECTIVE LABORATORY CHROMATOGRAPH WITH A VIEW TO ACHIEVING SIMILAR
TESTING RESULTS WITHIN GPA TOLERANCE ALLOWANCES.

 


ARTICLE 25
MISCELLANEOUS


 


25.1        AMENDMENTS


 

This Agreement may not be amended, modified, varied or supplemented except by an
instrument in writing signed by SABINE and Customer.

 

60

--------------------------------------------------------------------------------


 


25.2        APPROVALS


 

Each Party shall use reasonable endeavors to maintain in force all Approvals
necessary for its performance under this Agreement.  Customer and SABINE shall
cooperate fully with each other wherever necessary for this purpose.

 


25.3        SUCCESSORS AND ASSIGNS


 

This Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the Parties.

 


25.4        WAIVER


 

No failure to exercise or delay in exercising any right or remedy arising from
this Agreement shall operate or be construed as a waiver of such right or
remedy.  Performance of any condition or obligation to be performed hereunder
shall not be deemed to have been waived or postponed except by an instrument in
writing signed by the Party who is claimed to have granted such waiver or
postponement.  No waiver by either Party shall operate or be construed as a
waiver in respect of any failure or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver.

 


25.5        NO THIRD PARTY BENEFICIARIES


 

The interpretation of this Agreement shall exclude any rights under legislative
provisions conferring rights under a contract to Persons not a party to that
contract.  Nothing in this Agreement shall otherwise be construed to create any
duty to, or standard of care with reference to, or any liability to, any Person
other than a Party.

 


25.6        RULES OF CONSTRUCTION


 


(A)           DRAFTING.  EACH PROVISION OF THIS AGREEMENT SHALL BE CONSTRUED AS
THOUGH ALL PARTIES PARTICIPATED EQUALLY IN THE DRAFTING OF THE SAME. 
CONSEQUENTLY, THE PARTIES ACKNOWLEDGE AND AGREE THAT ANY RULE OF CONSTRUCTION
THAT A DOCUMENT IS TO BE CONSTRUED AGAINST THE DRAFTING PARTY SHALL NOT BE
APPLICABLE TO THIS AGREEMENT.

 

61

--------------------------------------------------------------------------------


 


(B)           PRIORITY.


 

(I)            IN THE EVENT OF A CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT
EXCLUDING ANNEXES I AND II AND EXHIBITS A, B, AND C (THE “BASE AGREEMENT”) AND
THE TERMS OF ANNEXES I AND II AND EXHIBITS A, B AND C, THEN ALL TERMS OF THE
BASE AGREEMENT SHALL TAKE PRECEDENCE OVER ANNEXES I AND II AND EXHIBITS A, B AND
C.

 

(II)           IN THE EVENT THAT ANY CONFLICT ARISES BETWEEN THIS AGREEMENT AND
THE SABINE PASS MARINE OPERATIONS MANUAL, THIS AGREEMENT SHALL PREVAIL. IN THE
EVENT THAT ANY CONFLICT ARISES BETWEEN THIS AGREEMENT AND THE SABINE PASS
SERVICES MANUAL, THIS AGREEMENT SHALL PREVAIL.

 


25.7        SURVIVAL OF RIGHTS


 

Any termination or expiration of this Agreement shall be without prejudice to
any rights, remedies, obligations and liabilities which may have accrued to a
Party pursuant to this Agreement or otherwise under applicable law.  All rights
or remedies which may have accrued to the benefit of either Party (and any of
this Agreement’s provisions necessary for the exercise of such accrued rights or
remedies) prior to the termination or expiration of this Agreement shall survive
such termination or expiration.  Furthermore, the provisions of Article 11,
Article 12, Article 14, Article 19, Article 20, Article 23 and Article 25 shall
survive the termination or expiration of this Agreement.

 


25.8        RIGHTS AND REMEDIES


 

Except where this Agreement expressly provides to the contrary, the rights and
remedies contained in this Agreement are cumulative and not exclusive of any
rights and remedies provided by law.

 


25.9        INTERPRETATION


 


(A)           HEADINGS.  THE TOPICAL HEADINGS USED IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY AND SHALL NOT BE CONSTRUED AS HAVING ANY SUBSTANTIVE
SIGNIFICANCE OR AS INDICATING THAT ALL OF THE PROVISIONS OF THIS AGREEMENT
RELATING TO ANY TOPIC ARE TO BE FOUND IN ANY PARTICULAR ARTICLE OR THAT AN
ARTICLE RELATES ONLY TO THE TOPICAL HEADING.


 


(B)           SINGULAR AND PLURAL.  REFERENCE TO THE SINGULAR INCLUDES A
REFERENCE TO THE PLURAL AND VICE VERSA.


 


(C)           GENDER.  REFERENCE TO ANY GENDER INCLUDES A REFERENCE TO ALL OTHER
GENDERS.


 


(D)           ARTICLE.  UNLESS OTHERWISE PROVIDED, REFERENCE TO ANY ARTICLE,
SECTION, ANNEX OR EXHIBIT MEANS AN ARTICLE, SECTION, ANNEX OR EXHIBIT OF THIS
AGREEMENT.  IN ADDITION, REFERENCE TO A CLAUSE MEANS A REFERENCE TO A CLAUSE IN
PART ONE AND REFERENCE TO AN ARTICLE OR SECTION MEANS A REFERENCE TO AN ARTICLE
OR SECTION OF PART TWO.

 

62

--------------------------------------------------------------------------------


 


(E)           INCLUDE.  THE WORDS “INCLUDE” AND “INCLUDING” SHALL MEAN INCLUDE
OR INCLUDING WITHOUT LIMITING THE GENERALITY OF THE DESCRIPTION PRECEDING SUCH
TERM AND ARE USED IN AN ILLUSTRATIVE SENSE AND NOT A LIMITING SENSE.


 


(F)            TIME PERIODS.  REFERENCES TO “DAY,” “MONTH,” “QUARTER” AND “YEAR”
SHALL, UNLESS OTHERWISE STATED OR DEFINED, MEAN A DAY, MONTH, QUARTER AND YEAR
OF THE GREGORIAN CALENDAR, RESPECTIVELY.  FOR THE AVOIDANCE OF DOUBT, A “DAY”
SHALL COMMENCE AT 24:00 MIDNIGHT.


 


(G)           STATUTORY REFERENCES.  UNLESS THE CONTEXT OTHERWISE REQUIRES, ANY
REFERENCE TO A STATUTORY PROVISION IS A REFERENCE TO SUCH PROVISION AS AMENDED
OR RE-ENACTED OR AS MODIFIED BY OTHER STATUTORY PROVISIONS FROM TIME TO TIME AND
INCLUDES SUBSEQUENT LEGISLATION AND REGULATIONS MADE UNDER THE RELEVANT STATUTE.


 


(H)           CURRENCY.  REFERENCES TO UNITED STATES DOLLARS SHALL BE A
REFERENCE TO THE LAWFUL CURRENCY FROM TIME TO TIME OF THE UNITED STATES OF
AMERICA.


 


25.10      DISCLAIMER OF AGENCY


 

The rights, duties, obligations and liabilities of the Parties under this
Agreement shall be individual, not joint or collective.  It is not the intention
of the Parties to create, nor shall this Agreement be deemed or construed to
create, nor shall the Parties report for any purpose any transaction occurring
pursuant to this Agreement as, (a) a partnership, joint venture or other
association or a trust, nor (b) a lease or sales transaction with respect to any
portion of the Sabine Pass Facility.  This Agreement shall not be deemed or
construed to authorize any Party to act as an agent, servant or employee for the
other Party for any purpose whatsoever except as explicitly set forth in this
Agreement.  In their relations with each other under this Agreement, the Parties
shall not be considered fiduciaries.

 


25.11      NO SOVEREIGN IMMUNITY


 

Any Party that now or hereafter has a right to claim sovereign immunity for
itself or any of its assets hereby waives any such immunity to the fullest
extent permitted by the laws of any applicable jurisdiction.  This waiver
includes immunity from (a) any expert determination or arbitration proceeding
commenced or to be commenced pursuant to this Agreement; (b) any judicial,
administrative or other proceedings to aid the expert determination or
arbitration commenced pursuant to this Agreement; and (c) any effort to confirm,
enforce, or execute any decision, settlement, award, judgment, service of
process, execution order or attachment (including pre-judgment attachment) that
results from an expert determination, mediation, arbitration or any judicial or
administrative proceedings commenced pursuant to this Agreement.  Each Party
acknowledges that its rights and obligations hereunder are of a commercial and
not a governmental nature.

 


25.12      SEVERANCE OF INVALID PROVISIONS


 

If and for so long as any provision of this Agreement shall be deemed to be
judged invalid for any reason whatsoever, such invalidity shall not affect the
validity or

 

63

--------------------------------------------------------------------------------


 

operation of any other provision of this Agreement except only so far as shall
be necessary to give effect to the construction of such invalidity, and any such
invalid provision shall be deemed severed from this Agreement without affecting
the validity of the balance of this Agreement.

 


25.13      COMPLIANCE WITH LAWS


 

In performance of their respective obligations under this Agreement, each Party
agrees to comply with all applicable laws, statutes, rules, regulations,
judgments, decrees, injunctions, writs and orders, and all interpretations
thereof, of all Governmental Authorities having jurisdiction over such Party.

 


25.14      CONFLICTS OF INTEREST


 


SABINE SHALL AVOID ANY CONFLICT BETWEEN ITS OWN INTERESTS AND THE INTERESTS OF
CUSTOMER IN RELATION TO OBTAINING LNG TERMINALLING SERVICES FROM THE SABINE PASS
FACILITY.  IN THIS REGARD, SABINE SHALL NOT BECOME ONE OF THE OTHER CUSTOMERS
DURING THE TERM HEREOF UNLESS CUSTOMER HAS FIRST CONSENTED IN WRITING (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) TO SUCH EXPANDED BUSINESS
ROLE BY SABINE.  IN NO EVENT SHALL (A) ANY OF SABINE’S JOINT VENTURE PARTNERS OR
AFFILIATES OF ANY KIND BE RESTRICTED FROM BECOMING ONE OF THE OTHER CUSTOMERS
DURING THE TERM HEREOF; OR (B) ANY PARTNER, SHAREHOLDER, MEMBER, OR OTHER EQUITY
OWNER OF SABINE BE RESTRICTED FROM BECOMING ONE OF THE OTHER CUSTOMERS DURING
THE TERM HEREOF.  EXCEPT AS PROVIDED ABOVE, THE PARTIES AND THEIR AFFILIATES ARE
FREE TO ENGAGE OR INVEST (DIRECTLY OR INDIRECTLY) IN AN UNLIMITED NUMBER OF
ACTIVITIES OR BUSINESSES, ANY ONE OR MORE OF WHICH MAY BE RELATED TO OR IN
COMPETITION WITH THE BUSINESS ACTIVITIES CONTEMPLATED UNDER THIS AGREEMENT,
WITHOUT HAVING OR INCURRING ANY OBLIGATION TO OFFER ANY INTEREST IN SUCH
BUSINESS ACTIVITIES TO THE OTHER PARTY.


 


25.15      EXPENSES


 

Each Party shall be responsible for and bear all of its own costs and expenses
incurred in connection with the preparation and negotiation of this Agreement.

 


25.16      SCOPE


 

This Agreement constitutes the entire agreement between the Parties relating to
the subject matter hereof and supersedes and replaces any provisions on the same
subject contained in any other agreement between the Parties (except as provided
in the Omnibus Agreement of even date), whether written or oral, prior to the
date of the original execution hereof.

 


25.17      COUNTERPART EXECUTION


 

This Agreement may be executed in any number of counterparts and each such
counterpart shall be deemed an original Agreement for all purposes; provided
that no Party shall be bound to this Agreement unless and until both Parties
have executed a counterpart.  For purposes of assembling all counterparts into
one document, Customer is

 

64

--------------------------------------------------------------------------------


 

authorized to detach the signature page from one or more counterparts and, after
signature thereof by the respective Party, attach each signed signature page to
a counterpart.

 

65

--------------------------------------------------------------------------------


 

ANNEX I

 

MEASUREMENTS AND TESTS FOR LNG AT RECEIPT POINT

 

1.             PARTIES TO SUPPLY DEVICES

 

a)             General.  Unless otherwise agreed, Customer and SABINE shall
supply equipment and conform to procedures that are in accordance with the
latest appropriate International Organization for Standards (“ISO”) documents.

 

b)            Customer Devices.  Customer or Customer’s agent shall supply,
operate and maintain, or cause to be supplied, operated and maintained, suitable
gauging devices for the liquid level in LNG tanks of the LNG Vessels, pressure
and temperature measuring devices, and any other measurement or testing devices
which are incorporated in the structure of LNG vessels or customarily maintained
on board ship.

 

c)             SABINE Devices.  SABINE shall supply, operate and maintain, or
cause to be supplied, operated and maintained, devices required for collecting
samples and for determining quality and composition of the LNG and any other
measurement or testing devices which are necessary to perform the measurement
and testing required hereunder at the Sabine Pass Facility.

 

d)            Dispute.  Any Dispute arising under this Annex I shall be
submitted to an Expert under Section 20.2.

 

2.             SELECTION OF DEVICES

 

All devices provided for in this Annex I shall be approved by SABINE, acting as
a Reasonable and Prudent Operator.  The required degree of accuracy (which shall
in any case be within the permissible tolerances defined herein and in the
applicable standards referenced herein) of such devices selected shall be
mutually agreed upon by Customer and SABINE.  In advance of the use of any
device, the Party providing such device shall cause tests to be carried out to
verify that such device has the required degree of accuracy.

 

3.             VERIFICATION OF ACCURACY AND CORRECTION FOR ERROR

 

a)             Accuracy.  Accuracy of devices used shall be tested and verified
at the request of either Party, including the request by a Party to verify
accuracy of its own devices.  Each Party shall have the right to inspect at any
time the measurement devices installed by the other Party, provided that the
other Party is notified in advance.  Testing shall be performed only when both
Parties are represented, or have received adequate advance notice thereof, using
methods recommended by the manufacturer or any other method agreed to by SABINE
and Customer.  At the request of any Party hereto, any test shall be witnessed
and verified by an independent surveyor mutually agreed upon by Customer and
SABINE.  Permissible tolerances shall be as defined herein or as defined in the
applicable standards referenced herein.

 

1

--------------------------------------------------------------------------------


 

b)            Inaccuracy.  Inaccuracy of a device exceeding the permissible
tolerances shall require correction of previous recordings, and computations
made on the basis of those recordings, to zero error with respect to any period
which is definitely known or agreed upon by the Parties as well as adjustment of
the device.  All invoices issued during such period shall be amended accordingly
to reflect such correction, and an adjustment in payment shall be made between
Customer and SABINE.  If the period of error is neither known nor agreed upon,
and there is no evidence as to the duration of such period of error, corrections
shall be made and invoices amended for each receipt of LNG made during the last
half of the period since the date of the most recent calibration of the
inaccurate device.  However, the provisions of this Paragraph 3 shall not be
applied to require the modification of any invoice that has become final
pursuant to Section 11.7.

 

c)             Costs and Expenses of Test Verification.  All costs and expenses
for testing and verifying SABINE’s measurement devices shall be borne by SABINE,
and all costs and expenses for testing and verifying Customer’s measurement
devices shall be borne by Customer.  The fees and charges of independent
surveyors for measurements and calculations shall be borne directly by Customer.

 

4.             TANK GAUGE TABLES OF LNG VESSELS

 

a)             Initial Calibration.  Customer shall arrange or caused to be
arranged, for each tank of each LNG Vessel, a calibration of volume against tank
level. Customer shall provide SABINE or its designee, or cause SABINE or its
designee to be provided, with a certified copy of tank gauge tables for each
tank of each LNG Vessel verified by a competent impartial authority or
authorities mutually agreed upon by the Parties. Such tables shall include
correction tables for list, trim, tank contraction and any other items requiring
such tables for accuracy of gauging.

 

Tank gauge tables prepared pursuant to the above shall indicate volumes in cubic
meters expressed to the nearest thousandth (1/1000), with LNG tank depths
expressed in meters to the nearest hundredth (1/100).

 

b)            Presence of Representatives.  SABINE and Customer shall each have
the right to have representatives present at the time each LNG tank on each LNG
Vessel is volumetrically calibrated.

 

c)             Recalibration.  If the LNG tanks of any LNG Vessel suffer
distortion of such nature as to create a reasonable doubt regarding the validity
of the tank gauge tables described herein (or any subsequent calibration
provided for herein), Customer or Customer’s agent shall recalibrate the damaged
tanks, and the vessel shall not be employed as an LNG Vessel hereunder until
appropriate corrections are made.  If mutually agreed between Customer and
SABINE representatives, recalibration of damaged tanks can be deferred until the
next time when such damaged tanks are warmed for any reason, and any corrections
to the prior tank gauge tables will be made from the time the distortion
occurred.  If the time of the distortion cannot be ascertained, the Parties
shall mutually agree on the time period for retrospective adjustments.

 

2

--------------------------------------------------------------------------------


 


5.             UNITS OF MEASUREMENT AND CALIBRATION


 

The Parties shall co-operate in the design, selection and acquisition of devices
to be used for measurements and tests in order that all measurements and tests
may be conducted in the SI system of units, except for the quantity delivered
which is expressed in MMBTUs, the Gross Heating Value (Volume Based) which is
expressed in Btu/SCF and the pressure which is expressed in millibar and
temperature in Celsius. In the event that it becomes necessary to make
measurements and tests using a new system of units of measurements, the Parties
shall establish agreed upon conversion tables.

 

6.             ACCURACY OF MEASUREMENT

 

All measuring equipment must be maintained, calibrated and tested in accordance
with the manufacturer’s recommendations. In the absence of a manufacturer’s
recommendation, the minimum frequency of calibration shall be one hundred eighty
(180) days, unless otherwise mutually agreed between the Parties.  Documentation
of all tests and calibrations will be made available by the Party performing the
same to the other Party.  Acceptable accuracy and performance tolerances shall
be:

 

a)             Liquid Level Gauging Devices.

 

Each LNG tank of the LNG Vessel shall be equipped with primary and secondary
liquid level gauging devices as per Paragraph 7(b) of this Annex I.

 

The measurement accuracy of the primary gauging devices shall be plus or minus
seven point five (± 7.5) millimeters and the secondary liquid level gauging
devices shall be plus or minus ten (± 10) millimeters.

 

The liquid level in each LNG tank shall be logged or printed.

 

b)            Temperature Gauging Devices.

 

The temperature of the LNG and of the vapor space in each LNG tank shall be
measured by means of a number of properly located temperature measuring devices
sufficient to permit the determination of average temperature.

 

The measurement accuracy of the temperature gauging devices shall be as follows:

 

(i)            in the temperature range of minus one hundred sixty five to minus
one hundred forty degree Celsius (-165C to -140°C), the accuracy shall be plus
or minus zero point two degree Celsius (± 0.2 °C);

 

(ii)           in the temperature range of minus one hundred forty to plus forty
degree Celsius (-140C to +40 °C), the accuracy shall be plus or minus one point
five degree Celsius (± 1.5 °C).

 

The temperature in each LNG tank shall be logged or printed.

 

c)             Pressure Gauging Devices.

 

Each LNG tank of the LNG Vessel shall have one (1) absolute pressure gauging
device.

 

3

--------------------------------------------------------------------------------


 

The measurement accuracy of the pressure gauging device shall be plus or minus
one percent (± 1%) of the measuring range.

 

The pressure in each LNG tank shall be logged or printed.

 

d)            List and Trim Gauging Devices.

 

A list gauging device and a trim gauging device shall be installed.  These shall
be interfaced with the custody transfer system.

 

The measurement accuracy of the list and the trim gauging devices shall be
better than plus or minus zero point zero five (±0.05) degrees for list and plus
or minus zero point zero one (± 0.01) degrees for trim.

 

7.             GAUGING AND MEASURING LNG VOLUMES DELIVERED

 

a)             Gauge Tables.  Upon SABINE’s representative and the independent
surveyor, if present, arriving on board the LNG Vessel prior to the commencement
of or during unloading, Customer or Customer’s representative shall make
available to them a certified copy of tank gauge tables for each tank of the LNG
Vessel.

 

b)            Gauges.  Volumes of LNG delivered pursuant to this Agreement shall
be determined by gauging the LNG in the tanks of the LNG Vessels before and
after unloading.  Each LNG Vessel’s tank shall be equipped with a minimum of two
(2) sets of level gauges, each set utilizing a different measurement principle. 
Comparison of the two (2) systems, designated as Primary and Secondary
Measurement Systems, shall be performed from time to time to ensure compliance
with the acceptable performance tolerances stated herein. 

 

c)             Gauging Process.  Gauging the liquid in the tanks of the LNG
Vessels and measuring of liquid temperature, vapor temperature and vapor
pressure in each LNG tank, trim and list of the LNG Vessels, and atmospheric
pressure shall be performed, or caused to be performed, by Customer before and
after unloading.   SABINE’s representative shall have the right to be present
while all measurements are performed and shall verify the accuracy and
acceptability of all such measurements.  The first gauging and measurements
shall be made immediately before the commencement of unloading.  The second
gauging and measurements shall take place immediately after the completion of
unloading.  The liquid level in the LNG Vessel before and after the unloading
shall be determined by at least two (2) separate tank gaugings to be conducted
at least fifteen (15) minutes apart.

 

d)            Records.  Copies of gauging and measurement records shall be
furnished to SABINE immediately upon completion of unloading.

 

e)             Gauging Liquid Level of LNG.  The level of the LNG in each LNG
tank of the LNG Vessel shall be gauged by means of the primary gauging device
installed in the LNG Vessel for that purpose. The level of the LNG in each tank
shall be logged or printed.

 

4

--------------------------------------------------------------------------------


 

Measurement of the liquid level in each LNG tank of the LNG Ship shall be made
to the nearest millimeter by using the primary liquid level gauging devices.
Should the primary devices fail, the secondary device shall be used.

 

Five (5) readings shall be made following manufacturer’s recommendations on
reading interval. The arithmetic average of the readings rounded to the nearest
millimeter using one (1) decimal place shall be deemed the liquid level.

 

f)             Determination of Temperature.  The temperature of the LNG and of
the vapor space in each LNG tank shall be measured by means of a sufficient
number of properly located temperature measuring devices to permit the
determination of average temperature.  Temperatures shall be measured at the
same time as the liquid level measurements and shall be logged or printed.

 

In order to determine the temperature of liquid and vapor respectively in the
LNG Vessel one (1) reading shall be taken at each temperature gauging device in
each LNG tank. An arithmetic average of such readings rounded to the nearest
zero point one degree Celsius (0.1 °C) using two (2) decimal places with respect
to vapor and liquid in all LNG tanks shall be deemed the final temperature of
the vapor and liquid respectively.

 

Customer shall cause each cargo tank in the LNG Vessel to be provided with a
minimum of five (5) temperature measuring devices.  One such measuring device
shall be located in the vapor space at the top of each cargo tank, one near the
bottom of each cargo tank and the remainder distributed at appropriate intervals
from the top to the bottom of the cargo tank.  These devices shall be used to
determine the average temperatures of the liquid cargo and the vapor in the
cargo tank.

 

The average temperature of the vapor in an LNG Vessel shall be determined
immediately before unloading by means of the temperature measuring devices
specified above at the same time as when the liquid level is measured.  The
temperature measuring devices shall be fully surrounded by the vapor.  This
determination shall be made by taking the temperature readings of the
temperature measuring devices in question to the nearest zero point zero one 
degrees Celsius (0.01°C), and if more than one of the devices are fully
surrounded by the vapor, by averaging those readings, and rounding to one (1)
decimal place.

 

g)            Determination of Pressure.  The pressure of the vapor in each LNG
tank shall be determined by means of pressure measuring devices installed in
each LNG tank of the LNG Vessels.  The atmospheric pressure shall be determined
by readings from the standard barometer installed in the LNG Vessels.  Pressures
shall be measured at the same time as the liquid level measurements, and shall
be logged or printed.

 

Customer shall cause the LNG Vessel to be provided with pressure measuring
equipment capable of determining the absolute pressure of the vapor in each
cargo

 

5

--------------------------------------------------------------------------------


 

tank with an accuracy equal to or better than plus or minus one percent (± 1%)
of the measuring range.

 

The pressure of the vapor in an LNG Vessel shall be determined immediately
before unloading at the same time as when the liquid level is measured.

 

Such determination shall be made by taking the pressure readings of the pressure
measuring devices to the nearest millibar, then averaging these readings and
rounding to a whole millibar.

 

h)            Determination of Density.  The LNG density shall be calculated
using the method described within ISO 6976-2000, Calculation of calorific
values, density, relative density and Wobbe Index from composition.  This method
shall be updated to conform to any official published revision of that
document.  Should any improved data, method of calculation or direct measurement
device become available which is acceptable to both Customer and SABINE, such
improved data, method or device shall then be used.  If density is determined by
measurements, the results shall be measured at the same time as the liquid level
measurements and shall be logged or printed.

 

8.             SAMPLES FOR QUALITY ANALYSIS

 

a)             General.  Flow proportional representative liquid samples shall
be collected from an appropriate point located as close as practical to the
unloading line starting two (2) hours after the beginning of transfer and ending
two (2) hours before the end of transfer.  Samples taken when biphasic or
overheated LNG is suspected to be in the main transfer line will be
disregarded.  These incremental samples will be passed through a vaporizer, and
samples of the vaporized liquid will be analyzed.  The resulting analyses, which
are proportional to time, will be mathematically flow rate weighted to yield an
analysis that is representative of the unloaded Cargo.  This flow rate weighted
analysis shall be used for all appropriate calculations associated with the
delivered Cargo.  Should the automatic sampling system fail during the
unloading, manual samples shall be collected and analyzed for accounting
purposes.

 

b)            Manual Samples.  Prior to the end of the unloading cycle, two (2)
spot samples shall be collected from the vaporizer.  Spot samples shall be
collected in accordance with Gas Processors Association (“GPA”) Standard 2166 -
Methods for Obtaining Gas Samples for Analysis by Gas Chromatography - or by
other mutually agreeable methods.  The samples shall be properly labeled and
then distributed to Customer and SABINE.  SABINE shall retain one (1) sample for
a period of thirty (30) days, unless the analysis is in dispute.  If the
analysis is in dispute, the sample will be retained until the dispute is
resolved.

 

Sampling and analysis methods and procedures that differ from the above may be
employed with the mutual agreement of the Parties.

 

6

--------------------------------------------------------------------------------


 

9.             QUALITY ANALYSIS

 

a)             Certification and Deviation.  Chromatograph calibration gasses
shall be provided and their composition certified by an independent third
party.  From time to time, deviation checks shall be performed to verify the
accuracy of the gas composition mole percentages and resulting calculated
physical properties.  Analyses of a sample of test gas of known composition
resulting when procedures that are in accordance with the above mentioned
standards have been applied will be considered as acceptable if the resulting
calculated gross real heating value is within plus or minus zero point three
percent (± 0.3%) of the known gross real heating value of the test gas sample. 
If the deviation exceeds the tolerance stated, the gross real heating value,
relative density and compressibility previously calculated will be corrected
immediately.  Previous analyses will be corrected to the point where the error
occurred, if this can be positively identified to the satisfaction of both
Parties.  Otherwise it shall be assumed that the drift has been linear since the
last recalibration and correction shall be based on this assumption.

 

b)            GPA Standard 2261.  All samples shall be analyzed by SABINE to
determine the molar fraction of the hydrocarbon and other components in the
sample by gas chromatography using a mutually agreed method in accordance with
GPA Standard 2261 - Method of Analysis for Gas and Similar Gaseous Mixtures by
Gas Chromatography, current as of January 1, 1990 and as periodically updated or
as otherwise mutually agreed by the Parties.  If better standards for analysis
are subsequently adopted by GPA or other recognized competent impartial
authority, upon mutual agreement of Customer and SABINE, they shall be
substituted for the standard then in use, but such substitution shall not take
place retroactively.  A calibration of the chromatograph or other analytical
instrument used shall be performed by SABINE immediately prior to the analysis
of the sample of LNG delivered.  SABINE shall give advance notice to Customer of
the time SABINE intends to conduct a calibration thereof, and Customer shall
have the right to have a representative present at each such calibration;
provided, however, SABINE will not be obligated to defer or reschedule any
calibration in order to permit the representative of Customer to be present.

 

c)             GPA Standard 2377 and 2265.  SABINE shall determine the presence
of Hydrogen Sulfide (H2S) by use of GPA Standard 2377 - Test of Hydrogen Sulfide
and Carbon Dioxide in Gas Using Length of Stain Tubes.  If necessary, the
concentration of H2S and total sulfur will be determined using one or more of
the following methods as is appropriate: gas chromatography, Gas Processors
Standard 2265 - Standard for Determination of Hydrogen Sulfide and Mercaptan
Sulfur in Gas (Cadmium Sulfate - Iodometric Titration Method) or any other
method that is mutually acceptable.

 

10.           OPERATING PROCEDURES

 

a)             Notice.  Prior to conducting operations for measurement, gauging,
sampling and analysis provided in this Annex I, the Party responsible for such
operations shall notify the appropriate representatives of the other Party,
allowing such

 

7

--------------------------------------------------------------------------------


representatives reasonable opportunity to be present for all operations and
computations; provided that the absence of the other Party’s representative
after notification and opportunity to attend shall not prevent any operations
and computations from being performed.

 

b)                                     Independent Surveyor.  At the request of
either Party any measurement, gauging, sampling and analysis shall be witnessed
and verified by an independent surveyor mutually agreed upon by Customer and
SABINE.  The results of such surveyor’s verifications shall be made available
promptly to each Party.

 

c)                                      Preservation of Records.  All records of
measurement and the computed results shall be preserved by the Party responsible
for taking the same, or causing the same to be taken, and made available to the
other Party for a period of not less than three (3) years after such measurement
and computation.

 

11.                                 Quantities Delivered

 

a)                                      Calculation of MMBTU Quantities.  The
quantity of MMBTUs delivered shall be calculated by SABINE and verified by
Customer.  Either Party ma``y, at its own expense, require the measurements and
calculations and/or their verification by an independent surveyor, mutually
agreed upon by the Parties.  Consent to an independent surveyor proposed by a
Party shall not be unreasonably withheld by the other Party.

 

b)                                     Determination of Gross Real Heating
Value.  All component values shall be in accordance with the latest revision of
ISO 6579 and the latest revision of the reference standards therein.

 

c)                                      Determination of Volume of LNG Unloaded.

 

i                                             The LNG volume in the tanks of the
LNG Vessel before and after unloading (valves have to be closed) shall be
determined by gauging on the basis of the tank gauge tables provided for in
Paragraph 6.  The volume of LNG remaining in the tanks after unloading of the
LNG Vessel shall be subtracted from the volume before unloading and the
resulting volume shall be taken as the volume of the LNG delivered from the LNG
Vessel.

 

The volume of LNG stated in cubic meters to the nearest zero point zero zero one
(0.001) cubic meter, shall be determined by using the tank gauge tables and by
applying the volume corrections set forth therein.

 

ii                                          Gas returned to the LNG Vessel
during unloading shall not be deemed to be volume unloaded for Customer’s
account.

 

iii                                       If failure of the primary gauging and
measuring devices of an LNG Vessel should make it impossible to determine the
LNG volume, the volume of LNG unloaded shall be determined by gauging the liquid
level using the

 

8

--------------------------------------------------------------------------------


 

secondary gauging and measurement devices.  If an LNG Vessel is not so equipped,
the volume of LNG delivered shall be determined by gauging the liquid level in
SABINE’s onshore LNG storage tanks immediately before and after unloading the
LNG Vessel, and such volume shall have added to it an estimated LNG volume,
agreed upon by the Parties, for boil-off from such tanks during the unloading of
such LNG Vessel and have added to it the volume of any LNG that has been pumped
from the LNG Vessel’s tanks during unloading.  SABINE shall provide Customer, or
cause Customer to be provided with, a certified copy of tank gauge tables for
each onshore LNG tank which is to be used for this purpose, such tables to be
verified by a competent impartial authority.

 

12.                                 Calculations

 

The calculation procedures contained in this Section are generally in accordance
with the Institute of Petroleum Measurement Manual, Part XII, the Static
Measurement of Refrigerated Hydrocarbon Liquids, Section 1, IP 251/76.

 

d

=

density of LNG unloaded at the prevailing composition and temperature Tl in
kg/m3, rounded to two (2) decimal places, calculated according to the method
specified in Paragraph 12.1 of this Annex I.

 

 

 

Hi

=

gross heating value (mass based) of component “i” in MJ/kg, in accordance with
Paragraph 12.6.1 of this Annex I.

 

 

 

Hm

=

gross heating value (mass based) of the LNG unloaded in MJ/kg, calculated in
accordance with the method specified in Paragraph 12.3 of this Annex I, rounded
to four (4) decimal places.

 

 

 

Hv

=

gross heating value (volume based) of the LNG unloaded in Btu/SCF, calculated in
accordance with the method specified in Paragraph12.5 of this Annex I.

 

 

 

K1

=

volume correction in m3/kmol, at temperature Tl, obtained by linear
interpolation from Paragraph 12.6.3 of this Annex I, rounded to six (6) decimal
places.

 

 

 

K2

=

volume correction in m3/kmol, at temperature Tl obtained by linear interpolation
from Paragraph 12.6.4 of this Annex I, rounded to six (6) decimal places.

 

 

 

Mi

=

molecular mass of component “i” in kg/kmol, in accordance with Paragraph 12.6.1
of this Annex I.

 

 

 

P

=

average absolute pressure of vapor in an LNG Vessel immediately before
unloading, in millibars, rounded to a whole millibar.

 

 

 

Q

=

number of MMBTUs contained in the LNG delivered, rounded to the nearest ten (10)
MMBTU.

 

9

--------------------------------------------------------------------------------


 

Tl

=

average temperature of the liquid cargo in the LNG Vessel immediately after
unloading, in degrees Celsius, rounded to one (1) decimal place.

 

 

 

Tv

=

average temperature of the vapor in an LNG Vessel immediately before unloading,
in degrees Celsius, rounded to one (1) decimal place.

 

 

 

V

=

the volume of the liquid cargo unloaded, in cubic meters, rounded to three (3)
decimal places.

 

 

 

Vh

=

the volume of the liquid cargo in an LNG Vessel immediately after unloading, in
cubic meters, rounded to three (3) decimal places.

 

 

 

Vb

=

the volume of the liquid cargo in an LNG Vessel immediately before unloading, in
cubic meters, rounded to three (3) decimal places.

 

 

 

Vi

=

molar volume of component “i” at temperature Tl, in m3/kmol, obtained by linear
interpolation from Paragraph 12.6.2 of this Annex I, rounded to six (6) decimal
places.

 

 

 

Xi

=

molar fraction of component “i” of the LNG samples taken from the receiving
line, rounded to four (4) decimal places, determined by gas chromatographic
analysis.

 

 

 

Xm

=

the value of Xi for methane.

 

 

 

Xn

=

the value of Xi for nitrogen.

 

12.1                           Density Calculation Formula

 

The density of the LNG unloaded which is used in the MMBTU calculation in 12.4
of this Annex I shall be calculated from the following formula derived from the
revised Klosek-McKinley method:

 

[g131781ka05image002.gif]

 

In the application of the above formula, no intermediate rounding shall be made
if the accuracy of “d” is thereby affected.

 

12.2                          Calculation of Volume Delivered

 

The volume, in cubic meters, of each LNG cargo unloaded shall be calculated by
using the following formula:

 

[g131781ka05image004.gif]

 

10

--------------------------------------------------------------------------------


 

12.3                           Calculation of Gross Heating Value (Mass Based)

 

The gross heating value (mass based), in MJ/kg, of each LNG cargo unloaded shall
be calculated by using the following formula:

 

[g131781ka05image006.gif]

 

12.4                           MMBtu Calculation of the Quantity of LNG Unloaded

 

The number of MMBTUs contained in the LNG unloaded shall be calculated using the
following formula:

 

[g131781ka05image008.gif]

 

The derivation of the conversion factor 1/1055.12 in the formula in this
Paragraph for the conversion of MJ into MMBTUs is obtained from GPA-2145:1994
and IP-251:1976 as follows:

 

(a)                                  q(T,P) means the gross heating value
(measured at temperature T and pressure P), contained in a given quantity of
gas;

 

(b)                                 q(60°F, 14.696 psia) in MJ = 1/1.00006 x
q(15°C, 1013.25 millibar) in MJ;

 

(c)                                  1 MMBTU corresponds to 1055.06 MJ;

 

(d)                                 q(60°F, 14.696 psia) in MMBTUs = 1/1055.06 x
q(60°F, 14.696 psia) in MJ; and

 

(e)                                  Combining (b) and (d) above yields:

 

q(60°F, 14.696 psia) in MMBTUs = 1/1055.12 x q(15°C, 1013.25 millibar) in MJ.

 

Hence the number of MJ derived shall be divided by 1055.12 to obtain the number
of MMBTUs for invoicing purposes.

 

12.5                           Calculation of Gross Heating Value (Volume Based)

 

The calculation of the Gross Heating Value (Volume Based) in Btu/SCF shall be
derived from the same compositional analysis as is used for the purposes of
calculating the Gross Heating Value (Mass Based) Hm and the following formula
shall apply:

 

[g131781ka05image010.gif]

 

11

--------------------------------------------------------------------------------


 

The derivation of the conversion factor 1.13285 for the conversion of MJ/kmol
into Btu/SCF is obtained as follows:

 

(a)                                   molar gross heating value =
[g131781ka05image012.gif](Xi x Mi x Hi) MJ/kmol;

 

(b)                                  1 kmol = 2.20462 lbmol;

 

(c)                                   1 lbmol = 379.482 SCF;

 

(d)                                  hence 1 kmol = 836.614 SCF; and

 

(e)                                   Hv = 1,000,000/ (1055.12 x 836.614) x
[g131781ka05image012.gif](Xi x Mi x Hi) Btu/SCF; or

Hv = 1.13285 x [g131781ka05image012.gif](Xi x Mi x Hi) Btu/SCF,

 

12.6                           Data

 

12.6.1                  Values            of Hi and Mi

 

Component

 

Hi (in MJ/kg)

 

Mi (in kg/kmol)

 

Methane

 

55.575

 

16.043

 

Ethane

 

51.950

 

30.070

 

Propane

 

50.368

 

44.097

 

Iso-Butane

 

49.388

 

58.123

 

N-Butane

 

49.546

 

58.123

 

Iso-Pentane

 

48.949

 

72.150

 

N-Pentane

 

49.045

 

72.150

 

N-Hexane

 

48.716

 

86.177

 

Nitrogen

 

0

 

28.013

 

Carbon Dioxide

 

0

 

44.010

 

Oxygen

 

0

 

31.999

 

 

Source:  GPA Publication 2145 Sl-96: “Physical Constants of Paraffin
Hydrocarbons and other components of natural gas”.

 

12.6.2                  Values of Vi (cubic meter/kmol)

 

Temperature

 

-150°C

 

-154°C

 

-158°C

 

-160°C

 

-162°C

 

-166°C

 

-170°C

 

Methane

 

0.039579

 

0.038983

 

0.038419

 

0.038148

 

0.037884

 

0.037375

 

0.036890

 

Ethane

 

0.048805

 

0.048455

 

0.048111

 

0.047942

 

0.047774

 

0.047442

 

0.047116

 

Propane

 

0.063417

 

0.063045

 

0.062678

 

0.062497

 

0.062316

 

0.061957

 

0.061602

 

Iso-Butane

 

0.079374

 

0.078962

 

0.078554

 

0.078352

 

0.078151

 

0.077751

 

0.077356

 

N-Butane

 

0.077847

 

0.077456

 

0.077068

 

0.076876

 

0.076684

 

0.076303

 

0.075926

 

Iso-Pentane

 

0.092817

 

0.092377

 

0.091939

 

0.091721

 

0.091504

 

0.091071

 

0.090641

 

N-Pentane

 

0.092643

 

0.092217

 

0.091794

 

0.091583

 

0.091373

 

0.090953

 

0.090535

 

N-Hexane

 

0.106020

 

0.105570

 

0.105122

 

0.104899

 

0.104677

 

0.104236

 

0.103800

 

Nitrogen

 

0.055877

 

0.051921

 

0.048488

 

0.046995

 

0.045702

 

0.043543

 

0.041779

 

Carbon Diox

 

0.027950

 

0.027650

 

0.027300

 

0.027200

 

0.027000

 

0.026700

 

0.026400

 

Oxygen

 

0.03367

 

0.03275

 

0.03191

 

0.03151

 

0.03115

 

0.03045

 

0.02980

 

 

Source:         National Bureau of Standards Interagency Report 77-867,
Institute of Petroleum IP251/76 for Oxygen.

Note:                    For intermediate values of temperature and molecular
mass a linear interpolation shall be applied.

 

12

--------------------------------------------------------------------------------


 

12.6.3                  Values of Volume Correction Factor, K1 (cubic
meter/kmol)

 

Molecular
Mass of
Mixture

 

-150°C

 

-154°C

 

-158°C

 

-160°C

 

-162°C

 

-166°C

 

-170°C

 

16.0

 

-0.000012

 

-0.000010

 

-0.000009

 

-0.000009

 

-0.000008

 

-0.000007

 

-0.000007

 

16.5

 

0.000135

 

0.000118

 

0.000106

 

0.000100

 

0.000094

 

0.000086

 

0.000078

 

17.0

 

0.000282

 

0.000245

 

0.000221

 

0.000209

 

0.000197

 

0.000179

 

0.000163

 

17.2

 

0.000337

 

0.000293

 

0.000261

 

0.000248

 

0.000235

 

0.000214

 

0.000195

 

17.4

 

0.000392

 

0.000342

 

0.000301

 

0.000287

 

0.000274

 

0.000250

 

0.000228

 

17.6

 

0.000447

 

0.000390

 

0.000342

 

0.000327

 

0.000312

 

0.000286

 

0.000260

 

17.8

 

0.000502

 

0.000438

 

0.000382

 

0.000366

 

0.000351

 

0.000321

 

0.000293

 

18.0

 

0.000557

 

0.000486

 

0.000422

 

0.000405

 

0.000389

 

0.000357

 

0.000325

 

18.2

 

0.000597

 

0.000526

 

0.000460

 

0.000441

 

0.000423

 

0.000385

 

0.000349

 

18.4

 

0.000637

 

0.000566

 

0.000499

 

0.000477

 

0.000456

 

0.000412

 

0.000373

 

18.6

 

0.000677

 

0.000605

 

0.000537

 

0.000513

 

0.000489

 

0.000440

 

0.000397

 

18.8

 

0.000717

 

0.000645

 

0.000575

 

0.000548

 

0.000523

 

0.000467

 

0.000421

 

19.0

 

0.000757

 

0.000685

 

0.000613

 

0.000584

 

0.000556

 

0.000494

 

0.000445

 

19.2

 

0.000800

 

0.000724

 

0.000649

 

0.000619

 

0.000589

 

0.000526

 

0.000474

 

19.4

 

0.000844

 

0.000763

 

0.000685

 

0.000653

 

0.000622

 

0.000558

 

0.000503

 

19.6

 

0.000888

 

0.000803

 

0.000721

 

0.000688

 

0.000655

 

0.000590

 

0.000532

 

19.8

 

0.000932

 

0.000842

 

0.000757

 

0.000722

 

0.000688

 

0.000622

 

0.000561

 

20.0

 

0.000976

 

0.000881

 

0.000793

 

0.000757

 

0.000721

 

0.000654

 

0.000590

 

25.0

 

0.001782

 

0.001619

 

0.001475

 

0.001407

 

0.001339

 

0.001220

 

0.001116

 

30.0

 

0.002238

 

0.002043

 

0.001867

 

0.001790

 

0.001714

 

0.001567

 

0.001435

 

 

Source:         National Bureau of Standards Interagency Report 77-867.

Note 1:           Molecular mass of mixture equals [g131781ka05image014.gif](Xi
x Mi).

Note 2:           For intermediate values of temperature and molecular mass a
linear interpolation shall be applied.

 

12.6.4                   Values of Volume Correction Factor, K2 (cubic
meter/kmol)

 

Molecular
Mass of
Mixture

 

-150°C

 

-154°C

 

-158°C

 

-160°C

 

-162°C

 

-166°C

 

-170°C

 

16.0

 

-0.000039

 

-0.000031

 

-0.000024

 

-0.000021

 

-0.000017

 

-0.000012

 

-0.000009

 

16.5

 

0.000315

 

0.000269

 

0.000196

 

0.000178

 

0.000162

 

0.000131

 

0.000101

 

17.0

 

0.000669

 

0.000568

 

0.000416

 

0.000377

 

0.000341

 

0.000274

 

0.000210

 

17.2

 

0.000745

 

0.000630

 

0.000478

 

0.000436

 

0.000397

 

0.000318

 

0.000246

 

17.4

 

0.000821

 

0.000692

 

0.000540

 

0.000495

 

0.000452

 

0.000362

 

0.000282

 

17.6

 

0.000897

 

0.000754

 

0.000602

 

0.000554

 

0.000508

 

0.000406

 

0.000318

 

17.8

 

0.000973

 

0.000816

 

0.000664

 

0.000613

 

0.000564

 

0.000449

 

0.000354

 

18.0

 

0.001049

 

0.000878

 

0.000726

 

0.000672

 

0.000620

 

0.000493

 

0.000390

 

18.2

 

0.001116

 

0.000939

 

0.000772

 

0.000714

 

0.000658

 

0.000530

 

0.000425

 

18.4

 

0.001184

 

0.001000

 

0.000819

 

0.000756

 

0.000696

 

0.000567

 

0.000460

 

18.6

 

0.001252

 

0.001061

 

0.000865

 

0.000799

 

0.000735

 

0.000605

 

0.000496

 

18.8

 

0.001320

 

0.001121

 

0.000912

 

0.000841

 

0.000773

 

0.000642

 

0.000531

 

19.0

 

0.001388

 

0.001182

 

0.000958

 

0.000883

 

0.000811

 

0.000679

 

0.000566

 

19.2

 

0.001434

 

0.001222

 

0.000998

 

0.000920

 

0.000844

 

0.000708

 

0.000594

 

19.4

 

0.001480

 

0.001262

 

0.001038

 

0.000956

 

0.000876

 

0.000737

 

0.000623

 

19.6

 

0.001526

 

0.001302

 

0.001078

 

0.000992

 

0.000908

 

0.000765

 

0.000652

 

19.8

 

0.001573

 

0.001342

 

0.001118

 

0.001029

 

0.000941

 

0.000794

 

0.000681

 

20.0

 

0.001619

 

0.001382

 

0.001158

 

0.001065

 

0.000973

 

0.000823

 

0.000709

 

25.0

 

0.002734

 

0.002374

 

0.002014

 

0.001893

 

0.001777

 

0.001562

 

0.001383

 

30.0

 

0.003723

 

0.003230

 

0.002806

 

0.002631

 

0.002459

 

0.002172

 

0.001934

 

 

13

--------------------------------------------------------------------------------


 

Source: National Bureau of Standards Interagency Report 77-867.

Note 1:          Molecular mass of mixture equals [g131781ka05image014.gif](Xi x
Mi).

Note 2:          For intermediate values of temperature and molecular mass a
linear interpolation shall be applied.

 

14

--------------------------------------------------------------------------------


 

ANNEX II

MEASUREMENTS AND TESTS FOR GAS AT DELIVERY POINT

 

1.                                       Applicability.  The measurement
procedures in this Annex II shall apply to the measurement of quantities
(volume, energy) Gas delivered by SABINE for Customer’s Account at the Delivery
Point.

 

2.                                       Unit of Measurement.  All Gas delivered
at the Delivery Point shall be measured in MMBTUs.

 

3.                                       Metering.

 

(a)                                  Metering Equipment.  SABINE shall supply,
operate and maintain (or cause to be supplied, operated and maintained at or
near the Delivery Point) the following:

 

i)                                         meters with redundancy and other
equipment as is necessary to accurately measure the volume of Gas delivered at
the Delivery Point hereunder;

 

ii)                                      devices for collecting samples and for
determining the quality and composition of Gas delivered at the Delivery Point
hereunder; and

 

iii)                                   and any other measurement or testing
devices which are necessary to perform the measurement and testing required
hereunder at the Delivery Point.

 

(collectively, the “Downstream Metering Equipment”).  The Downstream Metering
Equipment shall be designed and installed in accordance with the current
recommendations of the American Gas Association, Report No. 3 and 9 for
Ultrasonic Metering.

 

(b)                                 Check Measurement Equipment and Access. 
Customer may, at Customer’s expense, install and operate, at or near the
Downstream Metering Equipment, independent check measuring equipment similar to
the Downstream Metering Equipment to monitor the accuracy of the measurements
made by the Downstream Metering Equipment.  Such check metering equipment will
be installed and operated by Customer so that it does not unreasonably interfere
with the operation of the Downstream Metering Equipment.

 

(c)                                  General.  A pressure transmitter shall be
installed on each meter tube to measure the static pressure at the plane of the
upstream differential pressure tapping.  The temperature of the flowing Gas
shall be measured on each meter tube by a platinum resistance thermometer
installed in a thermowell so that the probe tip is in the center one-third of
the pipe.  Each meter run shall be provided with a dedicated
microprocessor-based flow computer system powered by an appropriate back-up
power supply.

 

(d)                                 Measuring and Density Standards.  Gas shall
be measured by ultrasonic meters. Ultrasonic meters shall be constructed and
operated, Gas shall be measured, and properties shall be determined in
accordance with American Gas Association, Report No. 9 and any subsequent
modification and amendment thereof.  The

 

1

--------------------------------------------------------------------------------


 

compressibility and density shall be calculated in accordance with the latest
revision of the American Gas Association, Report No. 9.  Metering equipment
shall include the use of flow conditioners, straightening vanes, and pulsation
dampening devices where necessary.  Meter tubes shall be of a design
incorporating suitable access for periodic internal inspection, including access
for internal inspection of the upstream side of the flow conditioner. 
Electronic gas measurement with a continuous readout of pressure, temperature,
and Gas flow rate shall be used.  All computations shall be made as prescribed
in the above cited standard.

 

(e)                                  Ultrasonic Metering Standard.  All
ultrasonic metering shall comply with the American Gas Association, Report No. 9
and any subsequent modification and amendment thereof.

 

4.                                       Determination of Gross Heating Value.

 

(a)                                  GPA 2261 and 2145.  The heating value of
the Gas delivered by SABINE at the Delivery Point shall be determined by gas
chromatograph.  The composition of the Gas shall be continuously measured by
on-line chromatographs.  The Gross Heating Value of the Gas shall be calculated
using results from the on-line chromatograph.  The chromatographs will analyze
all hydrocarbon components, up to and including at least the Nonanes+ group, and
inerts having a concentration of greater than 0.002 mol percent.  The
determination of Gas composition shall be in accordance with the GPA Standard
2261 — Analysis for Natural Gas and Similar Gaseous Mixtures by Gas
Chromatography.  All physical properties used in quality and quantity
calculations shall be based on these compositional analyses and the component
values published in GPA 2145, or the latest revision thereof.  Water vapor
content shall be included in the component analyses.  The sample analysis cycle
time shall be less than six (6) minutes.  The maximum response time from sample
probe to analyzer shall be four (4) minutes.  In the event of failure of the
on-line Gas chromatograph, chromatograph analysis of samples collected
proportional to the flow through the meters shall be used.  Auto-calibration of
the Gas chromatograph shall be conducted on a weekly basis or as otherwise
mutually agreed by the Parties.

 

(b)                                 GPA 2145.  Back-up composite samples of the
flowing Gas shall be obtained weekly to be used for relative density (specific
gravity), Gross Heating Value, and compressibility factors in case of electronic
failure.  Composite sampling of the flowing stream shall be by use of a mutually
agreeable continuous sampler, designed and installed to sample proportionally to
the flow rate.  The end point of each composite sample chromatographic analysis
shall be the Nonane+ fraction, and values for this fraction shall be based on
the C9 value in the latest revision of GPA Standard 2145 — Table of Physical
Constants of Paraffin Hydrocarbons and Other Components of Natural Gas.  All
component values shall be in accordance with such standard.

 

(c)                                  Quarterly Deviation Checks.  Monthly gas
chromatograph deviation checks shall be made on Gas composition mole percentages
and resulting Gross Heating Value.  Analyses of a sample of test Gas of known
composition resulting when

 

2

--------------------------------------------------------------------------------


 

procedures that are in accordance with the above mentioned standards have been
applied will be considered as acceptable if the resulting calculated Gross
Heating Value is within plus or minus five (5) BTU per Standard Cubic Foot of
the known Gross Heating Value.  If the deviation exceeds the tolerance stated,
Gross Heating Value, relative density, and compressibility previously calculated
will be corrected immediately.  Previous analyses will be corrected to the point
where the error occurred.  If the point that the error occurred cannot be
determined, previous analyses will be corrected for one-half the period since
the last verification test, not to exceed a correction period of six (6) months.

 

(d)                                 Corrections for Water Content.  The heating
value on a dry basis for Gas containing water shall be corrected in accordance
with standards followed by the American Gas Association.  Moisture content of
flowing Gas shall be determined as often as found necessary in real practice by
use of a mutually acceptable calculation or test instrument, which could include
a Meco Moisture Analyzer.

 

5.                                       Operating Procedures

 

(a)                                  Notice.  Prior to conducting operations for
measurement, calibration, sampling and analysis provided in Annex II, the Party
responsible for such operations shall notify the appropriate representatives of
the other Party, allowing such representatives reasonable opportunity to be
present for all operations and computations; provided that the absence of the
other Party’s representative after notification and opportunity to attend shall
not prevent any operations and computations from being performed.

 

(b)                                 Independent Surveyor.  At the request of
either Party any measurement, calibration, sampling and analysis shall be
witnessed and verified by an independent surveyor mutually agreed upon by
Customer and SABINE.  The results of such surveyor’s verifications shall be made
available promptly to each Party.

 

(c)                                  Preservation of Records.  All records of
measurement and the computed results shall be preserved by the Party responsible
for taking the same, or causing the same to be taken, and made available to the
other Party for a period of not less than three (3) years after such measurement
and computation.

 

6.                                       Verification.  At least once each
month, and in addition, from time to time upon at least two (2) weeks prior
written notice by either Party to the other, SABINE shall verify or cause to be
verified the accuracy of the Downstream Metering Equipment.  When as a result of
such test any of the Downstream Metering Equipment is found to be out of
calibration within the accuracy provided by the manufacturer in the
specification for such equipment , no adjustment shall be made to the Fee.  If
the testing of the Downstream Metering Equipment demonstrates that any meter is
out of calibration by more than the accuracy provided by the manufacturer in the
specifications for such equipment, the applicable Downstream Metering Equipment
reading for the actual period during which out of calibration measurements were
made shall be estimated as follows, in descending order of priority:

 

3

--------------------------------------------------------------------------------


 

(a)                                  by using the registration of any check
meter or meters if installed and accurately registering;

 

(b)                                 by correcting the error if the percentage of
error is ascertainable by calibration, test, or mathematical calculation; or

 

(c)                                  by estimating the quantity of delivery by
measuring deliveries during prior periods under similar conditions when any
meter was registering accurately.

 

If the actual period that such equipment has been out of calibration cannot be
determined to the mutual satisfaction of SABINE and Customer, the adjustment
shall be for a period equal to one-half of the time elapsed since the most
recent test. The previous payments made by Customer to SABINE for this period
shall be subtracted from the amount of payments that are calculated to have been
owed under this Agreement.  The difference (which may be a positive or negative
amount) shall be added to the next monthly statement pursuant to Section 12.2.

 

7.                                       Costs.  The cost of the monthly testing
and calibration of the Downstream Metering Equipment shall be borne by SABINE. 
The cost of any testing and calibration of the Downstream Metering Equipment
beyond the monthly test permitted above shall also be paid by SABINE, unless the
request to test any of the Downstream Metering Equipment is made by Customer and
the results of such test requested by Customer demonstrate that the Downstream
Metering Equipment is less than one percent (1%) out of calibration or outside
of the accuracy given by the manufacturer, in which case the cost of such
testing and calibration shall be for Customer’s account.  Each Party shall
comply with any reasonable request of the other Party concerning the sealing of
the Downstream Metering Equipment, the presence of a representative of Customer
when the seals are broken and tests are conducted, and other matters affecting
the accuracy, testing and calibration of the Downstream Metering Equipment.

 

8.                                       Disputes.  Any Dispute arising under
this Annex II shall be submitted to an Expert under Section 20.2.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SABINE PASS SERVICES MANUAL

 

The Sabine Pass Services Manual referred to in Section 3.5 shall address the
following matters and other matters of a similar nature:

 

1.               Details associated with the implementation of Section 5.1 among
SABINE, Customer and Other Customers

 

2.               Details associated with the Gas delivery procedures in
Section 5.3 among SABINE, Customer and Other Customers

 

3.               Details associated with the content and format of the Sabine
Pass Website

 

4.               Details associated with the invoicing process under Article 11,
including:

 

a.               Format of invoices (electronic and original)

 

b.              Numbering systems/codes for all invoice-related documents

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PORT LIABILITY AGREEMENT – PORT OF SABINE PASS, LOUISIANA

 

THIS PORT LIABILITY AGREEMENT (this “Agreement”) is effective as of
              , 20   , and is made by and between Sabine Pass LNG L.P., a
Delaware limited partnership, represented herein by Sabine Pass LNG-GP, Inc.,
its General Partner (“SABINE”), and [INSERT NAME(S) OF VESSEL OWNER(S), a [TYPE
OF ENTITY AND JURISDICTION OF ORGANIZATION] ([collectively] “Vessel Owner”).

 

RECITALS

 

WHEREAS, Vessel Owner, using the LNG vessel set forth below under its name and
signature (“Vessel”), proposes to deliver certain quantities of liquefied
natural gas to SABINE at its marine terminal and receiving, storage and
regasification facilities located in Cameron Parish, Louisiana (as more fully
defined below, the “Marine Terminal”); and

 

WHEREAS, Vessel Owner and SABINE (collectively, the “Parties” and individually a
“Party”) have agreed to allocate the risk of and responsibility for loss and
damage resulting from an Incident (as defined below) at the Marine Terminal in
the following manner;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1.                                       The following terms shall have the
following meanings when used herein:

 

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or otherwise.

 

“Incident” means any occurrence or series of occurrences having the same origin
arising out of or relating to the Vessel’s use of the Marine Terminal in which
there is any one or more of the following: (i) loss of or damage to the Marine
Terminal or the Vessel; (ii) injury to the employees and agents comprising
Terminal Interests or Vessel Interests; (iii) loss or damage, other than to the
Marine Terminal or the Vessel, caused or contributed to by the Vessel, including
but not limited to, injury to third parties or damage to the property of third
parties; or (iv) an obstruction or danger affecting or interfering with the
normal operation of the Marine Terminal or the Port.

 

“Terminal Interests” means (i) SABINE, (ii) all Affiliates of SABINE, (iii) all
Persons (other than the Vessel Interests and Persons providing fire boats, tugs
and escort vessels to Vessel at the Port) employed or providing services at the
Marine Terminal in connection with the unloading, storage, or regasification of
LNG at the Marine Terminal, and (iv) the employees and agents of all Persons
referred to in this paragraph.

 

 

1

--------------------------------------------------------------------------------


 

“Marine Terminal” means SABINE’s marine terminal and LNG receiving, storage and
regasification facilities located at the Port, including all berths, buoys,
gear, craft, equipment, plant, facilities and property of any kind (whether
afloat or ashore) located thereat or adjacent thereto and in the ownership,
possession or control of the Terminal Interests.

 

“Person” means any individual, firm, corporation, trust, partnership,
association, joint venture (incorporated or unincorporated), or other business
entity.

 

“Port” means the port at or near Cameron Parish, Louisiana, including its
anchorage, turning basin and approaches into the Marine Terminal associated
therewith.

 

“Vessel Interests” means (i) Vessel Owner, (ii) all Affiliates, participating in
the ownership and/or operation, of Vessel, (iii) all Persons (other than the
Terminal Interests) participating, employed, or providing services in connection
with the ownership or operation (including all operations related to navigation
and berthing/unberthing) of the Vessel, and (iv) the employees and agents of all
Persons referred to in this paragraph.

 

2.                                       In all circumstances, the Master of the
Vessel shall remain solely responsible for the proper navigation and safety of
the Vessel and her cargo.

 

3.                                       Any liability arising from an Incident
shall, as between the Vessel Interests and the Terminal Interests, be borne (i)
by the Vessel Interests alone, if the Vessel Interests are wholly or partially
at fault and the Terminal Interests are not at fault, (ii) by the Terminal
Interests alone, if the Terminal Interests are wholly or partially at fault and
the Vessel Interests are not at fault, (iii) by the Vessel Interests and the
Terminal Interests, in proportion to the degree of their respective fault, if
both are at fault and the degree of such fault can be established or (iv) by the
Vessel Interests and the Terminal Interests equally if neither of them appears
to be at fault or it is not possible to establish the degree of their respective
fault.   In this regard, any acts or omissions of Persons providing fire boats,
tugs and escort vessels to Vessel at the Port shall be deemed to be the
responsibility of the Vessel Interests.

 

4.

 

(i)                                     Subject to Section 5(ii) below, the
total aggregate liability of the Vessel Interests to the Terminal Interests,
however arising, in respect of any one Incident, shall not exceed one hundred
fifty million dollars (US$150,000,000).  Payment of an aggregate sum of one
hundred fifty million dollars (US$150,000,000) to any one or more of the
Terminal Interests in respect of any one Incident shall be a complete defense to
any claim, suit or demand relating to such Incident made by the Terminal
Interests against the Vessel Interests.

 

(ii)                                  Vessel Owner shall cause to be provided to
SABINE at all times sufficient written evidence that the Vessel’s Protection and
Indemnity Association has agreed to (a) cover the Vessel Interests as a member
of the Association against the liabilities and responsibilities provided for in
this Agreement in accordance with its Rules; (b) give SABINE prior notice of
cancellation of the Vessel’s entry in such

 

 

2

--------------------------------------------------------------------------------


 

Protection and Indemnity Association; and (c) waive in favor of the Terminal
Interests all rights of subrogation of claims by the Protection and Indemnity
Association against the Terminal Interests to the extent such claims have been
waived in this Agreement by the Vessel Interests.

 

5.                                       As to matters subject to this Agreement
and regardless of fault or negligence on the part of any Party, with respect to
an Incident:

 

(i)                                     except to the extent expressly preserved
in this Agreement, Terminal Interests hereby expressly, voluntarily and
intentionally waive any right or claims they might otherwise have against the
Vessel Interests under applicable laws or under any port liability agreement or
similar port conditions of use previously signed by the Master for the Port; and

 

(ii)                                  except to the extent expressly preserved
in this Agreement, Vessel Interests hereby expressly, voluntarily and
intentionally waive any rights to limit their liability under the United States
Limitation of Vessel Owners Liability Act or any other similar law or
convention, as applicable.  Such waiver shall include any right to petition a
court, arbitral tribunal or other entity for limitation of liability, any right
to claim limitation of liability as a defense in an action, and any other
similar right under relevant law.

 

6.                                       The substantive law of New York,
without regard to any conflicts of law principles that could require the
application of any other law, shall govern the interpretation of this Agreement
and any dispute, controversy, or claim arising out of, relating to, or in any
way connected with this Agreement, including, without limitation, the existence,
validity, performance, or breach hereof.

 

7.                                       If and for so long as any provision of
this Agreement shall be deemed to be judged invalid for any reason whatsoever,
such invalidity shall not affect the validity or operation of any other
provision of this Agreement except only so far as shall be necessary to give
effect to the construction of such invalidity, and any such invalid provision
shall be deemed severed from this Agreement without affecting the validity of
the balance of this Agreement.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives effective as of the date first set forth
above.

 

SABINE PASS LNG L.P.

[INSERT SIGNATURES OF EACH OF
VESSEL OWNERS]

 

 

By: SABINE PASS LNG-GP,
as General Partner

By:

 

 

 

 

By:

 

 

By:

 

 

Title:

Title:

 

 

3

--------------------------------------------------------------------------------


 

 

As owner of the Name of Vessel
Registration No.
State of Registry

 

 

4

--------------------------------------------------------------------------------


 

Exhibit C

 

Guarantee

 

 

Exhibit D

 

Consent

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 

GUARANTY AGREEMENT

 

 

From

 

 

CHEVRONTEXACO CORPORATION

 

 

to

 

 

SABINE PASS LNG, L.P.

 

 

Dated as of            ,

 

--------------------------------------------------------------------------------


 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT, is made and entered into as of             , by
CHEVRONTEXACO CORPORATION (“ChevronTexaco”), a corporation organized and
existing under the laws of the State of Delaware, to SABINE PASS LNG L.P., a
limited partnership organized under the laws of Delaware  (“Sabine Pass”);

 

WITNESSETH:

 

WHEREAS, Sabine Pass has entered into that certain Terminal Use Agreement dated
as of                  with Chevron U.S.A. Inc., a corporation incorporated
under the laws of  the Commonwealth of Pennsylvania; and

 

WHEREAS, the ChevronTexaco Subsidiary is a wholly-owned subsidiary of
ChevronTexaco; and

 

WHEREAS, it is a condition precedent to the effectiveness of the TUA that
certain of the ChevronTexaco Subsidiary’s obligations thereunder be guaranteed
by ChevronTexaco in accordance with and subject to the provisions of this
Guaranty Agreement;

 

NOW, THEREFORE, in consideration of the premises ChevronTexaco does hereby
covenant and agree with Sabine Pass, as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1.  Definitions.  Except as otherwise expressly provided or unless the
context otherwise requires, the terms defined in this Section 1.1 shall, for all
purposes of this Guaranty Agreement, have the meanings herein specified, the
following definitions to be equally applicable to both the singular and plural
forms of any of the terms herein defined:

 

Banking Day

 

The term “Banking Day” shall mean any day other than a Saturday, a Sunday or any
other day on which commercial banks in New York or California are authorized or
required to be closed.

 

ChevronTexaco

 

The term “ChevronTexaco” shall mean ChevronTexaco Corporation, a Delaware
corporation, until a successor corporation shall have become such pursuant to
the applicable provisions hereof, and thereafter ChevronTexaco shall mean such
successor corporation.

 

ChevronTexaco Subsidiary

 

The term “ChevronTexaco Subsidiary” shall mean Chevron U.S.A. Inc., a
corporation incorporated under the Commonwealth of Pennsylvania, until a
successor corporation shall have become such pursuant to the applicable
provisions of the TUA, and thereafter the ChevronTexaco Subsidiary shall mean
such successor corporation.

 

1

--------------------------------------------------------------------------------


 

Guaranty Agreement

 

The term “Guaranty Agreement” shall mean this Guaranty Agreement dated as of
                 , as originally executed or as it may from time to time be
supplemented, modified or amended as provided herein.

 

Guaranteed Obligations

 

The term “Guaranteed Obligations” shall have the meaning accorded such term in
Section 3.1 of this Guaranty Agreement.

 

Maximum Guaranteed Amount

 

The term “Maximum Guaranteed Amount” shall mean, as of any date, an amount equal
to “MGA” where:

 

MGA = [(Q x R x T) x 80%]- F

 

Where:

 

Q =  ChevronTexaco Subsidiary’s Maximum LNG Reception Quantity under the TUA;

 

R =  thirty-two cents ($0.32);

 

T =  twenty (20); and

 

F =  the cumulative amount of Fees paid by the ChevronTexaco Subsidiary under
the TUA

 

Sabine Pass

 

The term “Sabine Pass” shall mean Sabine Pass LNG, L.P., a limited partnership
organized under the laws of the State of Delaware, or its permitted successor or
assign pursuant to the TUA.

 

TUA

 

The term “TUA” shall mean the Terminal Use Agreement dated as of               ,
between the ChevronTexaco Subsidiary and Sabine Pass, as such TUA was originally
executed or as it may from time to time be supplemented, modified or amended as
provided therein.

 

Section 1.2.  Other Defined Terms.  Capitalized terms not otherwise defined in
this Guaranty Agreement shall have the meanings ascribed thereto in the TUA.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

REPRESENTATIONS OF CHEVRONTEXACO

 

Section 2.1.  Representations  of ChevronTexaco.  ChevronTexaco makes the
following representations  to the  Guaranteed Parties:

 

(a)  ChevronTexaco has been duly organized and is validly existing under the
laws of the State of Delaware, has full legal right, power and authority to
enter into this Guaranty Agreement and to carry out and consummate all
transactions contemplated by this Guaranty Agreement, and by proper corporate
action has duly authorized the execution and delivery of this Guaranty
Agreement.

 

(b)  The execution and delivery of this Guaranty Agreement and the consummation
of the transactions herein contemplated will not conflict with or constitute on
the part of ChevronTexaco a breach of or default under its Restated Certificate
of Incorporation, as amended to the date hereof, its By-Laws, as amended to the
date hereof, or any indenture, or other material agreement or instrument to
which ChevronTexaco is a party or by which it or its properties are bound or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over ChevronTexaco or any of its activities or properties.

 

(c)  This Guaranty Agreement has been duly authorized, executed and delivered by
ChevronTexaco and constitutes the valid and binding obligation of ChevronTexaco.

 

(d) ChevronTexaco has made available to Sabine Pass ChevronTexaco’s Annual
Report on Form 10-K for the year ended December 31, 2003 and its Quarterly
Reports on Form 10-Q for the quarters ended March 31 and June 30, 2004 and its
Current Reports on Form 8-K dated July 29, 2004, July 30, 2004 and October 29,
2004 filed with the Securities and Exchange Commission (collectively, the
“ChevronTexaco Reports”).  ChevronTexaco’s Quarterly Report on form 10-Q for the
quarter ended June 30, 2004 was filed with the Securities and Exchange
Commission on August 4, 2004.  The ChevronTexaco Reports at and as of their
respective dates do not include any untrue statement of a material fact nor omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances under which
they were made.  Since June 30, 2004, there has been no material adverse change
in the financial condition of ChevronTexaco and its consolidated subsidiaries
taken as a whole.

 

ARTICLE III

 

GUARANTY AND AGREEMENTS

 

Section 3.1.  Guaranty.  The Guarantor absolutely, unconditionally and
irrevocably guarantees to Sabine Pass  the full and prompt payment by the
ChevronTexaco Subsidiary of all of its payment obligations under the TUA to
Sabine Pass and its successors and permitted assigns

 

3

--------------------------------------------------------------------------------


 

from and after the Commercial Start Date, including payment obligations in
respect of any breach of the TUA by the ChevronTexaco Subsidiary; provided,
however, (a) the Guarantor shall be entitled  to all defenses, counterclaims and
rights of set off and recoupment that the ChevronTexaco Subsidiary may have
under the TUA other than any such defenses based on (i) failure of consideration
supporting the TUA, (ii) the Company’s lack of authority to execute or deliver
the TUA or to perform its obligations thereunder, and (iii) any defense arising
out of the bankruptcy, insolvency or similar proceeding concerning the
ChevronTexaco Subsidiary; and (b) the Guarantor’s aggregate liability in respect
of the obligations guaranteed hereunder shall be the Maximum Guaranteed Amount
(the obligations guaranteed under this Guaranty, subject to this proviso, are
hereinafter referred to as the “Guaranteed Obligations”).

 

Section 3.2.  Unconditional Nature of Obligations.  The obligations of
ChevronTexaco under this Guaranty Agreement shall be absolute, irrevocable and
unconditional and shall remain in full force and effect until the entire
Guaranteed Obligations shall have been paid, and such obligations shall not be
affected, modified or impaired upon the happening from time to time of any
event, including without limitation any of the following, whether or not with
notice to, or the consent of, ChevronTexaco:

 

(a)           the waiver, surrender, compromise, settlement, release or
termination of any or all of the obligations, covenants or agreements of the
ChevronTexaco Subsidiary under the TUA;

 

(b)           the failure to give notice to ChevronTexaco of the occurrence of a
default under the TUA;

 

(c)           the waiver, compromise or release of the payment, performance or
observance by the ChevronTexaco Subsidiary or by ChevronTexaco, respectively, of
any or all of the obligations, covenants or agreements of either of them
contained in the TUA or this Guaranty Agreement, as the case may be;

 

(d)           the extension of the time for payment of any Guaranteed Obligation
under the TUA or of the time for performance of any other obligations, covenants
or agreements under or arising out of the TUA;

 

(e)           the modification, amendment or alteration (whether material or
otherwise) of any obligation, covenant or agreement set forth in the TUA;

 

(f)            the taking or the omission of any of the actions referred to in
the TUA;

 

(g)           any failure, omission, delay or lack on the part of Sabine Pass to
enforce, assert or exercise any right, power or remedy conferred on it in the
TUA;

 

(h)           the voluntary or involuntary liquidation, dissolution, sale or
other disposition of all or substantially all the assets, marshalling of assets
and liabilities, receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement, composition with creditors or
readjustment of, or other similar proceedings affecting ChevronTexaco or the
ChevronTexaco Subsidiary or any of the respective assets of either of them, or
any allegation or contest of the validity of this Guaranty Agreement in any such
proceeding;

 

(i)            any defense based upon any legal disability of the ChevronTexaco
Subsidiary or, to the extent permitted by law, any release, discharge, reduction
or limitation of or with

 

4

--------------------------------------------------------------------------------


 

respect to any sums owing by the ChevronTexaco Subsidiary or any other liability
of the ChevronTexaco Subsidiary to Sabine Pass;

 

(j)            to the extent permitted by law, the release or discharge by
operation of law of ChevronTexaco from the performance or observance of any
obligation, covenant or agreement contained in this Guaranty Agreement;

 

(k)           the default or failure of ChevronTexaco fully to perform any of
its obligations set forth in this Guaranty Agreement; or

 

(l)            the invalidity of the TUA or any part thereof.

 

If any payment by the ChevronTexaco Subsidiary to Sabine Pass is rescinded or
must be returned by the  Lender, the obligations of ChevronTexaco hereunder
shall be reinstated with respect to such payment.

 

Subject to clause (a) of the proviso of the first paragraph of this Section 3.1,
no set-off, counterclaim, reduction, or diminution of any obligation, or any
defense of any kind or nature which ChevronTexaco has or may have against Sabine
Pass shall be available hereunder to ChevronTexaco  to reduce the payments to
Sabine Pass under Section 3.1 of this Guaranty Agreement.  Furthermore, no
defense previously raised by the ChevronTexaco Subsidiary arising out of or in
connection with a Guaranteed Obligation claimed hereunder and which has been
settled in Sabine Pass’s favor by the dispute resolution procedures of Article
20 of the TUA may be raised by the Guarantor and no cure period previously used
by the Guarantor Subsidiary may be used by the Guarantor.

 

ChevronTexaco assumes responsibility for being and remaining informed of the
financial condition of the ChevronTexaco Subsidiary and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
which diligent inquiry would reveal and agrees that Sabine Pass shall not have a
duty to advise ChevronTexaco of information known to it regarding such condition
or any such circumstances.

 

Section 3.3.  Proceedings Against ChevronTexaco.  In the event of a default in
the payment of the amounts guaranteed pursuant to the terms hereof when and as
the same shall become due, Sabine Pass shall have the right to proceed first and
directly against ChevronTexaco under this Guaranty Agreement without proceeding
against the ChevronTexaco Subsidiary or exhausting any other remedies which it
may have.

 

Section 3.4.  Costs.  ChevronTexaco agrees to pay all costs, expenses and fees,
including without limitation all reasonable attorneys’ fees, which may be
incurred by Sabine Pass in enforcing or attempting to enforce this Guaranty
Agreement following any default on the part of ChevronTexaco hereunder, whether
the same shall be enforced by suit or otherwise.

 

Section 3.5.   Corporate Existence of ChevronTexaco; Consolidation, Merger, Sale
or Transfer.  ChevronTexaco covenants that so long as it has any outstanding
obligations under this Guaranty Agreement, it will maintain its corporate
existence, will not dissolve, sell or otherwise dispose of all or substantially
all of its assets and will not consolidate with or merge into another
corporation or permit one or more other corporations to consolidate with or
merge into it; provided that ChevronTexaco may, without violating the covenants
in this Section 3.5 contained, consolidate with or merge into another
corporation or permit one or more other corporations to consolidate with or
merge into it, or sell or otherwise transfer to another corporation all or
substantially all of its assets as an entirety and thereafter dissolve, if the
surviving, resulting or transferee corporation, as the

 

5

--------------------------------------------------------------------------------


 

case may be, (i) shall be incorporated and existing under the laws of one of the
States of the United States of America, (ii) assumes, if such corporation is not
ChevronTexaco, all of the obligations of ChevronTexaco hereunder and (iii) is
not, after such transaction, otherwise in default under any provisions hereof.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.1.  Governing Law.  This Guaranty Agreement shall be governed by the
laws of the State of California (excluding the choice of law principles
thereof). Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Guaranty Agreement or the
transactions contemplated hereby.

 

Section 4.2.  Notices.  All notices and other communications to ChevronTexaco or
Sabine Pass may be electronically communicated or hand delivered or sent by
overnight courier, to any party hereto at the addresses as provided in this
Section 4.2:

 

All communications intended for ChevronTexaco shall be sent to:

 

ChevronTexaco Corporation

6001 Bollinger Canyon Road

Building E

San Ramon, CA  94583

Attention:  Treasurer

Fax Number:          (925) 842-8090

 

All communications intended for Sabine Pass shall be sent to:

 

Sabine Pass LNG, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attention:  President

Fax Number:  (713)  659-5459

 

or at any other address of which  either of the foregoing shall have notified
the other in any manner prescribed in this Section 4.2.

 

For all purposes of this Guaranty Agreement, a notice or communication will be
deemed effective:

 

(a)  if delivered by hand or sent by overnight courier, on the day it is
delivered unless (i) that day is not a day upon which commercial banks are open
for the transaction of business in the city specified (a “Local Banking Day”) in
the address for notice provided by the recipient or (ii) if delivered after the
close of business on a Local Banking Day, then on the next succeeding Local
Banking Day and

 

(b)  if sent by facsimile transmission, on the date transmitted, provided that
oral or written confirmation of receipt is obtained by the sender unless the
date of

 

6

--------------------------------------------------------------------------------


 

transmission and confirmation is not a Local Banking Day, in which case on the
next succeeding Local Banking Day.

 

Section 4.3.           Banking Days.  Except as otherwise provided in this
Guaranty Agreement, if any date on which a payment is to be made, notice is to
be given or other action taken hereunder is not a Banking Day, then such
payment, notice or other action shall be made, given or taken on the next
succeeding Banking Day in such place, and in the case of any payment, no
interest shall accrue for the delay.

 

Section 4.4.  Successors and Assigns.  This Guaranty Agreement shall be binding
upon ChevronTexaco and its successors and assigns and inure to the benefit of
Sabine Pass and its successors and assigns.  Except as provided in Section 3.5
hereof, ChevronTexaco may not assign its obligations hereunder without the prior
written consent of Sabine Pass. Sabine Pass may assign, mortgage or pledge all
or any of its rights, interests or benefits hereunder to secure payment of any
indebtedness incurred or to be incurred in connection with the financing of the
construction and start up of the Sabine Pass facility.  The Guarantor, in
connection therewith, shall execute and deliver to the lenders to whom such
indebtedness is owed a consent to such assignment in form and substance
substantially similar to the consent and agreement executed and delivered by the
ChevronTexaco Subsidiary to such lenders in connection with the TUA.

 

Section 4.5.  Guaranty for Benefit of Sabine Pass.  This Guaranty Agreement is
entered into by ChevronTexaco for the benefit of Sabine Pass.  Nothing contained
herein shall be deemed  to create any right in, or to be in whole or in part for
the benefit of any person other than ChevronTexaco and Sabine Pass and their
respective permitted successors and assigns.

 

Section 4.6.  Term.   This Guaranty Agreement shall terminate and be of no
further force and effect upon the earliest of (a) full payment by ChevronTexaco
of its obligations under Section 3.1 hereof or (b) full payment  by the
ChevronTexaco Subsidiary of its obligations under the TUA.

 

Section 4.7.  Amendments and Waivers.  Any provision of this Guaranty agreement
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed by each of ChevronTexaco and Sabine Pass.

 

Section 4.8.  Headings.  The article and section headings of this Guaranty
Agreement are for convenience only and shall not affect the construction hereof.

 

Section 4.9.  Partial Invalidity.  The invalidity of any one or more phrases,
sentences, clauses or sections in this Guaranty Agreement shall not affect the
validity or enforceability of the remaining portions of this Guaranty Agreement
or any part thereof.

 

Section 4.10.  No Waiver, Remedies.  No failure or delay by Sabine Pass in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

7

--------------------------------------------------------------------------------


 

Section 4.11.  Execution in Several Counterparts.  This Guaranty Agreement may
be executed in any number of counterparts, each of which shall for all purposes
be deemed to be an original; but such counterparts shall together constitute but
one and the same instrument.

 

IN WITNESS WHEREOF, CHEVRONTEXACO CORPORATION has caused this Guaranty Agreement
to be executed in its name and on its behalf by its duly authorized officer as
of the date first above written.

 

 

CHEVRONTEXACO CORPORATION

 

 

 

 

 

By

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT D

 

THIS CONSENT AND AGREEMENT (this “Consent and Agreement”) dated as of
[                 ] is made and entered into by and among Chevron U.S.A. Inc., a
corporation duly incorporated and validly existing under the laws of the
Commonwealth of Pennsylvania (the “Project Party”), and [               ], in
its capacity as collateral agent (together with its successors and assigns in
such capacity, the “Collateral Agent”) under the Security Documents.

 

W I T N E S S E T H

 

WHEREAS, Sabine Pass LNG, L.P., a limited partnership duly organized and validly
existing under the laws of the State of Delaware (the “Company”), the lenders
under the Credit Agreement referred to below and the Collateral Agent are
parties to a Credit Agreement dated as of [               ] (as amended,
modified and supplemented and in effect from time to time, the “Credit
Agreement”) pursuant to which the lenders will make loans and extend other
credit to the Company for the purpose of financing the cost of constructing and
operating the Sabine Pass Facility and related expenses;

 

WHEREAS, the Project Party and the Company have entered into the Terminal Use
Agreement, dated as of [               ], 2004 (as amended, restated, modified
or otherwise supplemented from time to time, the “Assigned Agreement”) with
respect to the LNG terminalling services of the Sabine Pass Facility, including
(i) the berthing of LNG vessels, (ii) the unloading, receiving and storing of
LNG, (iii) the regasification of LNG and (iv) delivery of natural gas to the
Delivery Point; and

 

WHEREAS, as security for the loans made by the lenders under the Credit
Agreement, the Company has assigned, pursuant to the security documents entered
into between the Company and the Collateral Agent (as amended, modified and
supplemented and in effect from time to time, the “Security Documents”), all of
its right, title and interest in, to and under, and granted a security interest
in, the Assigned Agreement to the Collateral Agent on behalf of the secured
parties identified therein (the “Secured Parties”);

 

NOW THEREFORE, as an inducement to the lenders to make the loans, and in
consideration of other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.  Definitions.  Terms defined in the Assigned Agreement are used herein as
defined therein.  Unless otherwise stated, references herein to any Person shall
include its permitted successors and assigns and, in the case of any
Governmental Authority, any Person succeeding to its functions and capacities.

 

2.  Representations and Warranties.  The Project Party hereby represents and
warrants to the Collateral Agent and each of the Secured Parties that:

 

(a)  The Project Party has been duly organized and is validly existing under the
laws of the Commonwealth of Pennsylvania, has full legal right, power and
authority to enter into this Consent and Agreement and to carry out and
consummate all transactions

 

--------------------------------------------------------------------------------


 

contemplated by this Consent and Agreement, and by proper corporate action has
duly authorized the execution and delivery of this Consent and Agreement.

 

(b)  The execution and delivery of this Consent and Agreement and the
consummation of the transactions herein contemplated will not conflict with or
constitute on the part of the Project Party a breach of or default under its
certificate of incorporation, as amended to the date hereof, its by-laws, as
amended to the date hereof, or any indenture, or other material agreement or
instrument to which the Project Party is a party or by which it or its
properties are bound or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Project Party or any of
its activities or properties.

 

(c)  This Consent and Agreement has been duly authorized, executed and delivered
by the Project Party and constitutes the valid and binding obligation of the
Project Party.

 

(d)  All consents, licenses, clearances, authorizations and approvals of, and
registrations and declarations with, any governmental authority or regulatory
body necessary for the due execution, delivery and performance of this Consent
and Agreement have been obtained and all conditions thereof have been duly
complied with, and no other action by, and no notice or filing with, any
governmental authority or regulatory body is required in connection with the
execution, delivery or performance of this Consent and Agreement.

 

3.  Consent and Agreement.  The Project Party hereby acknowledges and agrees
that:

 

(a)  At any time that an event of default has occurred and is continuing under
the Credit Agreement, the Collateral Agent and any permitted assignee thereof
shall be entitled to exercise any and all rights of the Company under the
Assigned Agreement in accordance with its terms and the Project Party shall
comply in all respects with such exercise.  Without limiting the generality of
the foregoing, the Collateral Agent and any permitted assignee thereof shall
have the full right and power to enforce directly against the Project Party
(subject to Project Party’s defenses, counterclaims and rights of set off under
the Assigned Agreement) all obligations of the Project Party under the Assigned
Agreement and otherwise to exercise all remedies thereunder and to make all
demands and give all notices and make all requests required or permitted to be
made by the Company under the Assigned Agreement; provided that, in any case in
this Section 3(a), where the exercise by the Collateral Agent of any rights or
remedies shall have the effect of transferring the Assigned Agreement from the
Company to the Collateral Agent, its designee or any other person or a transfer
by the Company in  lieu of the exercise of such rights and remedies, the
conditions set forth in the proviso in Section 3(d) or (e), as applicable, shall
have been fulfilled to the satisfaction of the Project Party.

 

(b)  The Project Party will not (i) without the prior written consent of the
Collateral Agent, take any action to as a result of a Company default under the
Assigned Agreement, cancel or terminate, or suspend performance under, the
Assigned Agreement

 

--------------------------------------------------------------------------------


 

or consent to or accept any cancellation, termination or suspension thereof
except in accordance with the terms thereof; (ii) exercise any of its rights set
forth in the Assigned Agreement to cancel or terminate, or suspend performance
under, the Assigned Agreement as a result of a Company default thereunder,
unless the Project Party shall have first delivered to the Collateral Agent
written notice stating that it intends to exercise such right, specifying the
nature of the default giving rise to such right and permitting the Collateral
Agent to cure such default by performing or causing to be performed the
obligation in default, the Collateral Agent to have the period of time the
Company is allowed to cure such default if the notice is given to the Collateral
Agent at the same time as the notice of the default is given to the Company or a
period of time equivalent to the period of time the Company is allowed to cure
such default if the notice is given to the Collateral Agent is given at a later
time than the time when the notice is given to the Company, (iii) amend,
supplement or otherwise modify the Assigned Agreement (as in effect on the date
hereof) without giving prior notice thereof to the Collateral Agent, (iv)
without the prior written consent of the Collateral Agent, sell, assign or
otherwise dispose of (by operation of law or otherwise) any part of its interest
in the Assigned Agreement (other than for assignments permitted under the
Assigned Agreement) or (v) without the prior written consent of the Collateral
Agent, petition, request or take any other legal or administrative action which
seeks, to rescind, terminate, suspend (other than as permitted under the
Assignment Agreement), amend or modify the Assigned Agreement or any part
thereof.  Additionally, nothing in this Section 3(b) shall limit the Project
Party’s ability to invoke the dispute resolution provisions of the Assigned
Agreement.

 

Neither the Collateral Agent nor any Secured Party shall have any obligation to
the Project Party for the performance of any obligations under the Assigned
Agreement unless and until (and to the extent), in the case of the Collateral
Agent, such entity succeeds to the interest of the Company under the Assigned
Agreement as contemplated by Section 3(d) or 3(e) below; and any curing of or
attempt to cure any of the Company’s defaults under the Assigned Agreement prior
thereto shall not be construed as an assumption by the Collateral Agent or any
Secured Party of any covenants, agreements or obligations of the Company under
the Assigned Agreement.

 

(c)  The Project Party shall deliver to the Collateral Agent at the address set
forth on the signature pages hereof, or at such other address as the Collateral
Agent may designate in writing from time to time to the Project Party,
concurrently with the delivery thereof to the Company, a copy of each material
notice, request or demand given by the Project Party pursuant to the Assigned
Agreement.

 

(d)  The Project Party consents to the transfer of the Company’s interest under
the Assigned Agreement pursuant to the exercise of the Secured Parties’ remedies
under the Security Documents and agrees that upon such transfer the Project
Party shall recognize the Collateral Agent or its designee as the Company under
the Assigned Agreement (subject as follows), provided that (i) the Project Party
is provided written documentation that reasonably evidences such remedy and
transfer; (ii) in the event that the Collateral Agent or its designee(s)
succeeds to the Company’s interest under the Assigned Agreement, whether by
foreclosure or otherwise, the Collateral Agent or its designee(s)

 

--------------------------------------------------------------------------------


 

shall assume liability for all of the Company’s obligations and liabilities
under such Assigned Agreement; (iii) the Collateral Agent shall have first
obtained the prior written consent of the Project Party to any assignment to the
Collateral Agent’s designee, provided that the “Event of Default” under the
Credit Agreement with respect to which the Company’s obligations thereunder have
been accelerated has not been substantially caused by a failure by the Project
Party to comply with its obligations under the Assigned Agreement; and (iv) the
Collateral Agent or its designee shall have agreed to cure all of the breaches
and defaults by the Company under the Assigned Agreement. Except as otherwise
set forth in the immediately preceding sentence, none of the Secured Parties
shall be liable for the performance or observance of any of the obligations or
duties of the Company under the Assigned Agreement, and the assignment of the
Assigned Agreement by the Company to the Collateral Agent pursuant to the
Security Documents shall not give rise to any duties or obligations whatsoever
on the part of any of the Secured Parties owing to the Project Party.

 

(e)  Upon the exercise by the Collateral Agent of any of the remedies under the
Security Documents in respect of the Assigned Agreement, the Collateral Agent
may assign its rights and interests and the rights and interests of the Company
under the Assigned Agreement to any Person, if (i) such Person shall assume all
of the obligations and liabilities of the Company under the Assigned Agreement;
(ii) the Collateral Agent shall have first obtained the prior written consent of
the Project Party to any assignment to such Person if the “Event of Default”
under the Credit Agreement with respect to which the Company’s obligations
thereunder have been accelerated shall not have been substantially caused by a
failure by the Project Party to comply with its obligations under the Assigned
Agreement; and (iii) such Person shall have agreed to cure all of the breaches
and defaults by the Company under the Assigned Agreement.

 

(f)  In the event that (i) the Assigned Agreement is rejected by a trustee,
liquidator, debtor-in-possession or similar Person in any bankruptcy, insolvency
or similar proceeding involving the Company or (ii) the Assigned Agreement is
terminated as a result of any bankruptcy, insolvency or similar proceeding
involving the Company and, if within 90 days after such rejection or
termination, the Collateral Agent or its designee(s) shall so request and shall
certify in writing to the Project Party that it intends to perform the
obligations of the Company as and to the extent required under such Assigned
Agreement, the Project Party will execute and deliver to the Collateral Agent or
such designee(s) a new Assigned Agreement which shall be for the balance of the
remaining term under the original Assigned Agreement before giving effect to
such rejection or termination and shall contain the same conditions, agreements,
terms, provisions and limitations as the original Assigned Agreement (except for
any requirements which have been fulfilled by the Company and the Project Party
prior to such rejection or termination).  References in this Consent and
Agreement to the “Assigned Agreement” shall be deemed also to refer to the new
Assigned Agreement.

 

(g)  In the event that the Collateral Agent or its designee(s), or any
purchaser, transferee, grantee or assignee of the interests of the Collateral
Agent or its designee(s) in the Project assumes or becomes liable under the
Assigned Agreement (as contemplated in

 

--------------------------------------------------------------------------------


 

subsection (d), (e) or (f) above or otherwise), no officer, director, employee,
shareholder or agent thereof shall have any liability with respect thereto.

 

(h)  All references in this Consent and Agreement and elsewhere in this Consent
and Agreement to the “Collateral Agent” shall be deemed to refer to the
Collateral Agent and/or any designee or transferee thereof acting on behalf of
the Secured Parties (regardless of whether so expressly provided), and all
actions permitted to be taken by the Collateral Agent under this Consent and
Agreement may be taken by any such designee or transferee.

 

(i)  The Collateral Agent shall not exercise any of its rights or remedies with
respect to any interest it may have in the Sabine Pass Facility or the real
property rights relating to the site on which the Sabine Facility is located so
long as the “Event of Default” under the Credit Agreement with respect to which
the Company’s obligations thereunder have been accelerated has not been
substantially caused by a failure by the Project Party to comply with its
obligations under the Assigned Agreement unless (i) in connection with such
exercise of such rights or remedies, the Collateral Agent shall also have
exercised its rights and remedies in the Assigned Agreement, with the result
that the Assigned Agreement shall have been transferred to the Person to whom
the Sabine Pass Facility or such real property rights have been transferred, and
(ii) in connection therewith, the Collateral Agent shall have satisfied all of
the conditions set forth in Section 3(d) or (e), as applicable.

 

4.  Collateral Agent.  Collateral Agent represents that it is acting on behalf
of the Secured Parties and is authorized to bind and does hereby bind the
Secured Parties to the obligations of Collateral Agent herein.

 

5.  Arrangements Regarding Payments.  Notwithstanding anything in the Assigned
Agreement to the contrary, all payments to be made by the Project Party to the
Company under the Assigned Agreement shall be made in lawful money of the United
States, directly to the Collateral Agent, for deposit into the [ACCOUNT NAME]
(Account No. [COLLATERAL AGENT’S ACCOUNT NUMBERD, at the Principal Office of
[NAME OF DEPOSITARY] at [ADDRESS] or to such other Person and/or at such other
address as the Collateral Agent may from time to time specify in writing, and
shall be accompanied by a notice from the Project Party stating that such
payments are made under the Assigned Agreement.  The Company hereby authorizes
and directs the Project Party to make such payments as aforesaid, and agrees
that such payment shall satisfy the Project Party’s obligation to pay such
amounts to the Company under the Assigned Agreement.

 

6.   Miscellaneous.

 

(a)  No failure on the part of the Project Party or the Collateral Agent or any
of its agents to exercise and no delay in exercising, and no course of dealing
with respect to, any right, power or privilege hereunder shall operate as a
waiver thereof (subject to any statute of limitations), and no single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

 

--------------------------------------------------------------------------------


 

(b)  The notice provisions of Section 23 of the Assigned Agreement shall be
deemed to apply for purposes of this Consent and Agreement; provided, however,
that the parties’ addresses are set forth on the signature pages hereto.

 

(c)  This Consent and Agreement may be amended or modified only by an instrument
in writing signed by the Project Party, the Company and the Collateral Agent
acting in accordance with the Credit Agreement.

 

(d)  This Consent and Agreement shall be binding upon and inure to the benefit
of the respective successors and permitted assigns of each of the Project Party,
the Company, the Secured Parties and the Collateral Agent (provided, however,
that the Project Party shall not assign or transfer its rights hereunder without
the prior written consent of the Collateral Agent).

 

(e)  This Consent and Agreement may be executed in any number of counterparts,
all of which when taken together shall constitute one and the same instrument
and any of the parties hereto may execute this Consent and Agreement by signing
any such counterpart.  This Consent and Agreement shall become effective at such
time as the Collateral Agent shall have received counterparts hereof signed by
all of the intended parties hereto.

 

(f)  If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (i) the other provisions hereof
shall remain in full force and effect in such jurisdiction and (ii) the
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.

 

(g)  Headings appearing herein are used solely for convenience and are not
intended to affect the interpretation of any provision of this Consent and
Agreement.

 

(h)  Each of the Project Party and the Company hereby submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State Court sitting in New York City
for the purposes of all legal proceedings arising out of or relating to this
Consent and Agreement or the transactions contemplated hereby.  Each of the
Project Party and the Company hereby irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.

 

(i)  The agreements of the parties hereto are solely for the benefit of the
Project Party, the Company, the Collateral Agent and the Secured Parties, and no
Person (other than the parties hereto and the Secured Parties and their
successors and assigns permitted hereunder) shall have any rights hereunder.

 

(j)  This Consent and Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

(k)  EACH OF THE PROJECT PARTY, THE COMPANY AND THE COLLATERAL AGENT HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING

 

--------------------------------------------------------------------------------


 

ARISING OUT OF OR RELATING TO THIS CONSENT AND AGREEMENT OR THE ASSIGNED
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

(l)  This Consent and Agreement shall terminate upon the indefeasible payment in
full of all amounts owed under the Credit Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned by its officer duly authorized has caused
this Consent and Agreement to be duly executed and delivered as of this      day
of [               ].

 

CHEVRON U.S.A. INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

Address for Notices:

 

 

 

 

 

Facsimile:

 

Telephone:

 

Attention:

 

 

 

 

[                              ],

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Facsimile:

 

Telephone:

 

Attention:

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed:

 

SABINE PASS LNG, L.P.

 

 

By:

 

 

 

Name:

 

Title:

 

Address for Notices:

 

 

Facsimile:

Telephone:

Attention:

 

--------------------------------------------------------------------------------